

EXHIBIT 10.1




FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This FIRST Amendment to SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(“Amendment”) is entered into as of April 26, 2019 by and among AK STEEL
CORPORATION, a Delaware corporation (the “Borrower”), AK TUBE LLC (“AK Tube”),
Mountain State Carbon, LLC (“Mountain State Carbon”; and together with AK Tube,
the “Borrowing Base Guarantors”), BANK OF AMERICA, N.A., as agent for the
Lenders (“Agent”), and the Lenders.
Recitals
A.    The Borrower, the Borrowing Base Guarantors, the Lenders and the Agent are
party to that certain Second Amended and Restated Loan and Security Agreement,
dated as of September 13, 2017, (as such agreement may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which the Lenders have agreed to make certain loans and extend
certain other financial accommodations to the Borrower as provided therein.
Capitalized terms defined in the Loan Agreement, where used and not otherwise
defined in this Amendment, shall have the same meanings in this Amendment as are
prescribed by the Loan Agreement (as amended hereby).
B.     The Borrower and the Borrowing Base Guarantors have requested that the
Agent and Lenders amend certain terms of the Loan Agreement as set forth herein.
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrower by the Lenders, it hereby is agreed as
follows:


1.Amendments.


(a)The Loan Agreement (other than the exhibits and schedules thereto) is hereby
amended in a manner such that the Loan Agreement in its entirety shall read as
set forth on Exhibit A hereto.


(b)Schedule 1.1 to the Loan Agreement is hereby amended and restated to read in
its entirety as set forth in Schedule 1.1 attached hereto. The parties hereto
agree that the increase in Tranche A Revolver Commitments set forth in such
Schedule 1.1 shall constitute an increase in Revolver Commitments pursuant to
Section 2.1.4(d) of the Loan Agreement.


2.Conditions to Effectiveness. This Amendment shall become effective on the
first date (the “First Amendment Effective Date”) on which each of the following
conditions precedent has been satisfied or waived, as determined by the Agent in
its sole reasonable discretion:


(a)this Amendment shall have been duly executed and delivered by the Agent,
Borrower, Borrowing Base Guarantors and Lenders and the Acknowledgment and
Reaffirmation to this Amendment attached hereto as Annex I (the “Acknowledgment
and




--------------------------------------------------------------------------------




Reaffirmation”) shall have been duly executed and delivered by Holdings and AK
Steel Properties, Inc. (together with Holdings, the Borrower and the Borrowing
Base Guarantors, collectively, the “Obligors”);


(b)Agent shall have received a fully executed secretary’s certificate of each
Obligor certifying and attaching (i) each Obligor’s certificate of formation,
operating agreement or other organization documents; (ii) resolutions of each
Obligor authorizing the transactions contemplated by this Amendment; (iii)
incumbency certificates of each Obligor, in each case, in form and substance
reasonably acceptable to Agent and (iv) certificates of good standing issued by
the secretary of state of the states of incorporation or formation of each
Obligor;


(c)Agent shall have received a certificate or certificates, in form and
substance reasonably satisfactory to it, from a knowledgeable Senior Officer or
the Treasurer of Borrower certifying that, after giving effect to the
transactions hereunder, (i) Borrower and its Subsidiaries are Solvent on a
consolidated basis; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 4 of this Amendment and
Section 9 of the Loan Agreement are true and correct in all material respects;
and (iv) there exists no violation of the Existing Senior Notes (or, in each
case, the indenture executed in connection therewith);


(d)Agent shall have received an opinion of Weil, Gotshal & Manges LLP in form
and substance reasonably acceptable to Agent;


(e)Agent shall have received an opinion of the General Counsel or the Assistant
General Counsel of Borrower in form and substance reasonably acceptable to
Agent;


(f)Borrower shall have paid all fees and expenses, to the extent due and payable
on or prior to the First Amendment Effective Date, owed by Borrower to Agent and
Lenders in connection with this Amendment; and


(g)Agent shall have received all documentation and other information reasonably
requested in writing by Agent or any Lender at least ten (10) Business Days
prior to the First Amendment Effective Date in connection with applicable “know
your customer” and anti-money-laundering rules and regulations, including the
Patriot Act and the Beneficial Ownership Regulation.


3.Reallocation of Tranche A Revolving Loans. The parties hereto acknowledge and
agree that on and effective as of the First Amendment Effective Date, the
outstanding Tranche A Revolving Loans shall be allocated to each Tranche A
Revolver Lender with a Tranche A Revolver Commitment as of such date such that
after giving effect to such allocation, the amount of Tranche A Revolver Loans
held by each Tranche A Revolver Lender is equal to such Tranche A Revolver
Lender’s Pro Rata share of the then-outstanding Tranche A Revolver Loans. To the
extent such allocation results in losses or expenses to any Lender as a result
of the prepayment of any LIBOR






2







--------------------------------------------------------------------------------




Loan on a date other than the scheduled last day of the applicable Interest
Period, Borrower shall be responsible for such loss or expense pursuant to
Section 3.9 of the Loan Agreement.


4.Representations, Warranties, and Covenants of Borrower. The Borrower and each
other Obligor party hereto hereby represents and warrants (in the case of each
Obligor, solely as to itself) that as of the date of this Amendment and after
giving effect hereto (a) the representations and warranties of the Borrower and
each other Obligor contained in the Loan Agreement and the other Loan Documents
to which it is a party are true and correct in all material respects (without
giving effect to any materiality qualifier contained therein) on and as of the
date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they are true and correct in all material
respects (without giving effect to any materiality qualifier contained therein)
as of such earlier date, (b) the execution, delivery and performance of this
Amendment by the Borrower and the Borrowing Base Guarantors have been duly
authorized by all necessary action, and do not (i) require any consent or
approval of any holders of Equity Interests of the Borrower or the Borrowing
Base Guarantors, other than those already obtained, (ii) contravene the Organic
Documents of the Borrower or the Borrowing Base Guarantors, (iii) violate or
cause a default under any Applicable Law or Material Contract, or (iv) result in
or require the imposition of any Lien (other than Permitted Liens) on any
Property of the Borrower or the other Obligors, except, as set forth solely in
clause (iii), as could not reasonably be expected to have a Material Adverse
Effect, and (c) this Amendment and the Loan Agreement (as amended hereby) is a
legal, valid, and binding obligation of the Borrower and such other Obligors
party hereto or thereto, as applicable, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.


5.Loan Document. This Amendment shall constitute a Loan Document.


6.Fees, Costs, and Expenses. Subject to and in accordance with Section 3.4 of
the Loan Agreement, the Borrower agrees to pay on demand all reasonable,
documented and out-of-pocket costs and expenses of the Agent in connection with
the preparation, negotiation, execution and delivery, and closing of this
Amendment and all related documentation, including the reasonable, documented
and out-of-pocket fees and expenses of one counsel for the Agent with respect
thereto.


7.Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single agreement. Delivery of a signature page of this Amendment by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart.


8.Reference to and Effect on the Loan Documents; Ratification.


(a)Except as specifically set forth above, the Loan Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.


(b)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver or forbearance of (i) any right, power or remedy of Agent or any
Lender






3







--------------------------------------------------------------------------------




under the Loan Agreement or any other Loan Document, nor constitute an amendment
of any provision of the Loan Agreement or any other Loan Document, except as
specifically set forth herein or (ii) any Default or Event of Default. Upon the
effectiveness of this Amendment, each reference in the Loan Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import, and each
reference to the Loan Agreement in any other Loan Document, shall mean and be a
reference to the Loan Agreement as amended hereby.


(c)Each Obligor party hereto acknowledges and agrees that the amendments set
forth herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent and the Lenders of this Amendment shall not be
deemed (i) except as expressly provided in this Amendment, to be a consent to
any amendment, waiver or modification of any term or condition of the Loan
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate Agent or Lenders to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of Agent or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.


9.Reaffirmation. The Borrower and each Borrowing Base Guarantor hereby
acknowledges and reaffirms all of its obligations and undertakings under each of
the Loan Documents to which it is a party and acknowledges and agrees that, as
of the date hereof and after taking account of the provisions of this Amendment,
each such Loan Document is and shall remain in full force and effect in
accordance with the terms thereof.


10.No Oral Agreements. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. FOR THE AVOIDANCE
OF DOUBT, THERE ARE NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.


11.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
[Signature Pages Follow]






4







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.




AK STEEL CORPORATION, a Delaware corporation, as the Borrower
By:
/s/ Christopher J. Ross
Name:
Christopher J. Ross
Title:
Treasurer

                            
AK TUBE LLC, a Delaware limited liability company, as a Borrowing Base Guarantor
By:
/s/ Joseph C. Alter
Name:
Joseph C. Alter
Title:
Assistant Secretary



MOUNTAIN STATE CARBON, LLC, a Delaware limited liability company, as a Borrowing
Base Guarantor
By:
/s/ Christopher J. Ross
Name:
Christopher J. Ross
Title:
Treasurer









































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






5







--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Agent and a Lender
By:
/s/ Brian Conole
Name:
Brian Conole
Title:
Senior Vice President



    














































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






6







--------------------------------------------------------------------------------




    
LENDERS:        
Deutsche Bank AG New York Branch,
as a Lender
By:
/s/ Marguerite Sutton
Name:
Marguerite Sutton
Title:
Vice President
 
 
By:
/s/ Alicia Schug
Name:
Alicia Schug
Title:
Vice President



                            




































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






7







--------------------------------------------------------------------------------




LENDERS:        
REGIONS BANK,
as a Lender
By:
/s/ Stephen J. McGreevy
Name:
Stephen J. McGreevy
Title:
Managing Director



                            
















































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






8







--------------------------------------------------------------------------------




LENDERS:        
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By:
/s/ John C. Williams
Name:
John C. Williams
Title:
Authorized Bank Officer



                            
















































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






9







--------------------------------------------------------------------------------




LENDERS:        
Wells Fargo Capital Finance, LLC,
as a Lender
By:
/s/ Kai Sorensen
Name:
Kai Sorensen
Title:
Duly Authorized Signatory



                            
















































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






10







--------------------------------------------------------------------------------




LENDERS:        
Fifth Third Bank,
as a Lender
By:
/s/ Herbert M. Kidd II
Name:
Herbert M. Kidd II
Title:
Managing Director



                            
















































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






11







--------------------------------------------------------------------------------




LENDERS:        
BMO Harris Bank, N.A.,
as a Lender
By:
/s/ Ran Li
Name:
Ran Li
Title:
Authorized Signatory



                            
















































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






12







--------------------------------------------------------------------------------




LENDERS:        
Citibank, N.A.,
as a Lender
By:
/s/ Brendan Mackay
Name:
Brendan Mackay
Title:
Vice President and Director



                            
















































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






13







--------------------------------------------------------------------------------




LENDERS:        
GOLDMAN SACHS BANK USA,
as a Lender
By:
/s/ Ryan Durkin
Name:
Ryan Durkin
Title:
Authorized Signatory



                            
















































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






14







--------------------------------------------------------------------------------




LENDERS:        
ING CAPITAL LLC, as a Lender
 
By:
/s/ Jean V. Grasso
Name:
Jean V. Grasso
Title:
Managing Director
 
 
By:
/s/ Jeff Chu
Name:
Jeff Chu
Title:
Vice President



                            






































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






15







--------------------------------------------------------------------------------




LENDERS:        
JPMORGAN CHASE BANK, N.A.,
as a Lender
By:
/s/ Eric B. Bergeson
Name:
Eric B. Bergeson
Title:
Authorized Officer



                            
















































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






16







--------------------------------------------------------------------------------




LENDERS:        
KEYBANK NATIONAL ASSOCIATION,
as a Lender
By:
/s/ Nadine M. Eames
Name:
Nadine M. Eames
Title:
Vice President



                            
















































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






17







--------------------------------------------------------------------------------




LENDERS:        
BARCLAYS BANK PLC,
as a Lender
By:
/s/ Sean Duggan
Name:
Sean Duggan
Title:
Vice President



                            
















































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






18







--------------------------------------------------------------------------------




LENDERS:        
Credit Suisse AG, Cayman Islands Branch,
as a Lender
By:
/s/ Doreen Barr
Name:
Doreen Barr
Title:
Authorized Signatory
 
 
By:
/s/ Brady Bingham
Name:
Brady Bingham
Title:
Authorized Signatory



                            






































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






19







--------------------------------------------------------------------------------




LENDERS:        
Siemens Financial Services, Inc.,
as a Lender
By:
/s/ John Finore
Name:
John Finore
Title:
Vice President
 
 
By:
/s/ Michael L. Zion
Name:
Michael L. Zion
Title:
Vice President



                            






































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






20







--------------------------------------------------------------------------------




LENDERS:        
U.S. Bank, National Association,
as a Lender
By:
/s/ Rod Swenson
Name:
Rod Swenson
Title:
Vice President



                            
















































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






21







--------------------------------------------------------------------------------




LENDERS:        
Citizens Bank, N.A., as a Lender
 
By:
/s/ James G. Zamborksy
Name:
James G. Zamborsky
Title:
Vice President



                            
















































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]






22







--------------------------------------------------------------------------------





ANNEX I
ACKNOWLEDGEMENT AND REAFFIRMATION
April 26, 2019


Each of the undersigned (i) hereby acknowledges each of the terms of (x) the
First Amendment to Second Amended and Restated Loan and Security Agreement,
dated as of the date hereof (the “First Amendment”) to which this Acknowledgment
and Reaffirmation is attached and (y) the Loan Agreement, as amended by the
First Amendment, (ii) acknowledges, ratifies and confirms all obligations and
undertakings under its respective Guaranty and the other Loan Documents of the
undersigned, and agrees that all of its obligations and undertakings thereunder
are and shall remain in full force and effect in accordance with the terms
thereof as of the date hereof and after giving effect to the First Amendment and
(iii) acknowledges and agrees that all references to the Loan Agreement in its
respective Guaranty and the other Loan Documents of the undersigned shall mean
and include the Loan Agreement, as modified by the First Amendment. This
Acknowledgment and Reaffirmation shall constitute a Loan Document.


THIS ACKNOWLEDGMENT AND REAFFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).


[Signature Page Follows]




--------------------------------------------------------------------------------








AK STEEL HOLDING CORPORATION, a Delaware corporation, as a Guarantor
By:
/s/ Joseph C. Alter
Name:
Joseph C. Alter
Title:
Vice President, General Counsel and Corporate Secretary



AK STEEL PROPERTIES, INC., a Delaware corporation, as a Guarantor
By:
/s/ Joseph C. Alter
Name:
Joseph C. Alter
Title:
President





































































[Signature Page to First Amendment to Second Amended
and Restated Loan and Security Agreement]








--------------------------------------------------------------------------------





EXHIBIT A


AMENDED LOAN AGREEMENT



REFLECTING FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT DATED AS OF APRIL 26, 2019.



--------------------------------------------------------------------------------

AK STEEL CORPORATION,
as Borrower


the BORROWING BASE GUARANTORS party hereto,

    


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Dated as of September 13, 2017
$1,500,000,000

    
    
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,


BANK OF AMERICA, N.A.,
as Agent,


and
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Syndication Agents,


DEUTSCHE BANK SECURITIES INC.
and
FIFTH THIRD BANK,
as Co-Documentation Agents


and


BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO CAPITAL FINANCE, LLC,
as Joint Lead Arrangers and Co-Book Managers
    

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
 
 
Page


SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION
1


1.1.
 
Definitions
1


1.2.
 
Accounting Terms
40


1.3.
 
Uniform Commercial Code
40


1.4.
 
Certain Matters of Construction
41


1.5.
 
Certain Calculations
41


1.6.
 
Outstanding Obligations under Existing Loan Agreement
42


SECTION 2.
CREDIT FACILITIES
42


2.1.
 
Revolver Commitment
42


2.2.
 
[Reserved]
49


2.3.
 
Letter of Credit Facility
49


SECTION 3.
INTEREST, FEES AND CHARGES
52


3.1.
 
Interest
52


3.2.
 
Fees
55


3.3.
 
Computation of Interest, Fees, Yield Protection
55


3.4.
 
Reimbursement Obligations
55


3.5.
 
Illegality
56


3.6.
 
Inability to Determine Rates
56


3.7.
 
Increased Costs; Capital Adequacy
56


3.8.
 
Mitigation
57


3.9.
 
Funding Losses
58


3.10.
 
Maximum Interest
58


SECTION 4.
LOAN ADMINISTRATION
58


4.1.
 
Manner of Borrowing and Funding Revolver Loans
58


4.2.
 
Defaulting Lender
60


4.3.
 
Number and Amount of LIBOR Loans; Determination of Rate
61


4.4.
 
[Reserved].
61


4.5.
 
One Obligation
61


4.6.
 
Effect of Termination
61


SECTION 5.
PAYMENTS
62


5.1.
 
General Payment Provisions
62


5.2.
 
Repayment of Revolver Loans
62









i







--------------------------------------------------------------------------------




5.3.
 
Application of Certain Prepayments
62


5.4.
 
Payment of Other Obligations
63


5.5.
 
Marshaling; Payments Set Aside
63


5.6.
 
Post-Default Allocation of Payments
63


5.7.
 
Application of Payments
64


5.8.
 
Loan Account; Account Stated
64


5.9.
 
Taxes
65


5.10.
 
Lender Tax Information
65


5.11.
 
Keepwell
67


SECTION 6.
CONDITIONS PRECEDENT
67


6.1.
 
Conditions Precedent to Initial Loans
67


6.2.
 
Conditions Precedent to All Credit Extensions
68


6.3.
 
Limited Waiver of Conditions Precedent
69


SECTION 7.
COLLATERAL
69


7.1.
 
Grant of Security Interest
69


7.2.
 
Lien on Deposit Accounts; Cash Collateral
70


7.3.
 
[Reserved]
70


7.4.
 
Other Collateral
70


7.5.
 
No Assumption of Liability
70


7.6.
 
Further Assurances
71


SECTION 8.
COLLATERAL ADMINISTRATION
71


8.1.
 
Borrowing Base Certificates
71


8.2.
 
Administration of Accounts
71


8.3.
 
Administration of Inventory
72


8.4.
 
[Reserved]
73


8.5.
 
Administration of Deposit Accounts
73


8.6.
 
General Provisions
73


8.7.
 
Power of Attorney
74


SECTION 9.
REPRESENTATIONS AND WARRANTIES
75


9.1.
 
General Representations and Warranties
76


9.2.
 
Complete Disclosure
80


SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS
80


10.1.
 
Affirmative Covenants
80


10.2.
 
Negative Covenants
84


10.3.
 
Minimum Fixed Charge Coverage Ratio
92









ii







--------------------------------------------------------------------------------




SECTION 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
92


11.1.
 
Events of Default
92


11.2.
 
Remedies upon Default
94


11.3.
 
License
95


11.4.
 
Setoff
95


11.5.
 
Remedies Cumulative; No Waiver
95


SECTION 12.
AGENT
96


12.1.
 
Appointment, Authority and Duties of Agent
96


12.2.
 
Agreements Regarding Collateral and Field Examination Reports
97


12.3.
 
Reliance By Agent
97


12.4.
 
Action Upon Default
98


12.5.
 
Ratable Sharing
98


12.6.
 
Indemnification
98


12.7.
 
Limitation on Responsibilities of Agent
98


12.8.
 
Successor Agent and Co-Agents
99


12.9.
 
Due Diligence and Non-Reliance
100


12.10.
 
Replacement of Certain Lenders
100


12.11.
 
Remittance of Payments and Collections
100


12.12.
 
Agent in its Individual Capacity
101


12.13.
 
Agent Titles
101


12.14.
 
Bank Product Providers
101


12.15.
 
No Third Party Beneficiaries
101


12.16.
 
Withholding
101


SECTION 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
102


13.1.
 
Successors and Assigns
102


13.2.
 
Participations
102


13.3.
 
Assignments
103


SECTION 14.
MISCELLANEOUS
104


14.1.
 
Consents, Amendments and Waivers
104


14.2.
 
Indemnity
105


14.3.
 
Notices and Communications
106


14.4.
 
Performance of Borrower’s Obligations
107


14.5.
 
Credit Inquiries
107


14.6.
 
Severability
107


14.7.
 
Cumulative Effect; Conflict of Terms
107









iii







--------------------------------------------------------------------------------




14.8.
 
Counterparts
108


14.9.
 
Entire Agreement
108


14.10.
 
Obligations of Lenders
108


14.11.
 
Confidentiality
109


14.12.
 
Certifications Regarding Indentures
110


14.13.
 
GOVERNING LAW
110


14.14.
 
Consent to Forum
110


14.15.
 
Waivers
110


14.16.
 
Patriot Act Notice
110


14.17.
 
Acknowledgment and Consent to Bail-in of EEA Financial Institutions
111


14.18.
 
Judgments
111


 
 
 
 
 
 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A-1
 
Tranche A Revolver Note
 
Exhibit A-2
 
Tranche B Revolver Note
 
Exhibit B
 
Notice of Borrowing
 
Exhibit C
 
Assignment and Acceptance
 
Exhibit D
 
Assignment Notice
 
Exhibit E-1
 
New Lender Supplement
 
Exhibit E-2
 
Increased Commitment Agreement
 
Schedule 1.1
Commitments of Lenders
 
Schedule 2.3.4
Outstanding Letters of Credit
 
Schedule 8.6.1
Business Locations
 
Schedule 9.1.4
Names and Capital Structure
 
Schedule 9.1.5
Former Names and Companies
 
Schedule 9.1.12
Patents, Trademarks, Copyrights and Licenses
 
Schedule 9.1.15
Environmental Matters
 
Schedule 9.1.16
Restrictive Agreements
 
Schedule 9.1.17
Litigation
 
Schedule 9.1.19
ERISA Compliance
 
Schedule 9.1.21
Labor Relations
 
Schedule 10.1.11
Post-Closing Obligations
 
Schedule 10.2.1
Existing Debt
 
Schedule 10.2.2
Existing Liens
 
Schedule 10.2.5
Existing Investments
 







iv







--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of
September 13, 2017, among AK STEEL CORPORATION, a Delaware corporation
(“Borrower”), the Borrowing Base Guarantors from time to time party hereto, the
financial institutions party to this Agreement from time to time as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders (“Agent”).
R E C I T A L S:
WHEREAS, AK Steel Corporation, the Borrowing Base Guarantors party thereto from
time to time, Bank of America, N.A., as agent, and certain financial
institutions party thereto as lenders are parties to that certain Amended and
Restated Loan and Security Agreement, dated as of March 17, 2014 (as heretofore
amended, supplemented and modified, the “Existing Loan Agreement”);
WHEREAS, Borrower has requested that Lenders amend and restate the Existing Loan
Agreement and to continue to finance its business enterprise; and
WHEREAS, Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION



1.1     Definitions. As used herein, the following terms have the meanings set
forth below:


Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.


Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.


Accounts Reserve: reserves reasonably established by Agent in its Credit
Judgment upon two (2) Business Days’ prior notice to Borrower (including
telephonic or electronic notice promptly confirmed by written notice) to reflect
factors arising or becoming known to Agent after the Closing Date that
negatively impact the Value of Accounts, including with respect to dilution.


Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.


Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.


Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.




--------------------------------------------------------------------------------




Aggregate Borrowing Base: on any date of determination, the sum of the Tranche A
Borrowing Base, plus the Tranche B Borrowing Base, minus the Accounts Reserve,
minus the Inventory Reserve, minus the Availability Reserve, minus the Bank
Product Reserve, provided, however, that no Reserve shall be duplicative of any
factor to the extent that it is already reflected in the calculation of the
Aggregate Borrowing Base, Tranche A Borrowing Base and/or Tranche B Borrowing
Base.


Agreement: this Second Amended and Restated Loan and Security Agreement, as the
same may be amended, supplemented, amended and restated or otherwise modified
from time to time.


Agreement Currency: as defined in Section 14.18.


AK Properties: AK Steel Properties, Inc., a Delaware corporation.


AK Tube: AK Tube LLC, a Delaware limited liability company.


Anti-Corruption Laws: means all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery or corruption.


Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.


Applicable Law: all laws, rules and regulations applicable to the Person,
conduct, transaction, agreement or matter in question, including all applicable
statutory law and common law, and all provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.


Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by average daily Availability as set forth below:
Level
 
Availability
 
Base Rate Tranche A Revolver Loans
 
LIBOR Tranche A Revolver Loans
 
Base Rate Tranche B Revolver Loans
 
LIBOR Tranche B Revolver Loans
I
 
< $800,000,000
 
0.50%
 
1.50%
 
1.50%
 
2.50%
II
 
≥ $800,000,000
 
0.25%
 
1.25%
 
1.25%
 
2.25%



Until January 1, 2018, margins shall be determined as if Level I were
applicable. On such date and thereafter, the margins shall be subject to
increase or decrease upon Agent’s determination of average daily Availability
over the most recently ended Fiscal Quarter, which change shall be effective on
the first day of the new Fiscal Quarter.
Approved Automotive Subsidiaries: (x) any Mexican Subsidiary of Ford Motor
Company, General Motors Company, Toyota Motor Corporation or Fiat Chrysler
Automobiles N.V., (y) any Mexican Subsidiary of a Domestic Subsidiary of Honda
Motor Co., Ltd. or Nissan Motor Co., Ltd. and (z) any other Mexican Subsidiary
of an Account Debtor that is an automotive company, which Mexican Subsidiary, in
the case of this clause (z), shall be reasonably approved by the Agent in
writing from time to time.


Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of business and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.








2







--------------------------------------------------------------------------------




Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease; provided that
sales, leases, licenses, consignments, transfers or other dispositions of assets
(other than Accounts and Inventory) with a fair market value of $10,000,000 or
less with respect to any individual transaction or series of related
transactions (each, an “Immaterial Asset Disposition”) shall not constitute an
“Asset Disposition” to the extent that the aggregate fair market value of all
Property sold, leased, licensed, consigned, transferred or otherwise disposed of
pursuant to Immaterial Asset Dispositions does not exceed $50,000,000.


Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit C.


Availability: the Aggregate Borrowing Base, minus the principal balance of all
Revolver Loans. For purposes of determining Availability in connection with the
delivery of any Notice of Borrowing or LC Request, (i) all Reserves established
by Agent following the Closing Date shall be deducted in calculating the
Aggregate Borrowing Base, regardless of whether any required notice periods for
the implementation thereof have expired and (ii) all Accounts and Inventory
rendered ineligible as a result of criteria established by Agent following the
Closing Date shall be excluded from the Aggregate Borrowing Base, regardless of
whether any required notice periods for the effectiveness of such criteria have
expired.


Availability Reserve: the sum (without duplication) of (a) the Rent and Charges
Reserve; (b) the LC Reserve; (c) the aggregate amount of liabilities secured by
Liens upon Collateral that are senior to Agent’s Liens (but imposition of any
such reserve shall not waive an Event of Default arising therefrom); (d) unless
waived by Required Lenders, on and following the date that is 60 days prior to
the scheduled maturity date of (x) any Existing Senior Debt and/or (y) any Debt
incurred in reliance on Section 10.2.1(v) hereof with a then-outstanding
principal amount in excess of $75,000,000, as applicable, an amount equal to all
then outstanding principal, interest and (in each case, to the extent then
accrued and not contingent) fees and other obligations under such Existing
Senior Debt and/or Debt incurred in reliance on Section 10.2.1(v), as
applicable, unless the Borrower shall have provided reasonably satisfactory
evidence to the Agent that cash collateral and/or a letter of credit has been
provided to the applicable trustee, agent or lender, as applicable, with respect
to such Existing Senior Debt or other Debt, as applicable, as credit support for
the payment of and in an amount equal to all such outstanding principal,
interest, fees and other obligations, or that the Borrower has otherwise made
arrangements reasonably satisfactory to the Agent to defease, refinance or repay
such Existing Senior Debt or other Debt on or prior to their respective
scheduled maturity date; provided that such amount shall not constitute an
Availability Reserve to the extent the proceeds of any Borrowing of Loans are
applied solely to pay, repay or defease such Existing Senior Debt or other Debt
(or are deposited in an escrow account or subject to similar arrangements in
each case on terms reasonably satisfactory to the Agent pending such
application) and (e) such additional reserves, in such amounts and with respect
to such matters, as Agent in its Credit Judgment may elect to impose from time
to time upon two (2) Business Days’ prior notice to Borrower (including
telephonic or electronic notice promptly confirmed by written notice); provided
however, that the amount of any Availability Reserve established under this
clause (e) shall (i) bear a reasonable relationship to the issue giving rise to
the implementation thereof and (ii) not be duplicative of other reserves or
adjustments used in calculating the Aggregate Borrowing Base.


Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.








3







--------------------------------------------------------------------------------




Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.


Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.


Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.


Bank Product: any of the following products, services or facilities extended to
Borrower or any Subsidiary by any Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card, stored value cards, purchase cards and merchant card services and
e-payable services; and (d) leases and other banking products or services as may
be requested by Borrower or any Subsidiary, other than Letters of Credit.


Bank Product Debt: Debt and other obligations of an Obligor relating to Bank
Products.


Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Secured Bank Product Obligations.


Bankruptcy Code: Title 11 of the United States Code.


Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as determined on such day, plus 1.0%.


Base Rate Loan: any Loan that bears interest based on the Base Rate.


Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.


Base Rate Tranche A Revolver Loan: a Tranche A Revolver Loan that bears interest
based on the Base Rate.
Base Rate Tranche B Revolver Loan: a Tranche B Revolver Loan that bears interest
based on the Base Rate.


Basel III: (a) “Basel III: A global regulatory framework for more resilient
banks and banking systems” issued by the Basel Committee on Banking Supervision
(“BIS Committee”) in December 2010, (b) “Basel III: International framework for
liquidity risk measurement, standards and monitoring” issued by the BIS
Committee in December 2010, and (c) “Annex: Minimum requirements to ensure loss
absorbency at the point of non-viability” issued by the BIS Committee in January
2011.


Beneficial Ownership Certification: means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.


Beneficial Ownership Regulation: means 31 C.F.R. § 1010.230.






4







--------------------------------------------------------------------------------




Board of Governors: the Board of Governors of the Federal Reserve System.


Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.


Borrowing Base Certificate: a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrower certifies calculation of the Tranche A
Borrowing Base, Tranche B Borrowing Base and Aggregate Borrowing Base.


Borrowing Base Guarantor: AK Tube, Mountain State Carbon and each other
Wholly-Owned Domestic Subsidiary of Borrower which is designated in writing by
the Borrower to the Agent after the Closing Date as a Borrowing Base Guarantor
and has executed and delivered a joinder agreement in accordance with Section
10.1.10. As of the Closing Date, there are no Borrowing Base Guarantors other
than AK Tube and Mountain State Carbon.


Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.


Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by Borrower or any Subsidiary for the acquisition of
any fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases. Notwithstanding the foregoing, Capital Expenditures
shall not include:


(a)expenditures made with tenant allowances received by the Borrower or any of
its Subsidiaries from landlords in the ordinary course of business and
subsequently capitalized;


(b)expenditures that are accounted for as capital expenditures by the Borrower
or any of its Subsidiaries and that actually are paid for by a Person other than
the Borrower or any of its Subsidiaries to the extent neither the Borrower nor
any of its Subsidiaries has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such Person or any
other Person (whether before, during or after such period);


(c)any expenditures which are contractually required to be, and are, advanced or
reimbursed to the Borrower or any of its Subsidiaries in cash by a third party
(including landlords) during such period;


(d)that portion of interest on Debt incurred for capital expenditures which is
paid in cash and capitalized in accordance with GAAP; or


(e)in the event that any equipment is purchased simultaneously with the trade-in
of existing equipment, the gross amount of the credit granted by the seller of
such equipment for the equipment being traded in at such time.


Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP as in effect on December 31, 2016.








5







--------------------------------------------------------------------------------




Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.


Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
reasonable discretion, which account shall be subject to Agent’s Liens for the
benefit of Secured Parties.


Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 102%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations, but
excluding indemnification obligations which are either contingent or inchoate to
the extent no claims giving rise thereto have been asserted), Agent’s good faith
estimate of the amount due or to become due, including all fees and other
amounts relating to such Obligations. “Cash Collateralization” has a correlative
meaning.


Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Bank of America or a commercial bank organized under the
laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank meeting
the qualifications specified in clause (b); (d) commercial paper issued by Bank
of America or rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and
maturing within nine months of the date of acquisition; and (e) shares of any
money market fund that has substantially all of its assets invested continuously
in the types of investments referred to above, has net assets of at least
$500,000,000 and has the highest rating obtainable from either Moody’s or S&P.


Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to Borrower or any Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services.


CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).


Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.






6







--------------------------------------------------------------------------------




Change of Control: any of the following: (i) any Person, either individually or
acting in concert with one or more other Persons, shall have acquired beneficial
ownership (provided that a Person shall not be deemed to be the beneficial owner
of shares tendered pursuant to a tender offer made by that Person or its
Affiliate until the tendered shares are accepted for purchase), directly or
indirectly, of Equity Interests of Holdings (or other Equity Interests
convertible into such Equity Interests) representing more than 50.0% of the
combined voting power of all Equity Interests of Holdings entitled to vote in
the election of members of the board of directors or other governing body of
Holdings or Borrower, (ii) a change in the majority of directors of Holdings or
Borrower during any 24 month period, unless approved by the majority of
directors serving at the beginning of such period, (iii) the failure at any time
of Holdings legally and beneficially to own and control 100% of the issued and
outstanding shares of capital stock of Borrower and (iv) the occurrence of any
“Change in Control” as defined in the indenture for the Existing Senior Notes.
As used herein, the term “beneficially own” or “beneficial ownership” shall have
the meaning set forth in the Exchange Act and the rules and regulations
promulgated thereunder.


Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by any Indemnitee
or asserted against any Indemnitee by any Obligor or other Person, in any way
relating to (a) any Loans, Letters of Credit, Loan Documents, or the use thereof
or transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.


Closing Date: as defined in Section 6.1.


Code: the Internal Revenue Code of 1986, as amended from time to time.


Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.


Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment. “Commitments” means the aggregate amount of all Revolver
Commitments.


Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrower terminates the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.


Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).


Compliance Certificate: a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrower certifies compliance with Section 10.3
and calculates the applicable Level for the Applicable Margin.








7







--------------------------------------------------------------------------------




Consolidated Total Assets: on any date, the consolidated total assets of
Holdings and its Subsidiaries determined in accordance with GAAP as of the date
of the financial statements most recently delivered pursuant to Section
10.1.2(a) or 10.1.2(b) hereunder.


Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.


Converted Tranche A Revolver Loans: as defined in Section 2.1.1(a).


Converted Tranche B Revolver Loans: as defined in Section 2.1.1(b).


Copyright Security Agreement: each copyright security agreement pursuant to
which Borrower and/or any one or more Borrowing Base Guarantors, as applicable,
grants to Agent, for the benefit of the Secured Parties, a lien on Borrower’s
and/or such Borrowing Base Guarantor’s interests in copyrights, as security for
the Obligations.


Credit Judgment: Agent’s judgment exercised in good faith and in accordance with
its customary practices for similar asset-based transactions, based upon its
consideration of any factor that it reasonably believes (a) could reasonably be
expected to adversely affect the quantity, quality, mix or value of Collateral
(including any Applicable Law that may inhibit collection of an Account), the
enforceability or priority of Agent’s Liens, or the amount that Agent and
Lenders could receive in liquidation of any Collateral; (b) reasonably suggests
that any collateral report or financial information delivered by any Obligor is
incomplete, inaccurate or misleading in any material respect; (c) materially
increases the likelihood of any Insolvency Proceeding involving an Obligor; or
(d) creates or could reasonably be expected to result in a Default or Event of
Default. In exercising such judgment, Agent may consider any factors that could
reasonably be expected to increase the credit risk of lending to Borrower on the
security of the Collateral.


CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).


DB Assignment: as defined in Section 1.6.
DBNY: as defined in Section 1.6.
DBTC: as defined in Section 1.6.


Debt: as applied to any Person, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind
received by such Person (excluding deposits and






8







--------------------------------------------------------------------------------




advances received in the Ordinary Course of Business), (b) all obligations of
such Person evidenced by notes, drafts, bonds, debentures, credit documents or
similar instruments, (c) all obligations of such Person which accrue interest or
are of a type upon which interest charges are customarily paid (excluding trade
payables owing in the Ordinary Course of Business), (d) all obligations of such
Person that were issued or assumed as full or partial payment for Property,
including pursuant to conditional sale or title retention agreements and
earnouts and similar agreements (excluding trade payables incurred and paid in
the Ordinary Course of Business), (e) all obligations of such Person in respect
of Capital Leases, (f) all obligations, contingent or otherwise, of such Person
as an account party or guarantor in respect of letters of credit or in respect
of letters of guaranty issued by a bank or any other financial institution, (g)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all obligations of such Person in respect of Debt of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on Property owned or
acquired by such Person, whether or not the Debt secured thereby has been
assumed, (i) all Contingent Obligations of such Person of Debt of others, (j)
all obligations of such Person in respect of any Hedging Agreement, (k) all
obligations of such Person with respect to the redemption, repayment or other
repurchase of any Disqualified Equity Interests and (l) all obligations of such
person in respect of “off-balance sheet liabilities” such as synthetic leases,
note repurchase agreements or other arrangements which are the functional
equivalent of borrowing money but not reflected as liabilities on a balance
sheet. The Debt of a Person shall include any recourse Debt of any partnership
in which such Person is a general partner or joint venture. All debt,
liabilities and obligations which are limited in recourse to any property shall
be included in Debt only to the extent of the book value of such property as
would be shown on a balance sheet of such Person prepared in accordance with
GAAP.


Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.


Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.


Defaulting Lender: any Lender that, as reasonably determined by Agent, (a) has
failed to perform any funding obligations hereunder, and such failure is not
cured within three Business Days, unless such Lender notifies Agent and Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied; (b) has notified
Agent or Borrower that such Lender does not intend to comply with its funding
obligations hereunder or has made a public statement to the effect that it does
not intend to comply with its funding obligations hereunder or under other
credit facilities generally; (c) has failed, within three Business Days
following request by Agent, to confirm in a manner satisfactory to Agent that
such Lender will comply with its funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by Agent); or (d) has, or has a direct
or indirect parent company that has, other than via an Undisclosed
Administration, (i) become the subject of an Insolvency Proceeding or taken any
action in furtherance thereof or (ii) become the subject of a Bail-in Action;
provided, however, that a Lender shall not be a Defaulting Lender solely by
virtue of a Governmental Authority’s direct or indirect ownership of an equity
interest in such Lender or parent company so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.






9







--------------------------------------------------------------------------------




Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for Borrower or any
Borrowing Base Guarantor, in favor of Agent, for the benefit of Secured Parties,
as security for the Obligations.


Deposit Account List: as defined in Section 8.5.


Designated Jurisdiction: any country or territory that is the subject of any
Sanction.


Disqualified Equity Interest: any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is six months after the Revolver Termination Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest referred to in
clause (a) above, in each case at any time prior to the date that is six months
after the Revolver Termination Date, (c) contains any repurchase obligation that
may come into effect prior to Full Payment of all Obligations, (d) requires cash
dividend payments (other than taxes) prior to the date that is six months after
the Revolver Termination Date, or (e) provides the holders of such Equity
Interest thereof with any rights to receive any cash upon the occurrence of a
change of control or asset sale prior to the first date that is six months after
the Full Payment of the Obligations, unless the rights to receive such cash are
contingent upon the Full Payment of the Obligations.


Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt (other than with respect to the Existing 2019 Senior Notes)
to a holder of Equity Interests; or any purchase, redemption, or other
acquisition or retirement for value of any Equity Interest.


Documents: as defined in the UCC.


Dollars: lawful money of the United States.


Domestic Subsidiary: any Subsidiary that is incorporated or organized under the
laws of the United States of America, any state thereof or in the District of
Columbia.


Dominion Account: a special account established by Borrower and all Borrowing
Base Guarantors at Bank of America or another bank acceptable to Agent, over
which Agent shall have exclusive control for withdrawal purposes during a
Dominion Period.


Dominion Period: any time that either (a) an Event of Default has occurred and
is continuing or (b) Availability is less than the greater of (i) 10.0% of the
Line Cap at such time or (ii) $100,000,000, in each case for 5 consecutive days,
and until Availability exceeds the greater of (i) 10.0% of the Line Cap at such
time or (ii) $100,000,000, in each case for 30 consecutive days.


EBITDA: determined on a last-in first-out inventory method and consolidated
basis for Holdings, Borrower and Subsidiaries in conformity with GAAP, the sum,
without duplication, of:


(a)net income, calculated before interest expense; plus








10







--------------------------------------------------------------------------------




(b)to the extent not otherwise included in the determination of net income for
such period, the amount of any proceeds of any business interruption insurance
policy received by the Borrower or any of its Subsidiaries in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace; plus


(c)without duplication and only to the extent included in determining net income
for such period:


(i)provision for income taxes, depreciation and amortization expense;


(ii) (x) charges or losses arising from the sale of capital assets, and any
non-cash losses and charges (including any non-cash corridor charges) deducted
in the calculation of net income (other than any such non-cash item to the
extent that it represents an accrual of or reserve for cash expenditures in any
future period) and (y) all extraordinary, unusual or non-recurring charges or
losses;


(iii)any charge attributable to the undertaking and/or implementation of new
initiatives, business optimization activities, cost savings initiatives, cost
rationalization programs, operating expense reductions and/or synergies and/or
similar initiatives and/or programs; provided, that the amount of charges added
back in reliance on this clause (c)(iii) in any period may not exceed, together
with the amounts added back in reliance on clauses (c)(vii) and (d) in such
period, 20.0% of EBITDA for such period (calculated before giving effect to such
add-backs or adjustments pursuant to this clause (c)(iii) and clauses (c)(vii)
and (d));


(iv)any charge incurred in connection with (w) the incurrence or issuance of any
Debt and/or any issuance and/or offering of Equity Interests, (x) any Asset
Disposition, (y) any recapitalization or (z) any acquisition;


(v)the amount of any expenses or other charges that are actually reimbursed by
third parties pursuant to indemnification or reimbursement provisions or similar
agreements or insurance;


(vi)any losses realized on the disposition of Property (other than Inventory and
Accounts);


(vii)any expenses, charges and losses associated with the sale or discontinuance
of any business operation to the extent such expenses, charges or losses are
recorded at or about the time of such sale or discontinuance; provided, that the
amount of expenses, charges and losses added back in reliance on this clause
(c)(vii) in any period may not exceed, together with the amounts added back in
reliance on clauses (c)(iii) and (d) in such period, 20.0% of EBITDA for such
period (calculated before giving effect to such add-backs or adjustments
pursuant to this clause (c)(vii) and clauses (c)(iii) and (d)); and


(viii)any non-cash costs or expenses incurred pursuant to any management equity
plan, profits interest or stock option plan or any other management or employee
benefit plan or agreement, any pension plan (including any post-employment
benefit scheme which has been agreed with the relevant pension trustee), any
stock subscription or shareholder agreement, any employee benefit trust, any
employment benefit scheme or any similar equity plan or agreement (including any
deferred compensation arrangement; plus






11







--------------------------------------------------------------------------------






(d)the full pro forma “run rate” cost savings, operating expense reductions,
operational improvements and synergies (collectively, “Expected Cost Savings”)
(net of actual amounts realized) that are reasonably identifiable and factually
supportable (in the good faith determination of such Person, as certified by a
Senior Officer of such Person in the Compliance Certificate required by Section
10.1.2(d) to be delivered in connection with the financial statements for such
period) related to any Investment, Asset Disposition, operating improvement,
restructuring, cost savings initiative and/or any similar initiative (any such
operating improvement, restructuring, cost savings initiative and/or similar
initiative, a “Cost Saving Initiative”), in each case, prior to, on or after the
Closing Date; provided, that with respect to Cost Saving Initiatives under this
clause (d), (1) substantial steps toward the action necessary to realize any
such cost savings, operating expense reduction, operating improvement and/or
synergy added back in reliance on this clause (d) with respect to any
Investment, Asset Disposition, operating improvement, restructuring, cost
savings initiative and/or any similar initiative are expected to be taken within
18 months following the date on which the relevant Person determines to take
such action and (2) the amount of such Cost Saving Initiatives added back in
reliance on clause (d) in any period shall not exceed, together with the amounts
added back in reliance on clauses (c)(iii) and (c)(vii) in such period, an
amount equal to 20.0% of EBITDA for such period (calculated before giving effect
to such add-backs or adjustments pursuant to this clause (d) and clauses
(c)(iii) and (c)(vii)); plus


(e)(i) any unrealized losses (less any unrealized gains) in respect of (A) any
obligation under any Hedging Agreement or similar agreement as determined in
accordance with GAAP and/or (B) any other derivative instrument pursuant to, in
the case of this clause (B), Financial Accounting Standards Board’s Accounting
Standards Codification No. 815-Derivatives and Hedging and (ii) any unrealized
foreign currency exchange losses (less any gains) (including any currency
re-measurement of Debt, any net losses (less any net gains) resulting from
Hedging Agreements or similar agreements for currency exchange risk resulting
from any intercompany Debt, any foreign currency translation or transaction or
any other currency-related risk); minus    


(f)non-cash gains included in the calculation of net income (other than any such
non-cash item to the extent that it will result in the receipt of cash payments
within 12 months after the date on which it was accrued), gains arising from the
sale of capital assets, gains arising from the write-up of assets, any
extraordinary gains and all non-cash corridor gains associated with pensions and
other post-retirement benefit obligations (in each case, only to the extent
included in determining net income).


EEA Financial Institution: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


EEA Resolution Authority: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.








12







--------------------------------------------------------------------------------




Eligible Account: an Account owing to Borrower or a Borrowing Base Guarantor
that arises in the Ordinary Course of Business from the sale of goods and is
payable in Dollars; provided that, no Account shall be an Eligible Account if
(a) it is more than 60 days past due, or it is unpaid for more than 90 days
after the original invoice date; (b) 50% or more of the Accounts owing by the
Account Debtor are not Eligible Accounts under the foregoing clause; (c) when
aggregated with other Accounts owing by the Account Debtor, it exceeds 25% of
the aggregate Eligible Accounts (or such higher percentage as Agent may
establish for the Account Debtor from time to time), but only to the extent of
such excess; (d) it does not conform with a covenant or representation herein
with respect to such Account; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, or is not Solvent, unless (i) such Account
Debtor (A) is a debtor-in-possession in a case then pending under chapter 11 of
the Bankruptcy Code, (B) has established debtor-in-possession financing
satisfactory to the Agent in its sole discretion and (C) otherwise satisfies
each of the requirements set forth in this definition of Eligible Account and
(ii) such Account was incurred post-petition; (g) the Account Debtor is
organized or has its principal offices or assets outside the United States or
Canada, unless (x) such Account is supported by a letter of credit on terms
acceptable to the Agent, in its discretion exercised in a commercially
reasonable manner and (i) such letter of credit names the Agent as beneficiary
for the benefit of the Secured Parties or (ii) the issuer of such letter of
credit has consented to the assignment of the proceeds thereof to the Agent, or
(y) such Account Debtor is an Approved Automotive Subsidiary; provided that the
aggregate amount of Eligible Accounts owing by Approved Automotive Subsidiaries
may not exceed $25,000,000 at any time outstanding; (h) it is owing by a
Government Authority, unless the Account Debtor is the United States or any
department, agency or instrumentality thereof and the Account has been assigned
to Agent in compliance with the Assignment of Claims Act; (i) it is not subject
to a duly perfected, first priority Lien in favor of Agent, or is subject to any
other Lien (other than non-consensual Permitted Liens arising by operation of
law which are junior to the Agent’s Lien) unless an appropriate Reserve has been
established in Agent’s sole discretion; (j) the goods giving rise to it have not
been delivered to and accepted by the Account Debtor, the services giving rise
to it have not been accepted by the Account Debtor, or it otherwise does not
represent a final sale; (k) it is evidenced by Chattel Paper or an Instrument of
any kind, or has been reduced to judgment; (l) its payment has been extended,
the Account Debtor has made a partial payment, or it arises from a sale on a
cash-on-delivery basis; (m) it arises from a sale to an Affiliate, or from a
sale on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment, or other repurchase or return basis; (n) it represents a progress
billing or retainage; (o) it includes a billing for interest, fees or late
charges, but ineligibility shall be limited to the extent thereof; (p) it arises
from a retail sale to a Person who is purchasing for personal, family or
household purposes; (q) the Account Debtor is subject to Sanctions or any
specially designated nationals list maintained by OFAC; or (r) it is an Account
which Agent has (i) determined in its Credit Judgment is unacceptable for
inclusion in the Aggregate Borrowing Base, Tranche A Borrowing Base and Tranche
B Borrowing Base and (ii) provided at least two (2) Business Days’ prior notice
to Borrower (including telephonic or electronic notice promptly confirmed in
writing) of such determination. In calculating delinquent portions of Accounts
under clauses (a) and (b), credit balances more than 90 days old will be
excluded.


Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution or company approved
by Agent, Issuing Bank and Borrower (which approvals shall not be unreasonably
withheld or delayed, and which approval by Borrower shall be deemed given if no
objection is made within two Business Days after written notice of the proposed
assignment), that has total assets in excess of $5 billion, extends asset-based
lending facilities in its ordinary course of business and whose becoming an
assignee would not constitute a prohibited transaction under Section 4975






13







--------------------------------------------------------------------------------




of the Code or any other Applicable Law; and (c) during a Specified Event of
Default, any Person acceptable to Agent in its reasonable discretion.


Eligible In-Transit Inventory: Inventory owned by Borrower or a Borrowing Base
Guarantor that would be Eligible Inventory if it were not subject to a Document
and in transit from a location (foreign or otherwise) of a vendor to a location
of Borrower or a Borrowing Base Guarantor within the United States, or from a
location of Borrower or a Borrowing Base Guarantor (foreign or otherwise) to a
location of Borrower or a Borrowing Base Guarantor within the United States, and
that Agent, in its Credit Judgment, deems to be Eligible In-Transit Inventory.
Without limiting the foregoing, no Inventory shall be Eligible In-Transit
Inventory unless (a) it is subject to a negotiable Document showing Agent (or,
with the consent of Agent, Borrower or a Borrowing Base Guarantor) as consignee,
which Document is in the possession of Agent or such other Person as Agent shall
approve; (b) it is fully insured in a manner reasonably satisfactory to Agent;
(c) it is being handled by a customs broker, freight-forwarder or other handler
that has delivered a Lien Waiver, unless an appropriate Availability Reserve has
been established in Agent’s sole discretion; and (d) if it is Inventory in
transit from a vendor to Borrower or a Borrowing Base Guarantor, (i) has been
identified to the applicable sales contract and title has passed to Borrower or
a Borrowing Base Guarantor, as applicable; (ii) is not sold by a vendor that has
a right to reclaim, divert shipment of, repossess, stop delivery, claim any
reservation of title or otherwise assert Lien rights against the Inventory, or
with respect to whom Borrower or any Borrowing Base Guarantor is in default of
any obligations; (iii) is subject to purchase orders and other sale
documentation reasonably satisfactory to Agent; and (iv) unless an appropriate
Reserve has been established in Agent’s sole discretion, is shipped by a common
carrier that is not affiliated with the vendor.


Eligible Inventory: Inventory owned by Borrower or a Borrowing Base Guarantor;
provided that, no Inventory shall be Eligible Inventory unless it (a) is
finished goods, work-in-process or raw materials, and not packaging or shipping
materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment or approval or subject to
any deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, obsolete or unmerchantable, and does not constitute returned or
repossessed goods; (e) meets all standards imposed by any Governmental Authority
and has not been acquired from an entity subject to Sanctions or any specially
designated nationals list maintained by OFAC; (f) conforms with the covenants
and representations herein; (g) is subject to Agent’s duly perfected, first
priority Lien, and no other Lien (other than non-consensual Permitted Liens
arising by operation of law which are junior to the Agent’s Lien) unless an
appropriate Reserve has been established in Agent’s sole discretion; (h) is
within the continental United States or Canada, is not in transit (except
Eligible In-Transit Inventory not to exceed $20,000,000 at any time
outstanding), and is not consigned to any Person; (i) is not subject to any
warehouse receipt or negotiable Document unless an appropriate Reserve has been
established in Agent’s sole discretion; (j) is not subject to any License or
other arrangement that restricts Borrower’s, any Borrowing Base Guarantor’s or
Agent’s right to dispose of such Inventory, unless Agent has received an
appropriate Lien Waiver; and (k) is not located on leased premises or in the
possession of a warehouseman, processor, repairman, mechanic, shipper, freight
forwarder or other Person, unless the lessor or such Person has delivered a Lien
Waiver or an appropriate Availability Reserve has been established in Agent’s
sole discretion; provided further, Inventory shall not be Eligible Inventory if
it is Inventory which Agent has (i) determined in its Credit Judgment is
unacceptable for inclusion in the Aggregate Borrowing Base, Tranche A Borrowing
Base and Tranche B Borrowing Base and (ii) provided at least two (2) Business
Days’ prior notice to Borrower (including telephonic or electronic notice
promptly confirmed in writing) of such determination.


Eligible Investment Grade Account: an Eligible Account in respect of which the
Account Debtor is an Investment Grade Counterparty.








14







--------------------------------------------------------------------------------




Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to vote or act in an Obligor’s Insolvency Proceeding, or otherwise).


Environmental Laws: all Applicable Laws (including all permits issued by a
Governmental Authority), relating to public health or the protection or
pollution of the environment, including CERCLA, RCRA and CWA.


Environmental Notice: a notice from any Governmental Authority or other Person
of any alleged or threatened noncompliance with, investigation of, violation of,
litigation relating to, or potential fine or liability under any Environmental
Law, or with respect to any Environmental Release, including threatened
releases.


Environmental Release: a release as defined in CERCLA or under any other
Environmental Law, including threatened releases.


Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest; provided, that Equity
Interests shall not include the Existing 2019 Senior Notes.


ERISA: the Employee Retirement Income Security Act of 1974.


ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).


ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is or will be insolvent; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the failure by any Obligor or ERISA Affiliate to meet any funding obligations
with respect to any Pension Plan or Multiemployer Plan that has resulted or
could reasonably be expected to result in a Lien; or (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan.


EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.


Event of Default: as defined in Section 11.


Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible






15







--------------------------------------------------------------------------------




contract participant” as defined in such act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.


Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however determined) or gross
income (in lieu of net income taxes) and franchise (and similar) taxes imposed
on it (in lieu of net income taxes), (i) by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, and (ii) as a result of a present or
former connection between such recipient and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising from the
recipient having executed, delivered, enforced, or performed its obligations or
received a payment under this Agreement or any other Loan Document), and any
branch profit taxes imposed by the United States or any similar tax imposed by
any other Governmental Authority in any other jurisdiction in which the
recipient is located; (b) any branch profits taxes imposed by the United States
or any similar tax imposed by any other jurisdiction in which Borrower is
located; (c) any backup withholding tax required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with Section 5.10; (d) any
withholding tax that is (i) required pursuant to the laws in force at the time
such Lender becomes a Lender (or designates a new Lending Office) hereunder, or
(ii) attributable to such Lender’s failure or inability (other than as a result
of a Change in Law) to deliver a form that is required by Section 5.10 and that
claims complete exemption from such withholding tax, except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new Lending Office (or assignment), to receive additional amounts from
Borrower with respect to such withholding tax; (e) U.S. federal withholding
Taxes imposed pursuant to FATCA; and (f) any interest, additions to tax or
penalties in respect of any of the foregoing.


Existing 2012 IRB Agreement: the $30,000,000 Revenue Refunding Bonds, Series
2012-A, made pursuant to that certain Loan Agreement, dated as of February 1,
2012, between the City of Rockport, Indiana, and Borrower, together with all
documents, agreements, and instruments relating thereto, in each case as
amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.


Existing 2019 Senior Notes: the 5.00% Exchangeable Senior Notes due 2019, issued
pursuant to that certain Indenture, dated as of May 11, 2010, among Borrower,
Holdings and U.S. Bank National Association, as trustee, as supplemented by that
certain Third Supplemental Indenture, dated as of November 20, 2012, together
with all documents, agreements, and instruments relating thereto, in each case
as amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.


Existing 2021 Senior Notes: the 7.625% Senior Notes due 2021, issued pursuant to
that certain Indenture, dated as of May 11, 2010, among Borrower, Holdings and
U.S. Bank National Association, as trustee, as supplemented by that certain
Fifth Supplemental Indenture, dated as of September 16, 2014, together with all
documents, agreements, and instruments relating thereto, in each case as
amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.








16







--------------------------------------------------------------------------------




Existing 2023 Senior Secured Notes: the 7.50% Senior Secured Notes due 2023,
issued pursuant to that certain Indenture, dated as of June 20, 2016, among
Borrower, Holdings, AK Tube, AK Properties and U.S. Bank National Association,
as trustee and collateral agent, together with all documents, agreements, and
instruments relating thereto, in each case as amended, modified, or supplemented
through the Closing Date and from time to time thereafter to the extent
permitted by Section 10.2.18.


Existing 2025 Senior Notes: the 6.375% Senior Notes due 2025, issued pursuant to
that certain Indenture, dated as of May 11, 2010, among Borrower, Holdings and
U.S. Bank National Association, as trustee, as supplemented by that certain
Eighth Supplemental Indenture, dated as of August 9, 2017, together with all
documents, agreements, and instruments relating thereto, in each case as
amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.


Existing 2027 Senior Notes: the 7.00% Senior Notes due 2027, issued pursuant to
that certain Indenture, dated as of May 11, 2010, among Borrower, Holdings and
U.S. Bank National Association, as trustee, as supplemented by that certain
Seventh Supplemental Indenture, dated as of March 23, 2017, together with all
documents, agreements, and instruments relating thereto, in each case as
amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.


Existing Access Agreement: as defined in Section 10.2.2(u).


Existing Butler County Bonds: the Butler County Industrial Development Authority
Revenue Refunding Bonds, Series 2012-A with a principal amount outstanding on
the Closing Date of $7,300,000.


Existing IRB Agreements: the Existing 2012 IRB Agreement, the Existing Butler
County Bonds and the Existing Ohio Bonds, together with all documents,
agreements, and instruments relating thereto, in each case as amended, modified,
or supplemented through the Closing Date and from time to time thereafter to the
extent permitted by Section 10.2.18.


Existing Ohio Bonds: (i) the $36,000,000 Revenue Refunding Bonds, Series 2012-A,
made pursuant to that certain Air Quality Facilities Loan Agreement, dated as of
February 1, 2012, between Ohio Air Quality Development Authority and Borrower,
and (ii) the $26,000,000 Variable Rate Demand Revenue Bonds, Series 2004-B, made
pursuant to that certain Loan Agreement, dated as of June 1, 2004, between Ohio
Air Quality Development Authority and Borrower.


Existing Principal Obligations: as defined in Section 1.6.


Existing Senior Debt: collectively, the Existing Senior Notes, the Existing IRB
Agreements and the Existing Taxpayer Agreement.


Existing Senior Notes: collectively, the Existing 2019 Senior Notes, the
Existing 2021 Senior Notes, the Existing 2023 Senior Secured Notes, the Existing
2025 Senior Notes and the Existing 2027 Senior Notes.


Existing Taxpayer Agreement: that certain Taxpayer Agreement, made as of May 1,
1997, by and between the Spencer County Redevelopment Commission and Borrower,
together with all documents, agreements, and instruments relating thereto, in
each case as amended, modified, or supplemented through the Closing Date and
from time to time thereafter to the extent permitted by Section 10.2.18.








17







--------------------------------------------------------------------------------




Extraordinary Expenses: all reasonable and documented out-of-pocket costs,
expenses or advances that Agent may incur during a Default or Event of Default,
or during the pendency of an Insolvency Proceeding of an Obligor, including
those relating to (a) any audit, inspection, repossession, storage, repair,
appraisal, insurance, manufacture, preparation or advertising for sale, sale,
collection, or other preservation of or realization upon any Collateral; (b) any
action, arbitration or other proceeding (whether instituted by or against Agent,
any Lender, any Obligor, any representative of creditors of an Obligor or any
other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations; and (g) Protective Advances.
Such costs, expenses and advances include transfer fees, Other Taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees,
reasonable and documented legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses. Extraordinary
Expenses shall also include all reasonable and documented out-of-pocket legal
fees that the Lenders may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of an Obligor; provided that, in
addition to all legal fees of counsel for the Agent, Extraordinary Expenses
shall be limited to such legal fees of one law firm for all of the Lenders (and
one additional counsel for all affected Lenders in the case of an actual or
perceived conflict of interest).


FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version if substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any applicable intergovernmental agreements
and related legislation or official administrative rules or practices with
respect thereto.


Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable Business Day (or on the preceding Business Day, if the applicable day
is not a Business Day), as published by the Federal Reserve Bank of New York on
the next Business Day; or (b) if no such rate is published on the next Business
Day, the average rate (rounded up, if necessary, to the nearest 1/8 of 1%)
charged to Bank of America on the applicable day on such transactions, as
determined by the Agent; provided, that in no event shall such rate be less than
zero.


Fee Letter: the amended and restated fee letter agreement, dated as of September
13, 2017, between Agent and Borrower.


First Amendment: that certain First Amendment to Second Amended and Restated
Loan and Security Agreement, dated as of April 26, 2019, by and among the
Borrower, AK Tube and Mountain State Carbon, each as a Borrowing Base Guarantor,
Agent and the Lenders signatory thereto.


First Amendment Effective Date: April 26, 2019.


Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.


Fiscal Year: the fiscal year of Borrower and Subsidiaries for accounting and tax
purposes, ending on December 31 of each year.






18







--------------------------------------------------------------------------------






Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Holdings and its Subsidiaries for the most recent four Fiscal Quarters, of (a)
EBITDA minus (i) federal, state, local and foreign income taxes paid in cash and
(ii) Capital Expenditures (except those financed with (I) Debt other than
Revolver Loans or (II) proceeds arising from a property loss event covered by
insurance, a Permitted Asset Disposition or an issuance of any Equity Interests
by Holdings, in each case, to the extent such proceeds are applied to finance
such Capital Expenditures within one hundred eighty (180) days) to (b) Fixed
Charges.


Fixed Charges: the sum of interest expense payable in cash, scheduled principal
payments made on Debt, all cash payments in connection with pensions or other
post-retirement benefit obligations and Distributions made by Holdings or
Borrower (each only to the extent not otherwise deducted in the calculation of
clause (a) of the definition of Fixed Charge Coverage Ratio).


FLSA: the Fair Labor Standards Act of 1938.


Foreign Lender: any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.


Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.


Foreign Subsidiary: any Subsidiary that is not a Domestic Subsidiary.


Foreign Subsidiary Borrowers: as defined in Section 2.1.4(e).


Foreign Subsidiary Collateral: as defined in Section 2.1.4(e).


Foreign Subsidiary Incremental Facility: as defined in Section 2.1.4(e).


Foreign Subsidiary Lenders: as defined in Section 2.1.4(e).


Foreign Subsidiary Responding Lender: as defined in Section 2.1.4(e).


Foreign Subsidiary Revolver Commitments: as defined in Section 2.1.4(e).


Foreign Subsidiary Revolver Loans: as defined in Section 2.1.4(e).


Fronting Exposure: a Defaulting Lender’s Pro Rata share of LC Obligations or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 4.2.


Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature
(other than indemnification obligations which are either contingent or inchoate
to the extent no claims giving rise thereto have been asserted), (i) Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral) or (ii)
the full termination thereof. No Loans shall be deemed to have been paid in full
until all Commitments related to such Loans have expired or been terminated.






19







--------------------------------------------------------------------------------






GAAP: generally accepted accounting principles in effect in the United States
from time to time.


Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.


Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision, or
other entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions for any governmental, judicial, investigative,
regulatory or self-regulatory authority (including any supra-national body
exercising such powers or functions, such as the European Union or the European
Central Bank).


Guarantors: Holdings, any Guarantor Subsidiary and each other Person who
guarantees payment or performance of any Obligations.


Guarantor Subsidiary: (1) any Wholly-Owned Domestic Subsidiary of Borrower which
is a Material Subsidiary (or which Borrower has designated in writing as a
Material Subsidiary) and has executed and delivered a counterpart of the
Guaranty, including as required by Section 10.1.9 and (2) any Borrowing Base
Guarantor.


Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.


Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.


Holdings: AK Steel Holding Corporation, a Delaware corporation.


Immaterial Subsidiary: any Subsidiary (other than any Subsidiary that Borrower
designates in writing to the Agent as a Material Subsidiary) that (i)
contributes less than 15% of EBITDA, (ii) holds less than 15% of Consolidated
Total Assets, and (iii) does not have any assets included in Eligible Inventory
or Eligible Accounts; provided that if (x) the aggregate EBITDA (calculated
solely with respect to such Subsidiaries and not on a consolidated basis for
Holdings, Borrower and Subsidiaries) of all Subsidiaries that, but for this
proviso, would constitute Immaterial Subsidiaries exceeds 15% of EBITDA, then
each such Subsidiary that, but for this proviso, would constitute an Immaterial
Subsidiary shall be deemed to be a Material Subsidiary (such inclusion to be in
order of those Subsidiaries that contribute the greatest percentage of EBITDA)
only to the extent required for the aggregate EBITDA (calculated solely with
respect to such Subsidiaries and not on a consolidated basis for Holdings,
Borrower and Subsidiaries) of all Subsidiaries that would constitute Immaterial
Subsidiaries, after giving effect to this proviso, to no longer exceed 15% of
EBITDA or (y) the aggregate net asset value of all Subsidiaries that, but for
this proviso, would constitute Immaterial Subsidiaries exceeds 15% of
Consolidated Total Assets then each such Subsidiary that, but for this proviso,
would constitute an Immaterial Subsidiary (such inclusion to be in order of
those Subsidiaries that have the largest net asset value) shall be deemed to be
a Material Subsidiary only to the extent required for the aggregate net asset
value of all Subsidiaries that would constitute Immaterial Subsidiaries, after
giving effect to this proviso, to no longer exceed 15% of Consolidated Total
Assets.


Increasing Lenders: as defined in Section 2.1.4(d).


Indemnified Taxes: Taxes other than Excluded Taxes.








20







--------------------------------------------------------------------------------




Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.


Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
applicable insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.


Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.


Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that Borrower’s or Subsidiary’s ownership, use, marketing, sale or
distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.


Interest Period: as defined in Section 3.1.3.


Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in Borrower’s or any
Borrowing Base Guarantor’s business (but excluding Equipment).


Inventory Reserve: reserves reasonably established by Agent in its Credit
Judgment, upon two (2) Business Days’ prior notice to Borrower (including
telephonic or electronic notice promptly confirmed by written notice) to reflect
factors arising or becoming known to Agent after the Closing Date that may
reasonably be expected to negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.


Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance, loan or capital contribution to or other investment in a
Person; provided that, capital expenditures shall not in and of themselves
constitute “Investments”. For purposes of covenant compliance, the amount of any
Investment shall be an amount not less than $0.00 equal to the aggregate amount
of such Investment less all cash returns, cash dividends and cash distributions
received by the Person that made such Investment on account of such Investment.


Investment Grade: with respect to any Person, the long term senior unsecured
non-credit enhanced credit rating or shadow rating of which is BBB- or higher by
S&P or Baa3 or higher by Moody’s.


Investment Grade Counterparty: in relation to an Eligible Account, the
counterparty thereto to the extent that such counterparty is Investment Grade.


IRS: the United States Internal Revenue Service.








21







--------------------------------------------------------------------------------




Issuing Bank: Bank of America, an Affiliate of Bank of America, PNC Bank,
National Association, Wells Fargo Capital Finance, LLC, JPMorgan Chase Bank,
N.A. and any other Lender or Affiliate of a Lender that is acceptable to
Borrower, and any replacement issuer appointed pursuant to Section 2.3.5.


Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.


Judgment Currency: as defined in Section 14.18.


LC Application: an application by Borrower to Issuing Bank for issuance of a
Letter of Credit, in form and substance reasonably satisfactory to Issuing Bank.


LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed an amount equal to the Aggregate Borrowing Base minus
the Tranche B Borrowing Base (without giving effect to the LC Reserve for
purposes of this calculation); (c) the expiration date of such Letter of Credit
is (i) no more than 365 or 366, as applicable, days from issuance, in the case
of standby Letters of Credit; provided that, standby Letters of Credit may
provide for automatic renewal for successive periods of 365 or 366, as
applicable, days unless the Issuing Bank elects not to extend, (ii) no more than
120 days from issuance, in the case of documentary Letters of Credit, and (iii)
at least 20 Business Days prior to the Revolver Termination Date (unless Cash
Collateralized at least twenty (20) days prior to the Revolver Termination
Date); (d) the Letter of Credit and payments thereunder are denominated in
Dollars; and (e) the form of the proposed Letter of Credit is reasonably
satisfactory to Agent and Issuing Bank in their reasonable discretion.


LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrower or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.


LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrower for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all reasonable fees and other amounts
owing with respect to Letters of Credit.


LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower to Issuing Bank, in form reasonably satisfactory to Agent and Issuing
Bank.


LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.


Lender Indemnitees: Lenders and their officers, directors, employees, members,
partners Affiliates, agents and attorneys.


Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.








22







--------------------------------------------------------------------------------




Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower.


Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of Borrower.


Letter of Credit Commitment: for any Issuing Bank, the amount shown on Schedule
1.1 under the heading “Letter of Credit Commitment”, as such amount may be
modified pursuant to the terms of this Agreement.


Letter of Credit Subline: $300,000,000.


LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded upward, if necessary, to the nearest 1/32nd of 1%),
determined by Agent at or about 11:00 a.m. (London time) two Business Days prior
to commencement of such Interest Period, for a term equivalent to such Interest
Period, equal to the London Interbank Offered Rate, as published on the
applicable Reuters screen page (or other equivalent commercially available
source reasonably designated by Agent from time to time); provided, if LIBOR
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. If the Board of Governors imposes a Reserve Percentage with respect
to LIBOR deposits, then LIBOR shall be the foregoing rate, divided by 1 minus
the Reserve Percentage.


LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.


LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.


LIBOR Screen Rate: the LIBOR quote on the applicable screen page the Agent
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).


LIBOR Successor Rate: as defined in Section 3.1.4.


LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Agent, to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Agent determines in consultation with
the Borrower).


LIBOR Tranche A Revolver Loan: a Tranche A Revolver Loan that bears interest
based on LIBOR.


LIBOR Tranche B Revolver Loan: a Tranche B Revolver Loan that bears interest
based on LIBOR.


License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.






23







--------------------------------------------------------------------------------






Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.


Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.


Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, if any, the
Licensor grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s
Liens with respect to the Collateral, including the right to dispose of it with
the benefit of the Intellectual Property, whether or not a default exists under
any applicable License.


Limited Conditionality Investment: means any acquisition or other Investment
that is not conditioned on the availability of, or on obtaining, third-party
debt financing.


Line Cap: at any time, the lesser of (x) the aggregate stated amount of Revolver
Commitments at such time and (y) the Aggregate Borrowing Base at such time.


Loan: a Revolver Loan.


Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.


Loan Documents: this Agreement, Other Agreements and Security Documents.


Loan Year: each calendar year commencing on the Closing Date and on each
anniversary of the Closing Date.


Margin Stock: as defined in Regulation U of the Board of Governors.


Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business, assets,
liabilities (actual or contingent), results of operations, or financial
condition of Borrower and its Subsidiaries taken as a whole, on the
enforceability of any material provision of any Loan Document, or on the
validity or priority of Agent’s Liens on any material portion of the Collateral;
(b) impairs in any material respect the ability of any Obligor to perform any
material obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise impairs in any material respect the ability of
Agent or any Lender to enforce or collect any Obligations or to realize upon any
Collateral.


Material Contract: any agreement to which Borrower or any Subsidiary is party
(other than the Loan Documents) (a) for which breach, termination,
nonperformance or failure to renew could reasonably be






24







--------------------------------------------------------------------------------




expected to have a Material Adverse Effect; or (b) that relates to Subordinated
Debt, Existing Senior Debt or Debt in an amount of $75,000,000 or more under any
such agreement.


Material Subsidiary: any Subsidiary of Holdings that is not an Immaterial
Subsidiary.


Mexican Subsidiary: with respect to any Person, a Subsidiary of such Person that
is organized under the laws of Mexico.


Moody’s: Moody’s Investors Service, Inc., and its successors.


Mountain State Carbon: Mountain State Carbon, LLC, a Delaware limited liability
company.


Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by Borrower or any
Subsidiary in cash from such disposition, net of bona fide direct costs incurred
in connection therewith, including (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions and fees of accountants, investment banks and consultants; (b)
amounts applied to repayment of Debt secured by a Permitted Lien senior to
Agent’s Liens on Collateral sold; (c) transfer, income or gains taxes; and (d)
reserves for indemnities, until such reserves are no longer needed.


New Foreign Subsidiary Lender: as defined in Section 2.1.4(e).


New Lender: as defined in Section 2.1.4(d).


New Lender Supplement: as defined in Section 2.1.4(d).


NOLV Percentage: the net orderly liquidation value of Inventory of Borrower and
each Borrowing Base Guarantor, expressed as a percentage, expected to be
realized at an orderly, negotiated sale held within a reasonable period of time,
net of all liquidation expenses, as determined from the most recent appraisal of
Borrower’s and such Borrowing Base Guarantor’s, as applicable, Inventory
performed by an appraiser and on terms reasonably satisfactory to Agent.


Notes: each Revolver Note and other promissory note executed by Borrower to
evidence any Obligations.


Notice of Borrowing: a Notice of Borrowing to be provided by Borrower to request
a Borrowing of Revolver Loans, in the form of Exhibit B.


Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower to request a conversion or continuation of any Loans as
LIBOR Loans, in form reasonably satisfactory to Agent.


Noticed Hedge: Secured Bank Product Obligations arising under a Hedging
Agreement.








25







--------------------------------------------------------------------------------




Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Secured Bank Product Obligations, and (g) other
Debts, obligations and liabilities of any kind owing by Obligors pursuant to the
Loan Documents, whether now existing or hereafter arising, whether evidenced by
a note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several; provided that Obligations of an Obligor shall not include its Excluded
Swap Obligations.


Obligor: Holdings, Borrower and each Guarantor or other Person that is liable
for payment of any Obligations or that has granted a Lien in favor of Agent on
its assets to secure any Obligations.


OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.


Ordinary Course of Business: the ordinary course of business of Borrower or any
Subsidiary, consistent with past practices and undertaken in good faith.


Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.


OSHA: the Occupational Safety and Hazard Act of 1970.


Other Agreement: each Note; LC Document; Fee Letter; Lien Waiver; Borrowing Base
Certificate; Compliance Certificate; Notice of Borrowing or financial statement
or report delivered hereunder.


Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.


Outstanding Letters of Credit: as defined in Section 2.3.4.


Overadvance: as defined in Section 2.1.5.


Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.


Participant: as defined in Section 13.2.


Participant Register: as defined in Section 13.2.


Patent Assignment: each patent collateral assignment agreement pursuant to which
Borrower and/or any one or more Borrowing Base Guarantors, as applicable,
assigns to Agent, for the benefit of Secured Parties, Borrower’s and/or such
Borrowing Base Guarantor’s interests in its patents, as security for the
Obligations.








26







--------------------------------------------------------------------------------




Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).


Payment Item: each check, draft or other item of payment payable to Borrower or
any Borrowing Base Guarantor, including those constituting proceeds of any
Collateral.


PBGC: the Pension Benefit Guaranty Corporation.


Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Section 412 of the Code or Title IV of ERISA and is sponsored or maintained by
any Obligor or ERISA Affiliate or to which the Obligor or ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the preceding five plan years.


Permitted Asset Disposition: as long as no Default or Event of Default exists
and, to the extent required by Section 5.2, all Net Proceeds (that consist of
Collateral and to the extent that Loans are then outstanding) are remitted to
Agent, an Asset Disposition that is:


(a)a sale or disposition of Cash Equivalents or Inventory in the Ordinary Course
of Business;


(b)a disposition of Inventory that is obsolete, unmerchantable or otherwise
unsalable or replaced in the Ordinary Course of Business;


(c)a termination of a lease of real or personal Property that is not necessary
for the Ordinary Course of Business, where such termination could not reasonably
be expected to have a Material Adverse Effect and does not result from an
Obligor’s default;


(d)a discount or other compromise for less than face value of notes or accounts
receivable in the Ordinary Course of Business and consistent with past conduct;


(e)a sale or disposal of capital stock of Borrower or any Subsidiary in order to
qualify members of the board of directors or other governing body of such
Subsidiary if required by Applicable Law;


(f)assignments and licenses of intellectual property in the Ordinary Course of
Business;


(g)a sale to Borrower or any Subsidiary to the extent permitted as an Investment
herein;


(h)transfers of property subject to condemnation, takings or casualty events;


(i)the leasing, occupancy agreements or sub-leasing of property in the Ordinary
Course of Business and which do not materially interfere with the business of
Borrower or its Subsidiaries;








27







--------------------------------------------------------------------------------




(j)the sale or discount, in each case without recourse and in the Ordinary
Course of Business, of overdue accounts receivable arising in the Ordinary
Course of Business, to the extent that such overdue accounts receivable are not
Eligible Accounts;


(k)as long as no Default or Event of Default is continuing or would result
therefrom, any other disposition for fair market value, as reasonably determined
by the Borrower in consultation with the Agent; provided, however, that with
respect to any such sale, (i) except with respect to dispositions for an
aggregate consideration up to $150,000,000, at least 75% of the consideration
received for such sale shall be cash, Cash Equivalents or the assumption of
liabilities of the seller as shown on its balance sheet (except any liabilities
with respect to Subordinated Debt) and (ii) the aggregate consideration received
shall not exceed $350,000,000 per Fiscal Year or $600,000,000 in the aggregate
(provided, there shall be no limitation on the aggregate consideration received
as long as no Default or Event of Default exists and, after giving pro forma
effect to any such disposition, either (A) Availability exceeds the greater of
(x) 20.0% of the Line Cap at such time or (y) $200,000,000 or (B) (x)
Availability exceeds the greater of (I) 15.0% of the Line Cap at such time or
(II) $150,000,000 and (y) the Fixed Charge Coverage Ratio as of the most
recently ended Fiscal Quarter ended at least thirty days prior to the date of
determination is at least 1.00:1.00);


(l)approved in writing by Agent and Required Lenders;


(m)a disposition of property pursuant to a like-kind exchange to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are applied to the
purchase price of such replacement property, in each case in accordance with
Section 1031 of the Code;


(n)a disposition of property pursuant to sale-leaseback transactions if the debt
attributable to such transaction is otherwise permitted hereunder as a Capital
Lease; or


(o)a disposition of an investment in a joint venture (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
agreements and similar binding agreements.


Permitted Asset Investments: the acquisition of assets (including Equity
Interests and including Equity Interests of Subsidiaries formed in connection
with any such acquisition) and the continuation of ownership of such assets
after the acquisition thereof constituting (a) an acquisition of a going concern
or line of business, (b) a transaction that results in a Person becoming a
Subsidiary or (c) to the extent the acquiring Person owned Equity Interests in
any joint venture or non-Wholly-Owned Subsidiary prior to such acquisition, an
acquisition the effect of which is to increase the percentage of total Equity
Interests of such joint venture or non-Wholly-Owned Subsidiary owned by the
acquiring Person prior to such acquisition (such going concern, line of
business, new Subsidiary, joint venture or non-Wholly-Owned Subsidiary, a
“Subject Business”); provided that Borrower shall, and shall cause the Domestic
Subsidiaries to, comply with the requirements of Section 10.1.9 with respect to
each such acquisition that results in a Person becoming a Subsidiary; provided;
further that neither Borrower nor any of Subsidiaries shall consummate an
acquisition of a Subject Business, unless:


(a)such Subject Business is in a line of business in which Borrower and
Subsidiaries are permitted to engage hereunder;
 
(b)[reserved];






28







--------------------------------------------------------------------------------






(c)if (A) the purchase price (including cash paid and debt incurred or assumed)
for the Subject Business (when aggregated with the purchase price of all Subject
Businesses acquired as part of the same transaction or series of related
transactions) is more than $100,000,000 or (B) Availability is less than
$550,000,000, determined on a pro forma basis after giving effect to the
transaction (or series of related transactions), then, at least 10 Business Days
prior to the consummation of such transaction (or the first material transaction
in such series), Borrower shall have:


(1)given notice to Agent;


(2)delivered copies of all material agreements and other documents relating to
such transaction to Agent;


(3)delivered audited historical financial statements prepared in accordance with
GAAP (to the extent available; otherwise, unaudited historical financial
statements (prepared in accordance with GAAP to Borrower’s knowledge) to the
extent available; otherwise, such financial information as may be reasonably
acceptable to Agent in the exercise of its Credit Judgment) of the Person to be
acquired, prepared in reasonable detail, together with pro forma financial
information, satisfactory to Agent (in the exercise of its Credit Judgment), and
showing pro forma compliance with all covenants contained in this Agreement and
the other Loan Documents as of the most recent Fiscal Quarter for which
financial statements are available from Borrower and Subsidiaries and the
Subject Business, treating the transaction (or series of related transactions)
as though it had been consummated on the first day of the four-Fiscal Quarter
period ended on the last day of such Fiscal Quarter; and


(4)given authorization to Agent to distribute copies of all such items to the
Lenders;


(d)except with respect to an acquisition made solely with the proceeds of, or
paid for solely by the issuance of, any Equity Interests by Holdings, after
giving pro forma effect to any such acquisition, either (A) Availability exceeds
the greater of (x) 20.0% of the Line Cap at such time or (ii) $200,000,000 or
(B) (x) Availability exceeds the greater of (I) 15.0% of the Line Cap at such
time or (II) $150,000,000 and (y) the Fixed Charge Coverage Ratio as of the most
recently ended Fiscal Quarter ended at least thirty days prior to the date of
determination is at least 1.00:1.00; and


(e)both before and after giving pro forma effect to such transaction, (i)
Borrower shall be in compliance with all covenants contained in this Agreement
and the other Loan Documents, and (ii) no Default or Event of Default shall
exist and be continuing or result from such transaction; provided that if such
acquisition is a Limited Conditionality Investment, at the election of the
Borrower (made in writing and delivered to the Agent prior to or substantially
concurrently with the execution of the definitive purchase agreement for such
acquisition), clause (e)(ii) shall be satisfied if, (x) both before and after
giving pro forma effect to such acquisition, no Default or Event of Default
shall have occurred and be continuing at the time of the execution of the
definitive purchase agreement for such acquisition and (y) no Event of Default
under any of Section 11.1(a), Section 11.1(i)(y) or Section 11.1(j) shall have
occurred and be continuing both before and after giving pro forma effect to such
acquisition at the time such acquisition is consummated.


Permitted Contingent Obligations: Contingent Obligations:






29







--------------------------------------------------------------------------------






(a)arising from endorsements of Payment Items for collection or deposit in the
Ordinary Course of Business;


(b)arising from Hedging Agreements permitted hereunder;
(c)existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;


(d)incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations;


(e)arising from customary indemnification obligations in favor of purchasers in
connection with dispositions of Equipment permitted hereunder;


(f)arising under the Loan Documents;


(g)with respect to guaranties in respect of Debt permitted by Section 10.2.1;


(h)constituting Investments permitted by this Agreement (excluding clause (r) of
the definition of Restricted Investment); and


(i)all other Contingent Obligations not described in the foregoing items (a)
through (h), but only to the extent the same do not exceed in the aggregate at
any one time outstanding the greater of (x) $60,000,000 and (y) 1.7% of
Consolidated Total Assets.


Permitted Lien: as defined in Section 10.2.2.


Permitted Purchase Money Debt: Purchase Money Debt of Borrower and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate principal amount (when taken together with such Debt permitted under
Section 10.2.1(f) hereof) at any time outstanding does not exceed the greater of
(x) $525,000,000 and (y) 14.6% of Consolidated Total Assets.


Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.


Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.


Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.


Pro Forma Basis: means, with respect to any determination for any period, that
such determination shall be made giving pro forma effect to each acquisition or
disposition consummated during such period, together with all transactions
relating thereto consummated during such period (including any incurrence,
assumption, refinancing or repayment of Debt), as if such acquisition or
disposition and related transactions






30







--------------------------------------------------------------------------------




had been consummated on the first day of such period, in each case based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions with respect to cost savings that are
expected to have a continuing impact on the Borrower and its Subsidiaries and
that are specified in details in the relevant compliance certificate, financial
statement or other document provided and certified to Agent or any Lender by the
chief financial officer of Borrower in connection herewith in accordance with
Regulation S-X of the Securities Act of 1933.


Pro Rata: with respect to any Lender, (a) with respect to the Tranche A Revolver
Loans, a percentage (carried out to the ninth decimal place) determined (i)
while Tranche A Revolver Commitments are outstanding, by dividing the amount of
such Lender’s Tranche A Revolver Commitment by the aggregate amount of all
Tranche A Revolver Commitments; and (ii) at any other time, by dividing the
amount of such Lender’s Tranche A Revolver Loans and LC Obligations by the
aggregate amount of all outstanding Tranche A Revolver Loans and LC Obligations,
(b) with respect to the Tranche B Revolver Loans, a percentage (carried out to
the ninth decimal place) determined (i) while Tranche B Revolver Commitments are
outstanding, by dividing the amount of such Lender’s Tranche B Revolver
Commitment by the aggregate amount of all Tranche B Revolver Commitments; and
(ii) at any other time, by dividing the amount of such Lender’s Tranche B
Revolver Loans by the aggregate amount of all outstanding Tranche B Revolver
Loans and (c) with respect to all Loans, a percentage (carried out to the ninth
decimal place) determined (i) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (ii) at any other time, by dividing the amount
of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.


Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to have a Material Adverse Effect;
(e) no Lien is imposed on any Collateral of the Obligor, unless bonded and
stayed to the satisfaction of Agent; and (f) if the obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review.


Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.


Protective Advances: as defined in Section 2.1.6.


Purchase Money Debt: (a) Debt (other than the Obligations), including Capital
Leases, for payment of any of the purchase price of fixed assets (including,
without limitation, equipment and vehicles) or construction or improvement
thereof; (b) Debt (other than the Obligations) incurred within 90 days before or
after acquisition of any fixed assets (including, without limitation, equipment
and vehicles), for the purpose of financing any of the purchase price or for the
construction or improvement thereof; and (c) any renewals, extensions or
refinancings (but not increases) thereof.


Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.








31







--------------------------------------------------------------------------------




Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.


RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).


Receivables: all Accounts owned by Borrower or a Borrowing Base Guarantor and
all other rights, titles or interests that, in accordance with GAAP, would be
included in receivables on its balance sheet (including any such Accounts and/or
rights, titles or interests that might be characterized as Chattel Paper,
Documents, Instruments or General Intangibles under the Uniform Commercial Code
in effect in any jurisdiction), in each case arising from the sale, lease,
exchange or other disposition of Inventory, and all of Borrower’s and/or any
such Borrowing Base Guarantor’s rights to any goods, services or other property
related to any of the foregoing (including returned or repossessed goods and
unpaid seller’s rights of rescission, replevin, reclamation and rights to
stoppage in transit), and all collateral security and supporting obligations of
any kind given by any Person with respect to any of the foregoing.


Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.


Refinancing Conditions: the following conditions for Refinancing Debt:


(a)it is in an aggregate principal amount (or accreted value, if applicable)
that does not exceed the principal amount (or accreted value, if applicable) of
the Debt being extended, renewed or refinanced plus any premium or similar
amount required to be paid, and fees and expenses, including in the form of
original issue discount, incurred in connection with any of the foregoing;


(b)it has a final maturity no sooner than, a weighted average life no less than
the Debt being extended, renewed or refinanced, and an interest rate no greater
than prevailing interest rates at the time of such extension, renewal or
refinancing, provided, that Refinancing Debt in respect of any Existing Senior
Notes shall not amortize or mature prior to 6 months following the Revolver
Termination Date;


(c)it is subordinated to the Obligations at least to the same extent as the Debt
being extended, renewed or refinanced;


(d)the terms and conditions applicable to such Refinancing Debt taken as a whole
are not materially less favorable to Borrower than those applicable to the Debt
being extended, renewed or refinanced (provided that, notwithstanding the
foregoing, in the case of any Refinancing Debt in the form of notes or bonds,
the condition set forth in this clause (d) shall be satisfied if such terms and
conditions taken as a whole are consistent with (or better than) then-current
market terms for “high yield” notes or bonds); provided, in each case, that a
certificate of a Senior Officer delivered to Agent at least five (5) Business
Days prior to the incurrence of such Debt, together with a reasonably detailed
description of the material terms and conditions of such Debt or drafts of the
documentation relating thereto, stating that Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless Agent notifies Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which Agent disagrees);


(e)no additional Lien is granted to secure it;






32







--------------------------------------------------------------------------------






(f)no additional Person is obligated on such Debt; and


(g)upon giving effect to it, no Default or Event of Default exists.


Refinancing Debt: Debt that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (f), (i), (j) or (n).


Register: as defined in Section 13.3.


Reimbursement Date: as defined in Section 2.3.2.


Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months’ rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.


Report: as defined in Section 12.2.3.


Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.


Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Loans in excess of 50% of all
outstanding Loans; provided, however, that the Commitments and Loans of any
Defaulting Lenders shall be excluded from such calculation.


Reserve: an Accounts Reserve, Availability Reserve, Bank Product Reserve or
Inventory Reserve.


Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/32nd of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).


Responding Lender: as defined in Section 2.1.4(d).


Restricted Investment: any Investment by Holdings, Borrower or a Subsidiary,
other than:


(a)Investments in Subsidiaries to the extent existing on the Closing Date;


(b)Investments described on Schedule 10.2.5;


(c)Cash Equivalents;


(d)loans and advances permitted under Section 10.2.7 (other than clause (d)
thereof);








33







--------------------------------------------------------------------------------




(e)acquisitions of securities from account debtors in connection with the
satisfaction or enforcement of Debt or claims due or owing to Borrower or any of
Subsidiaries or as security for any such Debt or claim, in each case in the
Ordinary Course of Business and consistent with past practice and so long as
such securities are pledged to Agent for the benefit of the Lenders in
accordance with the Loan Documents;
(f)Investments in Domestic Subsidiaries that are Material Subsidiaries in an
aggregate amount at any time outstanding not to exceed the greater of (x)
$37,500,000 and (y) 1% of Consolidated Total Assets;


(g)Permitted Asset Investments by Borrower or any of its Subsidiaries;


(h)Investments in Foreign Subsidiaries; provided that the aggregate amount of
all such Investments at any time outstanding does not exceed the greater of (x)
$7,500,000 and (y) 0.2% of Consolidated Total Assets;


(i)Investments in Immaterial Subsidiaries; provided that the aggregate amount of
all such Investments at any time outstanding does not exceed the greater of (x)
$15,000,000 and (y) 0.4% of Consolidated Total Assets;


(j)acquisitions by Holdings of obligations of one or more officers or other
employees of Borrower and Subsidiaries in connection with such officers’ or
employees’ acquisition of shares of Holdings’ common stock, so long as no cash
is actually advanced by Holdings or any of Subsidiaries to such officers or
employees in connection with the acquisition of any such obligations, and so
long as the incurrence of such obligations complies with Applicable Law;


(k)the receipt and holding of promissory notes and other non-cash consideration
received in connection with any Asset Disposition permitted by Section 10.2.6;


(l)(i) Investments in Borrower or any Borrowing Base Guarantor, (ii) Investments
by any Subsidiary of Borrower (other than any Borrowing Base Guarantor) in any
Guarantor Subsidiary and (iii) Investments by any Subsidiary of Borrower (other
than any Guarantor Subsidiary) in any other Subsidiary of Borrower;


(m)Investments in Hedging Agreements to the extent permitted under Section
10.2.15;


(n)deposits, prepayments and other credits to suppliers made in the Ordinary
Course of Business consistent with the past practices of Borrower and its
Subsidiaries;


(o)extensions of trade credit in the Ordinary Course of Business;


(p)de minimis Investments made in Persons that are newly formed subsidiaries;


(q)Investments made in the Ordinary Course of Business and resulting from
pledges and deposits to the extent permitted under Section 10.2.2(r);


(r)Permitted Contingent Obligations (excluding clause (h) of the definition
thereof);








34







--------------------------------------------------------------------------------




(s)Investments of any Person in existence at the time such Person becomes a
Subsidiary; provided that such Investment was not created in anticipation of
such Person becoming a Subsidiary;


(t)Investments (other than Investments in respect of any Subject Business) to
the extent made with the proceeds of, or paid for by the issuance of, any Equity
Interests by Holdings;


(u)other Investments (other than Investments in respect of any Subject Business)
so long as (i) both before and after giving pro forma effect to such Investment,
no Default or Event of Default shall exist and be continuing or result from such
Investment and (ii) either (A) Availability exceeds the greater of (x) 17.5% of
the Line Cap at such time or (y) $175,000,000 or (B) (x) Availability exceeds
the greater of (I) 12.5% of the Line Cap at such time or (II) $125,000,000 and
(y) the Fixed Charge Coverage Ratio as of the most recently ended Fiscal Quarter
ended at least thirty days prior to the date of determination is at least
1.00:1.00; provided that if such Investment is a Limited Conditionality
Investment, at the election of the Borrower (made in writing and delivered to
the Agent prior to or substantially concurrently with the execution of the
definitive agreement for such Investment), clause (u)(i) shall be satisfied if,
(x) both before and after giving pro forma effect to such Investment, no Default
or Event of Default shall have occurred and be continuing at the time of the
execution of the definitive agreement for such Investment and (y) no Event of
Default under any of Section 11.1(a), Section 11.1(i)(y) or Section 11.1(j)
shall have occurred and be continuing both before and after giving pro forma
effect to such Investment at the time such Investment is consummated;


(v)other Investments in joint ventures so long as (i) both before and after
giving pro forma effect to such Investment, no Default or Event of Default shall
exist and be continuing or result from such Investment and (ii) the aggregate
amount of all such Investments at any time outstanding does not exceed the
greater of (x) $7,500,000 and (y) 0.2% of Consolidated Total Assets; and


(w)other Investments so long as (i) both before and after giving pro forma
effect to such Investment, no Default or Event of Default shall exist and be
continuing or result from such Investment and (ii) the aggregate amount of all
such Investments at any time outstanding does not exceed the greater of (x)
$25,000,000 and (y) 0.7% of Consolidated Total Assets.


Restricted Subsidiary: any Subsidiary of Borrower other than an Unrestricted
Subsidiary.


Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or materially restricts the right of Borrower or any other Obligor to incur or
repay the Obligations, to grant Liens on any Collateral in favor of Agent and
the Lenders or to modify, extend or renew any agreement evidencing the
Obligations.


Revolver Commitment: for any Lender, the aggregate of such Lender’s Tranche A
Revolver Commitment and its Tranche B Revolver Commitment. “Revolver
Commitments” means the aggregate amount of such commitments of all Lenders.


Revolver Loan: any Tranche A Revolver Loan, Tranche B Revolver Loan, Swingline
Loan, Overadvance Loan or Protective Advance.


Revolver Notes: collectively, the Tranche A Revolver Notes and the Tranche B
Revolver Notes.


Revolver Termination Date: September 13, 2022.






35







--------------------------------------------------------------------------------






Royalties: all royalties, fees, expense reimbursement and other amounts payable
by Borrower and/or any Borrowing Base Guarantor under a License.


S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.


Sanction: any economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States Government
(including OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.


Sanctioned Country: means, at any time, a country, territory or region which is
the subject or target of any Sanctions.


Sanctioned Person: means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the United
States Department of State or by the United Nations Security Council, the
European Union or any European Union member state, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.


Scheduled Unavailability Date: as defined in Section 3.1.4.


Secured Bank Product Obligations: (a) Bank Product Debt owing to a Secured Bank
Product Provider, up to the maximum amount (in the case of any Secured Bank
Product Provider other than Bank of America and its Affiliates) specified by
such provider in writing to Agent, which amount may be established or increased
(by further written notice to Agent from time to time) as long as no Event of
Default exists and no Overadvance would result from establishment of a Bank
Product Reserve for such amount and all other Secured Bank Product Obligations
and (b) other Bank Product Debt owing to Secured Bank Product Providers in an
aggregate amount not to exceed $25,000,000; provided that Secured Bank Product
Obligations of an Obligor shall not include its Excluded Swap Obligations.


Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Person who at the time it entered into a Bank Product was a Lender
or Affiliate of a Lender, provided (x) such provider delivers written notice
(each a “Secured Bank Product Notice”) to Agent (with a copy to the Borrower),
in form and substance satisfactory to Agent, by the later of the Closing Date or
10 Business Days following creation of the Bank Product, (i) describing the Bank
Product and setting forth the maximum amount to be secured by the Collateral
(which amount may be established or increased (by further written notice by such
provider, at any time it is a Lender or Affiliate of a Lender, to Agent from
time to time) as long as no Event of Default exists and no Overadvance would
result from establishment of a Bank Product Reserve for such amount and all
other Secured Bank Product Obligations) and the methodology to be used in
calculating such amount, and (ii) agreeing to be bound by Section 12.14 and (y)
such Secured Bank Product Notice referred to in the preceding clause (x) is
provided at a time when such provider is a Lender or an Affiliate of a Lender.


Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.


Security Documents: this Agreement, the Guaranties, pledge agreements, security
agreements, Patent Assignments, Trademark Security Agreements, Copyright
Security Agreements, Deposit Account Control Agreements, and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.






36







--------------------------------------------------------------------------------






Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of Borrower or, if the context requires, an Obligor.


Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.


Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.


Specified Event of Default: an Event of Default (i) described in Section
11.1(a), 11.1(c), 11.1(f), 11.1(g) or 11.1(j) or (ii) arising out of a breach or
failure to perform any representation, warranty or covenant set forth in
Sections 7, 8, 10.2 or 10.3.


Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).


Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent's principal foreign exchange
trading office for the first currency.


Subordinated Debt: Debt incurred by Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations in a manner
reasonably satisfactory to Agent, and is on other market terms (including
maturity, interest, fees, repayment and covenants) that are generally customary
for subordinated debt securities.


Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by Borrower (including indirect ownership by Borrower through
other entities in which Borrower directly or indirectly owns more than 50% of
the voting securities or Equity Interests). Notwithstanding the foregoing, the
term “Subsidiary” shall not include any Unrestricted Subsidiary except where the
term “Subsidiary” is used in Sections 2.1.3, 9.1.8, 9.1.10, 9.1.14, 9.1.15,
9.1.17, 9.1.19, 9.1.21, 9.1.24, 9.1.25, 10.1.1, 10.1.2, 10.1.3, 10.1.5 and
10.1.6.








37







--------------------------------------------------------------------------------




Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.


Swingline Loan: any Borrowing of Base Rate Tranche A Revolver Loans funded with
Agent’s funds, until such Borrowing is settled among Tranche A Revolver Lenders
pursuant to Section 4.1.3.
Synthetic Lease: (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).


Synthetic Lease Obligation: the monetary obligation of a Person under a
Synthetic Lease.
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


Trademark Security Agreement: each trademark security agreement pursuant to
which Borrower and/or any one or more Borrowing Base Guarantors, as applicable,
grants to Agent, for the benefit of Secured Parties, a Lien on Borrower’s and/or
such Borrowing Base Guarantor’s interests in trademarks, as security for the
Obligations.


Tranche A Accounts Formula Amount: the sum of (a) 85% of the Value of Eligible
Accounts which are not Eligible Investment Grade Accounts plus (b) 90% of the
Value of Eligible Investment Grade Accounts.


Tranche A Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the aggregate amount of Tranche A Revolver Commitments and (b) the
sum of the Tranche A Accounts Formula Amount plus the Tranche A Inventory
Formula Amount.


Tranche A Inventory Formula Amount: the lesser of (i) 75% of the Value of
Eligible Inventory; or (ii) 85% of the NOLV Percentage of the Value of Eligible
Inventory.


Tranche A Outstanding Amount: as defined in Section 2.1.4(d).


Tranche A Revolver Commitment: for any Lender, its obligation to make Tranche A
Revolver Loans and to participate in LC Obligations up to the maximum principal
amount shown on Schedule 1.1 under the heading “Tranche A Revolver Commitment”
or as hereafter determined pursuant to each Assignment and Acceptance to which
it is a party. “Tranche A Revolver Commitments” means the aggregate amount of
such commitments of all Lenders. As of the Closing Date, the Tranche A Revolver
Commitments are One Billion Two Hundred Eighty-Five Million Dollars
($1,285,000,000). As of the First Amendment Effective Date (after giving effect
to the First Amendment), the Tranche A Revolver Commitments are One Billion Four
Hundred Thirty-Five Million Dollars ($1,435,000,000).


Tranche A Revolver Lenders: as of any date of determination, Lenders having a
Tranche A Revolver Commitment.


Tranche A Revolver Loan: a loan made pursuant to Section 2.1.1(a) and any
Overadvance Loan made by any Lender in its capacity as a Tranche A Revolver
Lender.








38







--------------------------------------------------------------------------------




Tranche A Revolver Note: a promissory note to be executed by Borrower in favor
of a Tranche A Revolver Lender in the form of Exhibit A-1, which shall be in the
amount of such Lender’s Tranche A Revolver Commitment and shall evidence the
Tranche A Revolver Loans made by such Lender.


Tranche B Accounts Formula Amount: 5% of the Value of Eligible Accounts which
are not Eligible Investment Grade Accounts.


Tranche B Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the aggregate amount of Tranche B Revolver Commitments and (b) the
sum of the Tranche B Accounts Formula Amount plus the Tranche B Inventory
Formula Amount.


Tranche B Increase Amount: as defined in Section 2.1.4(d).


Tranche B Inventory Formula Amount: the lesser of (i) 5% of the Value of
Eligible Inventory; or (ii) 5% of the NOLV Percentage of the Value of Eligible
Inventory.


Tranche B Maximum Amount: as of any date of determination, an amount equal to
the Tranche B Revolver Commitment of all Lenders as of that date.


Tranche B Revolver Commitment: for any Lender, its obligation to make Tranche B
Revolver Loans up to the maximum principal amount shown on Schedule 1.1 under
the heading “Tranche B Revolver Commitment” or as hereafter determined pursuant
to each Assignment and Acceptance to which it is a party. “Tranche B Revolver
Commitments” means the aggregate amount of such commitments of all Lenders. As
of the Closing Date, the Tranche B Revolver Commitments are Sixty-Five Million
Dollars ($65,000,000).


Tranche B Revolver Lenders: as of any date of determination, Lenders having a
Tranche B Revolver Commitment.


Tranche B Revolver Loan: a loan made pursuant to Section 2.1.1(b) and any
Overadvance Loan made by any Lender in its capacity as a Tranche B Revolver
Lender.


Tranche B Revolver Note: a promissory note to be executed by Borrower in favor
of a Tranche B Revolver Lender in the form of Exhibit A-2, which shall be in the
amount of such Lender’s Tranche B Revolver Commitment and shall evidence the
Tranche B Revolver Loans made by such Lender.


Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.


Trigger Period: the period (a) commencing on the day that Availability is less
than the greater of (i) 10.0% of the Line Cap or (ii) $100,000,000 at any time
and (b) continuing until, during the preceding 30 consecutive days, Availability
has been greater than the greater of (i) 10.0% of the Line Cap or (ii)
$100,000,000 at all times.


Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.


UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.






39







--------------------------------------------------------------------------------






Undisclosed Administration: means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.


Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.


Unused Line Fee Rate: a per annum rate equal to (a) 0.35%, if the average daily
balance of Revolver Loans and stated amount of Letters of Credit was 25% or less
of the Revolver Commitments during the preceding calendar month, or (b) 0.25%,
if such average daily balance was more than 25% of the Revolver Commitments
during the preceding calendar month.


Unrestricted Subsidiary: an Immaterial Subsidiary which (i) is not an Obligor
and (ii) pursuant to a resolution of the board of directors of Borrower has been
deemed to be an Unrestricted Subsidiary; provided that (i) any Unrestricted
Subsidiary shall cease to be an Unrestricted Subsidiary if any such Unrestricted
Subsidiary’s consolidated net assets are greater than or equal to $5,000,000 or
(ii) if the aggregate amount of consolidated net assets of all Immaterial
Subsidiaries that, but for this proviso, would constitute Unrestricted
Subsidiaries is greater than or equal to $10,000,000 then each such Immaterial
Subsidiary (such inclusion to be in order of those Immaterial Subsidiaries with
the greatest amount of assets) shall cease to be an Unrestricted Subsidiary to
the extent required for the aggregate amount of consolidated net assets of all
Unrestricted Subsidiaries, after giving effect to this proviso, to be less than
$10,000,000.


Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit between Borrower or any Borrowing
Base Guarantor, on the one hand, and its/their Affiliates, on the other hand;
and (b) for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.


Wholly-Owned: with respect to a Subsidiary of a Person, a Subsidiary of such
person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by Applicable Law) are owned by such person and/or by one or
more wholly-owned Subsidiaries of such person.


Write-Down and Conversion Powers: with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.2.Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrower delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required






40







--------------------------------------------------------------------------------




or permitted by GAAP if Borrower’s certified public accountants concur in such
change, the change is disclosed to Agent, and Section 10.3 is amended in a
manner reasonably satisfactory to Required Lenders to take into account the
effects of the change.


1.3.Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Letter-of-Credit
Right” and “Supporting Obligation.”


1.4.Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day at Agent’s notice address under Section 14.3.1; or (g)
discretion of Agent, Issuing Bank or any Lender mean the sole and absolute
discretion of such Person. All calculations of Value, fundings of Loans,
issuances of Letters of Credit and payments of Obligations shall be in Dollars
and, unless the context otherwise requires, all determinations (including
calculations of the Aggregate Borrowing Base, Tranche A Borrowing Base, Tranche
B Borrowing Base and financial covenants) made from time to time under the Loan
Documents shall be made in light of the circumstances existing at such time.
Aggregate Borrowing Base, Tranche A Borrowing Base and Tranche B Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP). Borrower shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Whenever the phrase “to the best of Borrower’s
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates. Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).


1.5.Certain Calculations. For purposes of making all calculations of the Fixed
Charge Coverage Ratio hereunder, all components of such calculations shall be
adjusted to include or exclude,






41







--------------------------------------------------------------------------------




as the case may be, without duplication, such components of such calculations
attributable to any business or assets for an aggregate consideration which is
equal to at least $75,000,000 that have been acquired or disposed of by Borrower
or any of its Subsidiaries after the first day of the applicable period of
determination and prior to the end of such period, as determined in good faith
by Borrower on a Pro Forma Basis.


1.6.Outstanding Obligations under Existing Loan Agreement. Borrower, each
Guarantor, Agent and the Lenders acknowledge and agree that under the Existing
Loan Agreement, the aggregate principal balance of all “Revolving Loans” (as
defined in the Existing Loan Agreement) immediately prior to the Closing Date
(the “Existing Principal Obligations”) is $430,000,000. Borrower and each
Guarantor acknowledge and agree that all “Obligations” (as defined in the
Existing Loan Agreement) outstanding immediately prior to the Closing Date
(including all Existing Principal Obligations) (collectively, the “Existing
Obligations”) constitute valid and binding obligations of Borrower and
Guarantors without offset, counterclaim, defense or recoupment of any kind.
Borrower, each Guarantor, Agent and Lenders hereto acknowledge and agree that,
on the Closing Date, the following transactions shall be deemed to occur
automatically, without further action by any party hereto: (a) the Existing Loan
Agreement shall be amended and restated in its entirety in the form of this
Agreement, (b) all Existing Obligations which remain unpaid and outstanding as
of the Closing Date shall be in all respects continuing and remain outstanding
and payable under this Agreement and the other Loan Documents, with only the
terms being modified from and after the Closing Date as provided in this
Agreement and the other Loan Documents, (c) the Loan Documents, including the
Liens and security interests created thereunder in favor of Agent, for the
benefit of the Secured Parties, as security for the Existing Obligations, as
reaffirmed, amended or amended and restated on the Closing Date, and the
guarantees of the Existing Obligations, as reaffirmed, amended or amended and
restated on the Closing Date, as the case may be, are in all respects continuing
and shall remain in full force and effect with respect to all Obligations
hereunder and are hereby reaffirmed, (d) notwithstanding anything in Section 2.3
to the contrary, all outstanding “Letters of Credit” under and as defined in the
Existing Loan Agreement will constitute Letters of Credit under this Agreement
and (e) all references in the Loan Documents (other than this Agreement and any
Loan Document amended and restated on the Closing Date) to the Existing Loan
Agreement shall be deemed to refer without further amendment to this Agreement.


Simultaneously with the effectiveness of this Agreement, the Commitments of
Deutsche Bank Trust Company Americas (“DBTC”) are hereby irrevocably sold and
assigned to Deutsche Bank AG New York Branch (“DBNY”) pursuant to the terms of
an Assignment and Acceptance attached as Exhibit C hereto as if each such Person
had executed an Assignment and Acceptance with respect to such assignment (such
assignment, the “DB Assignment”), and DBTC shall cease to be a Lender hereunder.
Each of DBTC and DBNY shall make adjustments among themselves, and payments to
each as needed, with respect to amounts of principal, interest, fees and other
amounts paid or payable thereto as shall be necessary, in the opinion of the
Agent, in order to effect such assignment.  In connection with such assignment
and for purposes of such assignment only, the Agent waives the processing and
recordation fee under Section 13.3.2 hereof. The Commitments of the Lenders
reflected on Schedule 1.1 hereto reflect the Commitments of DBNY and DBTC after
giving effect to the DB Assignment.
The parties hereto acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of the Existing Obligations and that all such Existing Obligations and the Liens
securing them are in all respects continued and outstanding as Obligations under
this Agreement and the other Loan Documents with only the terms being modified
from and after the effective date of this Agreement as provided in this
Agreement and the other Loan Documents.
SECTION 2.
CREDIT FACILITIES









42







--------------------------------------------------------------------------------




2.1.     Revolver Commitment.


2.1.1.     Revolver Loans.


(a)The parties hereto acknowledge and agree that effective as of the Closing
Date, to the extent the Existing Principal Obligations exceed the Tranche B
Maximum Amount, the Existing Principal Obligations in the amount of such excess
are hereby converted into Tranche A Revolver Loans outstanding hereunder (the
“Converted Tranche A Revolver Loans”), without constituting a novation, and
shall be allocated to each Tranche A Revolver Lender with a Tranche A Revolver
Commitment such that after giving effect to such allocation, the amount of
Tranche A Revolver Loans held by each Tranche A Revolver Lender is equal to such
Tranche A Revolver Lender’s Pro Rata share of the Converted Tranche A Revolver
Loans. To the extent such allocation results in losses or expenses to any Lender
as a result of the prepayment of any LIBOR Loan on a date other than the
scheduled last day of the applicable Interest Period, Borrower shall be
responsible for such loss or expense pursuant to Section 3.9. Each Tranche A
Revolver Lender agrees, severally on a Pro Rata basis up to its Tranche A
Revolver Commitment, on the terms set forth herein, to make Tranche A Revolver
Loans to Borrower from time to time through the Commitment Termination Date;
provided that (i) no Tranche A Revolver Loan shall be made pursuant to this
Section 2.1.1(a) at any time when the outstanding principal amount of the
Tranche B Revolver Loan is less than the Tranche B Maximum Amount and (ii) the
aggregate amount of Tranche A Revolver Loans and LC Obligations shall not exceed
the Tranche A Revolver Commitments. The Tranche A Revolver Loans may be repaid
and reborrowed as provided herein. In no event shall Tranche A Revolver Lenders
have any obligation to honor a request for a Tranche A Revolver Loan if (x) the
sum of the unpaid balance of Tranche A Revolver Loans outstanding at such time
(including the requested Loan) would exceed an amount equal to the Aggregate
Borrowing Base minus the Tranche B Borrowing Base or (y) the sum of the unpaid
balance of Tranche A Revolver Loans outstanding at such time (including the
requested Loan) plus the unpaid balance of Tranche B Revolver Loans outstanding
at such time would exceed the Aggregate Borrowing Base.


(b)The parties hereto acknowledge and agree that effective as of the Closing
Date, the Existing Principal Obligations in an amount up to the Tranche B
Maximum Amount are hereby converted into Tranche B Revolver Loans outstanding
hereunder (the “Converted Tranche B Revolver Loans”), without constituting a
novation, and are allocated to each Tranche B Revolver Lender with a Tranche B
Revolver Commitment such that after giving effect to such allocation, the amount
of Tranche B Revolver Loans held by each Tranche B Revolver Lender is equal to
such Tranche B Revolver Lender’s Pro Rata share of the Converted Tranche B
Revolver Loans. To the extent such allocation results in losses or expenses to
any Lender as a result of the prepayment of any LIBOR Loan on a date other than
the scheduled last day of the applicable Interest Period, Borrower shall be
responsible for such loss or expense pursuant to Section 3.9. Each Tranche B
Revolver Lender agrees, severally on a Pro Rata basis up to its Tranche B
Revolver Commitment, on the terms set forth herein, to make Tranche B Revolver
Loans to Borrower from time to time through the Commitment Termination Date;
provided that the aggregate amount of Tranche B Revolver Loans shall not exceed
the Tranche B Revolver Commitments. The Tranche B Revolver Loans may be repaid
and reborrowed as provided herein; provided that prior to repaying any Tranche B
Revolver Loan, all outstanding Tranche A Revolver Loans shall have been repaid
in full and all outstanding LC Obligations shall have been Cash Collateralized.
In no event shall Tranche B Revolver Lenders have any obligation to honor a
request for a Tranche B Revolver Loan if the sum of the unpaid balance of
Tranche B Revolver Loans outstanding at such time (including the requested Loan)
plus the unpaid balance of Tranche A Revolver Loans outstanding at such time
would exceed the Aggregate Borrowing Base.


2.1.2     Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Tranche






43







--------------------------------------------------------------------------------




A Revolver Lender, Borrower shall deliver a Tranche A Revolver Note to such
Lender. At the request of any Tranche B Revolver Lender, Borrower shall deliver
a Tranche B Revolver Note to such Lender.


2.1.3.Use of Proceeds. The proceeds of Revolver Loans shall be used by Borrower
solely (a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; (d) to issue Letters of Credit; and (e) for
working capital and other lawful corporate purposes of Borrower. Borrower shall
not, directly or indirectly, use any Letter of Credit or the proceeds of any
Loan, nor use, lend, contribute or otherwise make available any Letter of Credit
or proceeds of any Loan to any Subsidiary, (x) to fund, finance or facilitate,
in violation of any Sanctions, any activities of or business or transaction with
(i) any Person, or in any Designated Jurisdiction, that, at the time of issuance
of the Letter of Credit or funding of the Loan, is the subject of Sanctions or
(ii) any Sanctioned Person; (y) in any manner that will result in a violation of
Sanctions by any Person (including any Secured Party or other individual or
entity participating in the transaction); or (z) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.


2.1.4.Voluntary Reduction or Termination of Revolver Commitments; Increases of
the Revolver Commitments; Etc.


(a)The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 10
days prior written notice to Agent (or upon such shorter notice period as may be
consented to by Agent in its sole discretion), Borrower may, at its option,
terminate the Tranche A Revolver Commitments, the Tranche B Revolver Commitments
and this credit facility. Any notice of termination given by Borrower shall be
irrevocable but, subject to Agent’s discretion, may be conditioned upon the
closing of a refinancing transaction. On the termination date, Borrower shall
make Full Payment of all Obligations.


(b)Borrower may permanently reduce the Tranche A Revolver Commitments, on a Pro
Rata basis for each Tranche A Revolver Lender, upon at least 10 days prior
written notice to Agent (or upon such shorter notice period as may be consented
to by Agent in its sole discretion), which notice shall specify the amount of
the reduction and shall be irrevocable once given. Each such reduction of the
Tranche A Revolver Commitments shall be in a minimum amount of $50,000,000, or
an increment of $10,000,000 in excess thereof, and Borrower may not permanently
reduce the Tranche A Revolver Commitments by more than $400,000,000 in the
aggregate.


(c)Borrower may permanently reduce the Tranche B Revolver Commitments, on a Pro
Rata basis for each Tranche B Revolver Lender, upon at least 10 days prior
written notice to Agent (or upon such shorter notice period as may be consented
to by Agent in its sole discretion), which notice shall specify the amount of
the reduction and shall be irrevocable once given. Each such reduction of the
Tranche B Revolver Commitments shall be in a minimum amount of $10,000,000, or
an increment of $5,000,000 in excess thereof.


(d)Increases of the Revolver Commitments. Borrower may request in writing at any
time that the then effective aggregate principal amount of Revolver Commitments
be increased by a minimum amount of (x) in the case of an increase in the
Tranche A Revolver Commitments, $25,000,000, or an increment of $10,000,000 in
excess thereof and (y) in the case of an increase in the Tranche B Revolver
Commitments, $1,000,000, or an increment of $500,000 in excess thereof; provided
that, in each case, (i) the aggregate principal amount of the increase in
Revolver Commitments pursuant to this Section 2.1.4(d) shall not exceed
$400,000,000 less the aggregate principal amount of all Foreign Subsidiary
Revolver






44







--------------------------------------------------------------------------------




Commitments which have been provided pursuant to Section 2.1.4(e); (ii) no
Default or Event of Default shall have occurred and be continuing or shall occur
as a result of such increase in Revolver Commitments; (iii) prior to the date of
such increase, each Lender shall have received written notice from Agent of the
aggregate principal amount of such increase; (iv) Borrower shall, and shall
cause the Guarantors to, execute and deliver such documents and instruments and
take such other actions as may be reasonably requested by Agent in connection
with such increase and (v) such increase in the Revolver Commitment shall be
subject to successful syndication thereof. Any request under this Section
2.1.4(d) shall be submitted by Borrower to Agent (and Agent shall forward copies
to Lenders), specify the proposed effective date, whether the Tranche A Revolver
Commitment and/or Tranche B Revolver Commitment is being increased and the
amount of each such increase, and be accompanied by an officer’s certificate of
Borrower stating that no Default or Event of Default exists or will occur as a
result of such increase(s). Borrower may also specify any fees offered to those
Lenders (the “Increasing Lenders”) that agree to increase the principal amount
of their Tranche A Revolver Commitments and/or Tranche B Revolver Commitments,
as applicable, which fees may be variable based upon the amount by which any
such Lender is willing to increase the principal amount of its Tranche A
Revolver Commitments and/or Tranche B Revolver Commitments, as applicable. No
Lender shall have any obligation, express or implied, to offer to increase the
aggregate principal amount of its Revolver Commitments. Only the consent of each
Increasing Lender and Agent shall be required for an increase in the aggregate
principal amount of the Revolver Commitments pursuant to this Section 2.1.4(d).
Any Lender that elects not to increase the principal amount of its Revolver
Commitment may not be replaced in respect of its existing Revolver Commitment as
a result thereof without such Lender’s consent.


Each Lender that desires to increase its Revolver Commitment (each a “Responding
Lender”), shall as soon as practicable specify whether such increase is of its
Tranche A Revolver Commitment and/or its Tranche B Revolver Commitment and the
amount of each such proposed increase which it is willing to assume. If the
total amount that Responding Lenders are willing to increase their Tranche A
Revolver Commitments exceeds the amount of the requested increase of Tranche A
Revolver Commitments, Agent shall allocate the proposed increase of the Tranche
A Revolver Commitments among the Responding Lenders ratably in proportion to the
amount that each Responding Lender specified that it was willing to assume. If
the total amount that Responding Lenders are willing to increase their Tranche B
Revolver Commitments exceeds the amount of the requested increase of Tranche B
Revolver Commitments, Agent shall allocate the proposed increase of Tranche B
Revolver Commitments among the Responding Lenders ratably in proportion to the
amount that each Responding Lender specified that it was willing to assume. If
the total amount that the Responding Lenders are willing to increase their
Tranche A Revolver Commitments and/or Tranche B Revolver Commitments, as
applicable, is less than the amount of the proposed increase of the Tranche A
Revolver Commitments and/or Tranche B Revolver Commitments, as applicable, in
either case Borrower may designate new lenders who qualify as Eligible Assignees
and who are reasonably acceptable to Agent as additional Tranche A Revolver
Lenders and/or Tranche B Revolver Lenders, as applicable, hereunder in
accordance with this Section 2.1.4(d) (each such new lender being a “New
Lender”), which New Lender may assume all or a portion of the increase in the
aggregate principal amount of the Tranche A Revolver Commitments and/or Tranche
B Revolver Commitments, as applicable.
With respect to any increase of the Tranche B Revolver Commitment (the amount of
each such increase, the “Tranche B Increase Amount”), if on the date of
effectiveness of such increase the outstanding principal amount of Tranche A
Revolver Loans (the “Tranche A Outstanding Amount”) is greater than zero, then,
on such date, Borrower shall be deemed to have made a Borrowing of Tranche B
Revolver Loans in an amount equal to the lesser of the Tranche B Increase Amount
and the Tranche A Outstanding Amount and Agent shall immediately apply all
proceeds of such Borrowing to repay the Tranche A Revolver Loans.






45







--------------------------------------------------------------------------------




Each New Lender designated by Borrower and reasonably acceptable to Agent shall
become an additional party hereto as a New Lender concurrently with the
effectiveness of the proposed increase in the aggregate principal amount of the
Revolver Commitment upon its execution of New Lender Supplement in the form of
Exhibit E-1 (and, in each case, otherwise in form and substance reasonably
satisfactory to Agent) (the “New Lender Supplement”). Each Increasing Lender
shall execute an Increased Commitment Agreement in the form of Exhibit E-2 (and,
in each case, otherwise in form and substance reasonably acceptable to Agent).
Subject to the foregoing, any increase requested by Borrower shall be effective
as of the date proposed by Borrower and agreed to by Agent and shall be in the
principal amount equal to (i) the principal amount which Increasing Lenders are
willing to assume as increases to the principal amount of their Tranche A
Revolver Commitment and/or Tranche B Revolver Commitment, as applicable, plus
(ii) the principal amount offered by New Lenders with respect to the Tranche A
Revolver Commitments and/or Tranche B Revolver Commitments, as applicable. Upon
effectiveness of any such increase, the Pro Rata interest of each Lender will be
adjusted to give effect to the increase in Revolver Commitments. To the extent
that in the aggregate Revolver Commitments such adjustment results in loss or
expenses to any Lender as a result of the prepayment of any LIBOR Loan on a date
other than the scheduled last day of the applicable Interest Period, Borrower
shall be responsible for such loss or expense pursuant to Section 3.9.
Following the effective date of such increase to the Revolver Commitments, Agent
shall deliver to Borrower an amended and restated Schedule 1.1 to the Agreement
reflecting such increases to the aggregate Revolver Commitments.
(e)Foreign Subsidiary Incremental Facilities. Borrower may request in writing at
any time that one or more additional asset-based revolving loan facilities be
established hereunder (each a “Foreign Subsidiary Incremental Facility”, the
commitments of the Lenders thereunder, the “Foreign Subsidiary Revolver
Commitments” and the loans thereunder, “Foreign Subsidiary Revolver Loans”)
and/or that any then existing Foreign Subsidiary Incremental Facility be
increased, in each case in a minimum amount of $25,000,000, or an increment of
$10,000,000 in excess thereof; provided that, in each case, (i) the aggregate
principal amount of Foreign Subsidiary Incremental Facilities established
pursuant to this Section 2.1.4(e) shall not exceed $100,000,000 less, to the
extent in excess of $300,000,000; the aggregate principal amount of increases in
Revolver Commitments made pursuant to Section 2.1.4(d); (ii) the borrowers of
such Foreign Subsidiary Incremental Facilities (the “Foreign Subsidiary
Borrowers”) shall be Wholly-Owned Subsidiaries of the Borrower that are
organized under the laws of Canada, England & Wales, the Netherlands or Germany
(or, in each case, any state, province or territory thereof, as applicable);
(iii) the borrowing base established for any such Foreign Subsidiary Incremental
Facility (including the definitions and components thereof) will be reasonably
acceptable to the Agent; (iv) the Agent and Foreign Subsidiary Lenders providing
such Foreign Subsidiary Incremental Facility will have received on or prior to
the effectiveness of such Foreign Subsidiary Incremental Facility customary
field examinations and appraisals, in form and substance reasonably satisfactory
to the Agent and such Foreign Subsidiary Lenders, of the Foreign Subsidiary
Borrowers’ assets that will be included in the borrowing base for such Foreign
Subsidiary Incremental Facility; (v) the advance rates with respect to the
collateral of the Foreign Subsidiary Borrowers (the “Foreign Subsidiary
Collateral”) under any such Foreign Subsidiary Incremental Facility shall be no
higher than the advance rates applicable to the Revolver Loans; (vi) the Foreign
Subsidiary Lenders that provide such Foreign Subsidiary Incremental Facility
shall benefit from a first-priority perfected security interest in the Foreign
Subsidiary Collateral for such Foreign Subsidiary Incremental Facility; it being
agreed that no Lender (other than a Foreign Subsidiary Lender in its capacity as
such) will benefit from any security interest in the Foreign Subsidiary
Collateral); (vii) any such Foreign Subsidiary Incremental Facility (x) may
benefit from a guaranty from the Borrower and the Guarantors which guaranty may
be secured by the Collateral on a junior basis






46







--------------------------------------------------------------------------------




(including by operation of modifying the provisions of Section 5.6 hereof) to
the Liens securing the Obligations of the Secured Parties (other than any
Foreign Subsidiary Lender or New Foreign Subsidiary Lender) or (y) to the extent
requested by the Borrower or the Agent, such Foreign Subsidiary Incremental
Facility may benefit from a guaranty from the Borrower and the Guarantors which
guaranty may be secured by the Collateral on a pari passu basis with the Liens
securing the Obligations of the Secured Parties and, in the event such Foreign
Subsidiary Incremental Facility is secured on a pari passu basis with the Liens
securing the Obligations of the Secured Parties, each Lender (including each
Foreign Subsidiary Lender) shall enter into a customary loss sharing agreement
in form and substance reasonably acceptable to the Agent and the Required
Lenders; (viii) the maturity date of any such Foreign Subsidiary Incremental
Facility will be the Revolver Termination Date; (ix) each Foreign Subsidiary
Borrower shall have appointed a process agent that is a Person incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia; (x) no Default or Event of Default shall have
occurred and be continuing or shall occur as a result of such establishment or
increase in Foreign Subsidiary Incremental Facilities, as applicable; (xi) prior
to the date of such establishment or increase, each Lender shall have received
written notice from Agent of the aggregate principal amount of such requested
Foreign Subsidiary Incremental Facility or increase thereto, as applicable;
(xii) Borrower shall, and shall cause its applicable Subsidiaries (including any
applicable Foreign Subsidiary Borrowers) to, execute and deliver such documents
and instruments and take such other actions as may be reasonably requested by
Agent in connection with such establishment or increase, as applicable, and
(xiii) such establishment or increase, as applicable, of Foreign Subsidiary
Incremental Facilities shall be subject to successful syndication thereof. Any
request under this Section 2.1.4(e) shall be submitted by Borrower to Agent (and
Agent shall forward copies to Lenders), specify the proposed effective date and
the amount of each such requested Foreign Subsidiary Incremental Facility or
increase thereto, as applicable, and be accompanied by an officer’s certificate
of Borrower stating that no Default or Event of Default exists or will occur as
a result of such establishment or increase(s), as applicable. Borrower may also
specify any fees offered to those Lenders (the “Foreign Subsidiary Lenders”)
that agree to provide such Foreign Subsidiary Incremental Facilities or
increases thereto, as applicable, which fees may be variable based upon the
amount by which any such Lender is willing to increase the principal amount of
its Foreign Subsidiary Revolver Commitments and/or provide a new Foreign
Subsidiary Incremental Facility, as applicable. No Lender shall have any
obligation, express or implied, to offer to provide any Foreign Subsidiary
Incremental Facility or to increase its existing Foreign Subsidiary Revolver
Commitments. Only the consent of each Foreign Subsidiary Lender and Agent shall
be required for the establishment of a Foreign Subsidiary Incremental Facility
and/or increase in the aggregate principal amount of the Foreign Subsidiary
Revolver Commitments pursuant to this Section 2.1.4(e). No Lender that elects
not to increase the principal amount of its Foreign Subsidiary Revolver
Commitment may be replaced in respect of its existing Foreign Subsidiary
Revolver Commitment as a result thereof without such Lender’s consent.


Each Foreign Subsidiary Lender that desires to provide a Foreign Subsidiary
Incremental Facility and/or increase its Foreign Subsidiary Revolver Commitment
(each a “Foreign Subsidiary Responding Lender”), shall as soon as practicable
specify the amount of each such proposed Foreign Subsidiary Revolver Commitment
or increase thereto, as applicable, which it is willing to assume. If the total
amount that Foreign Subsidiary Responding Lenders are willing to provide and/or
increase, as applicable, their Foreign Subsidiary Revolver Commitments exceeds
the amount of the requested Foreign Subsidiary Incremental Facility or increase
of Foreign Subsidiary Revolver Commitments, as applicable, Agent shall allocate
the proposed Foreign Subsidiary Revolver Commitments or increases thereto, as
applicable, among the Foreign Subsidiary Responding Lenders ratably in
proportion to the amount that each Foreign Subsidiary Responding Lender
specified that it was willing to assume. If the total amount that the Foreign
Subsidiary Responding Lenders are willing to provide and/or increase their
Foreign Subsidiary Revolver Commitments, as applicable, is less than the amount
of the proposed Foreign Subsidiary Incremental Facility or increase of the
Foreign Subsidiary






47







--------------------------------------------------------------------------------




Revolver Commitments, as applicable, in either case Borrower may designate new
lenders who qualify as Eligible Assignees and who are reasonably acceptable to
Agent as additional Foreign Subsidiary Lenders, as applicable, hereunder in
accordance with this Section 2.1.4(e) (each such new lender being a “New Foreign
Subsidiary Lender”), which New Foreign Subsidiary Lender may assume all or a
portion of the requested Foreign Subsidiary Incremental Facility or increase in
the aggregate principal amount of the Foreign Subsidiary Revolver Commitments,
as applicable.
Each New Foreign Subsidiary Lender designated by Borrower and reasonably
acceptable to Agent shall become an additional party hereto as a New Foreign
Subsidiary Lender concurrently with the effectiveness of the proposed Foreign
Subsidiary Incremental Facility or increase in the aggregate principal amount of
the Foreign Subsidiary Revolver Commitments, as applicable, upon its execution
of a New Lender Supplement. Each Foreign Subsidiary Lender which is increasing
its existing Foreign Subsidiary Revolver Commitment shall execute an Increased
Commitment Agreement in the form of Exhibit E-2 (and, in each case, otherwise in
form and substance reasonably acceptable to Agent).
Subject to the foregoing, any Foreign Subsidiary Incremental Facility or
increase of Foreign Subsidiary Revolver Commitments requested by Borrower shall
be effective as of the date proposed by Borrower and agreed to by Agent and
shall be in the principal amount equal to (i) the principal amount which Foreign
Subsidiary Lenders are willing to assume as new Foreign Subsidiary Incremental
Facilities and/or increases to the principal amount of their Foreign Subsidiary
Revolver Commitment, as applicable, plus (ii) the principal amount offered by
New Foreign Subsidiary Lenders. To the extent that adjustments to the aggregate
Foreign Subsidiary Revolver Commitments result in loss or expenses to any
Foreign Subsidiary Lender as a result of the prepayment of any LIBOR Loan on a
date other than the scheduled last day of the applicable Interest Period, the
Borrower shall be responsible for such loss or expense pursuant to Section 3.9.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Foreign Subsidiary Incremental Facility, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence of such
Foreign Subsidiary Incremental Facility and the Foreign Subsidiary Revolving
Loans evidenced thereby, and Agent and the Borrower may, without the consent of
the other Lenders, effect such amendments to this Agreement and the other Loan
Documents, and enter into any new Loan Documents, in each case as may be
necessary or appropriate, in the reasonable opinion of Agent and Borrower, to
effect the provisions of this Section 2.1.4(e) (including (A) any amendments to
Sections 5.3, 5.6, and 7.1, but which reflect the junior payment priority of the
Foreign Subsidiary Incremental Facilities with respect to the proceeds of the
Collateral to the extent such Foreign Subsidiary Incremental Facility is not
secured by Liens on the Collateral that rank pari passu with the Liens securing
the Obligations of the Secured Parties (other than the Foreign Subsidiary
Lenders in their capacities as such), (B) any amendments to this Agreement to
reflect the ability for any such Foreign Subsidiary Incremental Facilities to be
advanced and repaid in a currency other than Dollars, and (C) entering into any
additional Security Documents with respect to the Foreign Subsidiary Incremental
Facilities and any guarantees provided by the Borrower and its Subsidiaries with
respect thereto). For the avoidance of doubt, this Section 2.1.4(e) shall
supersede any provisions in Section 14.1.1. From and after the effective date of
any Foreign Subsidiary Incremental Facility and/or Foreign Subsidiary Revolver
Commitment increase, the Foreign Subsidiary Revolver Loans and Foreign
Subsidiary Revolver Commitments established pursuant to this Section 2.1.4(e)
shall constitute Foreign Subsidiary Revolver Loans and Foreign Subsidiary
Revolver Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents.
Following the effective date of any Foreign Subsidiary Incremental Facility
and/or increase to the Foreign Subsidiary Revolver Commitments, Agent shall
deliver to Borrower a schedule to the Agreement






48







--------------------------------------------------------------------------------




reflecting such Foreign Subsidiary Incremental Facility and/or increases to the
aggregate Foreign Subsidiary Revolver Commitments.
2.1.5.Overadvances. If the aggregate Revolver Loans exceed the Aggregate
Borrowing Base at any time, the excess amount (“Overadvance”) shall be payable
by Borrower on demand by Agent, but all such Revolver Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents. Any payments received by Agent with respect to an
Overadvance shall be applied first to all outstanding Tranche A Revolver Loans
and then to all outstanding Tranche B Revolver Loans. Unless its authority has
been revoked in writing by Required Lenders, Agent may require Tranche B
Revolver Lenders and, if the outstanding principal amount of Tranche B Revolver
Loans is not less than the Tranche B Maximum Amount, Tranche A Lenders to honor
requests for Overadvance Loans and to forbear from requiring Borrower to cure an
Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by Agent to exceed 5% of the Aggregate Borrowing Base, less any outstanding
Protective Advances; and (b) regardless of whether an Event of Default exists,
if Agent discovers an Overadvance not previously known by it to exist, as long
as from the date of such discovery the Overadvance (i) is not increased by more
than 5% of the Aggregate Borrowing Base, less any outstanding Protective
Advances, and (ii) does not continue for more than 30 consecutive days. In no
event shall Overadvance Loans be required that would cause (i) the outstanding
Tranche A Revolver Loans and LC Obligations of any Tranche A Revolver Lender to
exceed its Tranche A Revolver Commitment, (ii) the outstanding Tranche B
Revolver Loans of any Tranche B Revolver Lender to exceed its Tranche B Revolver
Commitment or (iii) the outstanding Tranche A Revolver Loans, Tranche B Revolver
Loans and LC Obligations to exceed the aggregate Revolver Commitments. Any
funding of an Overadvance Loan or sufferance of an Overadvance shall not
constitute a waiver by Agent or Lenders of the Event of Default caused thereby.
In no event shall Borrower or any other Obligor be deemed a beneficiary of this
Section or authorized to enforce any of its terms.


2.1.6.Protective Advances. At any time after an Event of Default has occurred
and is continuing, Agent shall be authorized, in its reasonable discretion, at
any time that any conditions in Section 6 are not satisfied, to make Base Rate
Revolver Loans (“Protective Advances”) (a) up to an aggregate amount outstanding
at any time, when aggregated with all outstanding Overadvances, of 5% of the
Aggregate Borrowing Base, if Agent deems such Loans necessary or desirable to
preserve or protect Collateral, or to enhance the collectibility or repayment of
Obligations; or (b) to pay any other amounts chargeable to Obligors under any
Loan Documents, including costs, fees and expenses; provided that such Revolver
Loans shall be Tranche A Revolver Loans unless the outstanding principal amount
of Tranche B Revolver Loans is less than the Tranche B Maximum Amount, in which
case up to an amount equal to the Tranche B Maximum Amount minus the outstanding
principal amount of Tranche B Revolver Loans of such Revolver Loans shall be
Tranche B Revolver Loans, and the remaining amount of such Revolver Loans shall
be Tranche A Revolver Loans. In no event shall Protective Advances cause (i) the
outstanding Tranche A Revolver Loans and LC Obligations of any Lender to exceed
its Tranche A Revolver Commitment, (ii) the outstanding Tranche B Revolver Loans
of any Lender to exceed its Tranche B Revolver Commitment or (iii) the
outstanding Revolving Loans and LC Obligations to exceed the aggregate Revolver
Commitments. Each Tranche A Revolver Lender or Tranche B Revolver Lender, as
applicable, shall participate in each Protective Advance on a Pro Rata basis.
Required Lenders may at any time revoke Agent’s authority to make further
Protective Advances under clause (a) by written notice to Agent. Absent such
revocation, Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive.


2.2.     [Reserved].






49







--------------------------------------------------------------------------------






2.3.     Letter of Credit Facility.


2.3.1.Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:


(a)Borrower acknowledges that Issuing Bank’s willingness to issue any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, Borrower or such Lender has entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender. No Issuing Bank will be required to issue any Letter of Credit if, after
giving effect to such issuance, the aggregate face amount of all Letters of
Credit issued by such Issuing Bank would exceed such Issuing Bank’s Letter of
Credit Commitment. If Issuing Bank receives written notice from a Lender at
least one Business Day before issuance of a Letter of Credit that any LC
Condition has not been satisfied, Issuing Bank shall have no obligation to issue
the requested Letter of Credit (or any other) until such notice is withdrawn in
writing by that Lender or until Required Lenders have waived such condition in
accordance with this Agreement. Prior to receipt of any such notice, Issuing
Bank shall not be deemed to have knowledge of any failure of LC Conditions.


(b)Letters of Credit may be requested by Borrower only (i) to support
obligations of Borrower incurred in the Ordinary Course of Business; or (ii) for
other purposes as Agent may approve from time to time in writing. The renewal or
extension of any Letter of Credit shall be treated as the issuance of a new
Letter of Credit, except that delivery of a new LC Application shall be required
at the discretion of Issuing Bank.


(c)Borrower assumes all risks of the acts, omissions or misuses of any Letter of
Credit by the beneficiary. In connection with issuance of any Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative. Issuing Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrower are discharged with proceeds of
any Letter of Credit.


(d)In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be






50







--------------------------------------------------------------------------------




fully protected in acting, upon any certification, documentation or
communication in whatever form believed by Issuing Bank, in good faith, to be
genuine and correct and to have been signed, sent or made by a proper Person.
Issuing Bank may consult with and employ legal counsel, accountants and other
experts to advise it concerning its obligations, rights and remedies, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by such experts. Issuing Bank may
employ agents and attorneys-in-fact in connection with any matter relating to
Letters of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.


2.3.2.Reimbursement; Participations.


(a)If Issuing Bank honors any request for payment under a Letter of Credit,
Borrower shall pay to Issuing Bank, within one Business Day of notification
thereof (“Reimbursement Date”), the amount paid by Issuing Bank under such
Letter of Credit, together with interest at the interest rate for Base Rate
Tranche A Revolver Loans from the date such draw was honored until payment by
Borrower. The obligation of Borrower to reimburse Issuing Bank for any payment
made under a Letter of Credit shall be absolute, unconditional, and irrevocable,
and shall be paid without regard to any lack of validity or enforceability of
any Letter of Credit or the existence of any claim, setoff, defense or other
right that Borrower may have at any time against the beneficiary. Whether or not
Borrower submits a Notice of Borrowing, Borrower shall be deemed to have
requested a Borrowing of Base Rate Tranche A Revolver Loans in an amount
necessary to pay all amounts due Issuing Bank on any Reimbursement Date and each
Tranche A Revolver Lender agrees to fund its Pro Rata share of such Borrowing
whether or not the Commitments have terminated, an Overadvance exists or is
created thereby, or the conditions in Section 6 are satisfied.


(b)Upon issuance of a Letter of Credit, each Tranche A Revolver Lender shall be
deemed to have irrevocably and unconditionally purchased from Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all LC Obligations relating to the Letter of Credit. If Issuing Bank makes
any payment under a Letter of Credit and Borrower does not reimburse such
payment on the Reimbursement Date, Agent shall promptly notify Tranche A
Revolver Lenders and each Tranche A Revolver Lender shall promptly (within one
Business Day) and unconditionally pay to Agent, for the benefit of Issuing Bank,
the Tranche A Revolver Lender’s Pro Rata share of such payment. Upon request by
a Tranche A Revolver Lender, Issuing Bank shall furnish copies of any Letters of
Credit and LC Documents in its possession at such time.


(c)The obligation of each Tranche A Revolver Lender to make payments to Agent
for the account of Issuing Bank in connection with Issuing Bank’s payment under
a Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by Borrower or any other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral






51







--------------------------------------------------------------------------------




or the perfection of any Lien therein; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Obligor.


(d)No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. Issuing
Bank shall not have any liability to any Lender if Issuing Bank refrains from
any action under any Letter of Credit or LC Documents until it receives written
instructions from Required Lenders.


2.3.3.Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default has occurred and the Obligations have been accelerated and/or the
Commitments have been terminated, (b) that the outstanding principal amount of
the Tranche A Revolver Loans is greater than an amount equal to the Aggregate
Borrowing Base minus the Tranche B Borrowing Base or (c) after the Commitment
Termination Date, then Borrower shall, at Issuing Bank’s or Agent’s request,
Cash Collateralize the stated amount of all outstanding Letters of Credit and
pay to Issuing Bank the amount of all other LC Obligations. Borrower shall, if
notified by 10:00 a.m. (Central Time), by Issuing Bank or Agent from time to
time, Cash Collateralize the Fronting Exposure of any Defaulting Lender on the
same Business Day (and otherwise on the Business Day following receipt of such
notification). If Borrower fails to provide Cash Collateral as required herein,
Tranche A Revolver Lenders may (and shall upon direction of Agent) advance, as
Tranche A Revolver Loans, the amount of the Cash Collateral required (whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied). Notwithstanding any other provision of this Agreement,
Borrower shall not be required to pay any interest or fees attributable to the
Fronting Exposure of a Defaulting Lender which has been Cash Collateralized.


2.3.4.Outstanding Letters of Credit. Each of Borrower, each Guarantor, each
Lender and the Issuing Bank hereby agree that with respect to the letters of
credit set forth on Schedule 2.3.4 (“Outstanding Letters of Credit”), for all
purposes of this Agreement, such Outstanding Letters of Credit shall constitute
Letters of Credit hereunder. Each Tranche A Revolver Lender agrees to
participate in each Outstanding Letter of Credit issued by the Issuing Bank in
an amount equal to its Pro Rata share of the stated amount of such Outstanding
Letter of Credit.


2.3.5.Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrower. On the effective date of such resignation, Issuing
Bank shall have no further obligation to issue, amend, renew, extend or
otherwise modify any Letter of Credit, but shall continue to have all rights and
obligations of an Issuing Bank hereunder, including under Section 2.3, 12.6 and
14.2, relating to any Letter of Credit issued prior to such date. Agent shall,
subject to the consent of such replacement Issuing Bank, promptly appoint a
replacement Issuing Bank, which, as long as no Default or Event of Default
exists, shall be reasonably acceptable to Borrower.


SECTION 3.INTEREST, FEES AND CHARGES


3.1.     Interest.


3.1.1.Rates and Payment of Interest.


(a)The Obligations shall bear interest (i) if a Base Rate Loan, at the Base Rate
in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR Loan,
at LIBOR for the applicable Interest Period, plus the Applicable Margin; and
(iii) if any other Obligation (including, to the extent permitted






52







--------------------------------------------------------------------------------




by law, interest not paid when due), at the Base Rate in effect from time to
time, plus the Applicable Margin for Base Rate Tranche A Revolver Loans.
Interest shall accrue from the date the Loan is advanced or the Obligation is
incurred or payable, until paid by Borrower. If a Loan is repaid on the same day
made, one day’s interest shall accrue.


(b)During an Insolvency Proceeding with respect to Borrower, or during any other
Event of Default if Agent or Required Lenders in their discretion so elect,
Obligations shall bear interest at the Default Rate (whether before or after any
judgment). Borrower acknowledges that the cost and expense to Agent and Lenders
due to an Event of Default are difficult to ascertain and that the Default Rate
is a fair and reasonable estimate to compensate Agent and Lenders for this.


(c)Interest accrued on the Loans shall be due and payable in arrears, (i) (A)
for any Base Rate Loan, on the first day of each month, (B) for any LIBOR Loan
(other than a LIBOR Loan having an Interest Period of six months), on the last
day of its Interest Period, and (C) for any LIBOR Loan having an Interest Period
of six months, on the day that is three months after the commencement of its
Interest Period and on the last day of its Interest Period; (ii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid; and
(iii) on the Commitment Termination Date. Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.


3.1.2.Application of LIBOR to Outstanding Loans.
 
(a)Borrower may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan. In addition, until Agent notifies Borrower that
syndication of the credit facility hereunder is complete, no Loan may be made as
or converted into a LIBOR Loan.


(b)Whenever Borrower desires to convert or continue Loans as LIBOR Loans,
Borrower shall give Agent a Notice of Conversion/Continuation, no later than
11:00 a.m. (Central Time) at least three Business Days before the requested
conversion or continuation date. Promptly after receiving any such notice, Agent
shall notify each Lender thereof. Each Notice of Conversion/Continuation shall
be irrevocable, and shall specify the amount of Loans to be converted or
continued, the conversion or continuation date (which shall be a Business Day),
whether such Loans are Tranche A Revolver Loans or Tranche B Revolver Loans and
the duration of the Interest Period (which shall be deemed to be one month if
not specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrower shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans. Agent does not warrant or accept responsibility for,
nor shall it have any liability with respect to, administration, submission or
any other matter related to any rate described in the definition of LIBOR.


3.1.3.Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrower shall select an interest period
(“Interest Period”) to apply, which interest period shall be 1, 2, 3 or 6
months; provided, however, that:








53







--------------------------------------------------------------------------------




(a)the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;
(b)if any Interest Period commences on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would expire on
a day that is not a Business Day, the period shall expire on the next Business
Day; and


(c)no Interest Period shall extend beyond the Revolver Termination Date.


3.1.4.Interest Rate Not Ascertainable. If Agent shall determine that on any date
for determining LIBOR, due to any circumstance affecting the London interbank
market, adequate and fair means do not exist for ascertaining such rate on the
basis provided herein, then Agent shall immediately notify Borrower of such
determination. Until Agent notifies Borrower that such circumstance no longer
exists, the obligation of Lenders to make LIBOR Loans shall be suspended, and no
further Loans may be converted into or continued as LIBOR Loans. Notwithstanding
anything to the contrary in this Agreement or any other Loan Documents, if the
Agent determines (which determination shall be conclusive absent manifest
error), or the Borrower or Required Lenders notify the Agent (with, in the case
of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:


(a)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;


(b)the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”); or


(c)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,
    
then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower may amend
this Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical adjustments to the benchmark (if any) incorporated therein), giving
due consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Agent written notice that such Required Lenders do not accept
such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower and each Lender.
 Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Loans
shall be suspended (to the extent of the affected LIBOR Loans or Interest
Periods), and (y) the London Interbank Offered Rate component shall no longer be
utilized in determining the Base Rate.  Upon receipt of such






54







--------------------------------------------------------------------------------




notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Loans (to the extent of the affected
LIBOR Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
3.2.     Fees.
  
3.2.1.Unused Line Fee. Borrower shall pay to Agent, for the Pro Rata benefit of
Tranche A Revolver Lenders, a fee equal to the Unused Line Fee Rate times the
amount by which the Tranche A Revolver Commitments exceed the average daily
balance of Tranche A Revolver Loans and stated amount of Letters of Credit
during any month. In addition, Borrower shall pay to Agent, for the Pro Rata
benefit of Tranche B Revolver Lenders, a fee equal to the Unused Line Fee Rate
times the amount by which the Tranche B Revolver Commitments exceed the average
daily balance of Tranche B Revolver Loans during any month. Such fees shall be
payable in arrears, on the first day of each month and on the Commitment
Termination Date.


3.2.2.LC Facility Fees. Borrower shall pay (a) to Agent, for the Pro Rata
benefit of Tranche A Revolver Lenders, a fee equal to the Applicable Margin in
effect for LIBOR Tranche A Revolver Loans times the average daily stated amount
of Letters of Credit, which fee shall be payable monthly in arrears, on the
first day of each month; (b) to the applicable Issuing Bank, for its own
account, a fronting fee equal to 0.125% per annum on the stated amount of each
Letter of Credit, which fee shall be payable monthly in arrears on the first day
of each month or as otherwise agreed upon between Borrower and such Issuing
Bank, and shall be payable on any increase in stated amount made between any
such dates; and (c) to the applicable Issuing Bank, for its own account, all
customary charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred. During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum.


3.2.3.[Reserved].


3.2.4.Agent Fees. In consideration of Agent’s syndication of the Commitments and
service as Agent hereunder, Borrower shall pay to Agent, for its own account,
the fees described in the Fee Letter.


3.3.     Computation of Interest, Fees, Yield Protection. All interest, as well
as fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrower under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower by Agent
or the affected Lender, as applicable, shall be final, conclusive and binding
for all purposes, absent manifest error, and Borrower shall pay such amounts to
the appropriate party within 10 days following receipt of the certificate.








55







--------------------------------------------------------------------------------




3.4.     Reimbursement Obligations. Borrower shall reimburse Agent and the
Lenders for all Extraordinary Expenses. Borrower shall also reimburse Agent for
all reasonable, documented and out-of-pocket legal (not to exceed one law firm
for the arrangers and Agent and one additional local counsel in each applicable
foreign jurisdiction, if reasonably requested by Agent), accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) syndication of the Revolver Commitments and negotiation and preparation of
any Loan Documents, including any amendment or other modification thereof; (b)
administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent’s personnel or a third party.
All legal, accounting and consulting fees shall be charged to Borrower by
Agent’s professionals at their full hourly rates, regardless of any reduced or
alternative fee billing arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals with respect to this or any other
transaction). If, for any reason (including inaccurate reporting on financial
statements or a Compliance Certificate), it is reasonably determined that a
higher Applicable Margin should have applied to a period than was actually
applied, then, following Agent’s consultation with Borrower, the proper margin
shall be applied retroactively and Borrower shall immediately pay to Agent, for
the Pro Rata benefit of Lenders, an amount equal to the difference between the
amount of interest and fees that would have accrued using the proper margin and
the amount actually paid. All amounts payable by Borrower under this Section
shall be due on demand.


3.5.Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrower shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted.


3.6.Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
and each Lender. Thereafter, the obligation of Lenders to make or maintain LIBOR
Loans and utilization of the LIBOR component (if affected) in determining Base
Rate shall be suspended until Agent (upon instruction by Required Lenders)
withdraws such notice. Upon receipt of such notice, Borrower may revoke any
pending request for a LIBOR Loan or, failing that, will be deemed to have
requested a Base Rate Loan.


3.7.Increased Costs; Capital Adequacy.
 
3.7.1.Change in Law. If any Change in Law shall:






56







--------------------------------------------------------------------------------




 
(a)impose modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in calculating LIBOR) or Issuing Bank;


(b)subject any Lender or Issuing Bank to any Tax with respect to any Loan, Loan
Document, Letter of Credit or participation in LC Obligations, or change the
basis of taxation of payments to such Lender or Issuing Bank in respect thereof
(in each case excluding Indemnified Taxes or Other Taxes which are governed by
Section 5.9 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or Issuing Bank, and, for the avoidance of doubt,
without duplication of Section 5.9); or


(c)impose on any Lender, Issuing Bank or interbank market any other condition,
cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations or Commitment;


and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit, or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrower will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.
3.7.2.Capital Adequacy. If any Lender or Issuing Bank determines that any Change
in Law affecting such Lender or Issuing Bank or any Lending Office of such
Lender or such Lender’s or Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s, Issuing Bank’s or holding company’s capital as
a consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.


3.7.3.Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrower shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than 120 days prior to the date that the Lender or
Issuing Bank notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 120 day period
referred to above shall be extended to include the period of retroactive effect
thereof).


3.8.Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrower is required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in






57







--------------------------------------------------------------------------------




the judgment of such Lender, such designation or assignment (a) would eliminate
the need for such notice or reduce amounts payable or to be withheld in the
future, as applicable; and (b) in each case, would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or unlawful. Borrower agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.


3.9.Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, (c) Borrower fails to repay a LIBOR Loan when required hereunder, or (d)
a Lender (other than a Defaulting Lender) is required to assign a LIBOR Loan
prior to the end of its Interest Period pursuant to Section 12.10, then Borrower
shall pay to Agent its customary administrative charge and to each Lender all
resulting losses and expenses, and any loss or expense arising from liquidation
or redeployment of funds or from fees payable to terminate deposits of matching
funds. Lenders shall not be required to purchase Dollar deposits in any
interbank or offshore Dollar market to fund any LIBOR Loan, but the provisions
hereof shall be deemed to apply as if each Lender had purchased such deposits.


3.10.Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrower. In determining whether the interest contracted for,
charged or received by Agent or a Lender exceeds the maximum rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest; (b)
exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.


SECTION 4.
LOAN ADMINISTRATION



4.1.Manner of Borrowing and Funding Revolver Loans.


4.1.1.Notice of Borrowing.


(a)Whenever Borrower desires funding of a Borrowing of Revolver Loans, Borrower
shall give Agent a Notice of Borrowing. Such notice must be received by Agent no
later than 11:00 a.m. (Central Time) (i) on the Business Day of the requested
funding date, in the case of Base Rate Loans, and (ii) at least three Business
Days prior to the requested funding date, in the case of LIBOR Loans. Notices
received after 11:00 a.m. (Central Time) shall be deemed received on the next
Business Day. Each Notice of Borrowing shall be irrevocable, shall specify (1)
the amount of the Borrowing, (2) the requested funding date (which must be a
Business Day), (3) whether the Borrowing is of Tranche A Revolver Loans or
Tranche B Revolver Loans; provided that such Borrowing shall be Tranche A
Revolver Loans unless the outstanding principal amount of Tranche B Revolver
Loans is less than the Tranche B Maximum Amount, in which case up to an amount
equal to the Tranche B Maximum Amount minus the outstanding principal amount of
Tranche B Revolver Loans of such Revolver Loans shall be Tranche B Revolver
Loans, and the remaining amount of such Revolver Loans shall be Tranche A
Revolver Loans, (4) whether the Borrowing is to be made as Base Rate Loans or
LIBOR Loans, and (5) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be one month if not specified).






58







--------------------------------------------------------------------------------






(b)Unless payment is otherwise timely made by Borrower, the becoming due of any
Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations, but excluding Obligations other than principal, interest, scheduled
fees and LC Obligations, which are being disputed in good faith by Borrower and
are not more than thirty (30) days past due) shall be deemed to be a request for
Base Rate Revolver Loans on the due date, in the amount of such Obligations;
provided that such Revolver Loans shall be Tranche A Revolver Loans unless the
outstanding principal amount of Tranche B Revolver Loans is less than the
Tranche B Maximum Amount, in which case up to an amount equal to the Tranche B
Maximum Amount minus the outstanding principal amount of Tranche B Revolver
Loans of such Revolver Loans shall be Tranche B Revolver Loans, and the
remaining amount of such Revolver Loans shall be Tranche A Revolver Loans. The
proceeds of such Revolver Loans shall be disbursed as direct payment of the
relevant Obligation. In addition, Agent may, at its option, charge such
Obligations against any operating, investment or other account of Borrower
maintained with Agent or any of its Affiliates.
 
(c)If Borrower establishes a controlled disbursement account with Agent or any
Affiliate of Agent, then the presentation for payment of any check, ACH or
electronic debit, or other payment item at a time when there are insufficient
funds to cover it shall be deemed to be a request for Base Rate Revolver Loans
on the date of such presentation, in the amount of such payment item; provided
that such Revolver Loans shall be Tranche A Revolver Loans unless the
outstanding principal amount of Tranche B Revolver Loans is less than the
Tranche B Maximum Amount, in which case up to an amount equal to the Tranche B
Maximum Amount minus the outstanding principal amount of Tranche B Revolver
Loans of such Revolver Loans shall be Tranche B Revolver Loans, and the
remaining amount of such Revolver Loans shall be Tranche A Revolver Loans. The
proceeds of such Revolver Loans may be disbursed directly to the controlled
disbursement account or other appropriate account.


4.1.2.Fundings by Lenders. Each Tranche A Revolver Lender shall timely honor its
Tranche A Revolver Commitment by funding its Pro Rata share of each Borrowing of
Tranche A Revolver Loans that is properly requested hereunder. Each Tranche B
Revolver Lender shall timely honor its Tranche B Revolver Commitment by funding
its Pro Rata share of each Borrowing of Tranche B Revolver Loans that is
properly requested hereunder. Except for Borrowings to be made as Swingline
Loans, Agent shall endeavor to notify Lenders of each Notice of Borrowing (or
deemed request for a Borrowing) by 12:00 noon (Central Time) on the proposed
funding date for Base Rate Loans or by 3:00 p.m. (Central Time) at least two
Business Days before any proposed funding of LIBOR Loans. Each Lender shall fund
to Agent such Lender’s Pro Rata share of the Borrowing to the account specified
by Agent in immediately available funds not later than 1:00 p.m. (Central Time)
on the requested funding date, unless Agent’s notice is received after the times
provided above, in which event Lender shall fund its Pro Rata share by 11:00
a.m. (Central Time) on the next Business Day. Subject to its receipt of such
amounts from Lenders, Agent shall disburse the proceeds of the Revolver Loans as
directed by Borrower. Unless Agent shall have received (in sufficient time to
act) written notice from a Lender that it does not intend to fund its Pro Rata
share of a Borrowing, Agent may assume that such Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to Borrower. If a Lender’s share of any Borrowing or of any
settlement pursuant to Section 4.1.3(b) is not in fact received by Agent, then
Borrower agrees to repay to Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to such Borrowing.








59







--------------------------------------------------------------------------------




4.1.3.Swingline Loans; Settlement.


(a)Agent may, but shall not be obligated to, advance Swingline Loans to
Borrower, up to an aggregate outstanding amount of $100,000,000, unless the
funding is specifically required to be made by all applicable Revolver Lenders
hereunder. Each Swingline Loan shall constitute a Revolver Loan for all
purposes, except that payments thereon shall be made to Agent for its own
account. The obligation of Borrower to repay Swingline Loans shall be evidenced
by the records of Agent and need not be evidenced by any promissory note.


(b)To facilitate administration of the Revolver Loans, Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by Borrower) that settlement among them with respect to Swingline Loans and
other Revolver Loans may take place periodically on a date determined from time
to time by Agent, which shall occur at least once each week. On each settlement
date, settlement shall be made with each Lender in accordance with the
Settlement Report delivered by Agent to Lenders; provided that Swingline Loans
shall be settled as Tranche A Revolver Loans unless the outstanding principal
amount of Tranche B Revolver Loans is less than the Tranche B Maximum Amount, in
which case up to an amount equal to the Tranche B Maximum Amount minus the
outstanding principal amount of Tranche B Revolver Loans of such Revolver Loans
shall be settled as Tranche B Revolver Loans, and the remaining amount of such
Revolver Loans shall be settled as Tranche A Revolver Loans. Between settlement
dates, Agent may in its discretion apply payments on Revolver Loans to Swingline
Loans, regardless of any designation by Borrower or any provision herein to the
contrary. Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied. If, due to an Insolvency Proceeding with respect to
Borrower or otherwise, any Swingline Loan may not be settled among Revolver
Lenders hereunder, then (i) each Tranche B Revolver Lender shall be deemed to
have purchased from Agent a Pro Rata participation in each unpaid Swingline Loan
(in an aggregate principal amount not to exceed the aggregate amount of the
Tranche B Revolver Commitments minus the outstanding principal amount of Tranche
B Revolver Loans) and (ii) each Tranche A Revolver Lender shall be deemed to
have purchased from Agent a Pro Rata participation in each unpaid Swingline Loan
to the extent not participated to the Tranche B Revolver Lenders pursuant to the
foregoing clause (i) and, in each case, such Lenders shall transfer the amount
of such participation to Agent, in immediately available funds, within one
Business Day after Agent’s request therefor.


4.1.4.Notices. Borrower authorizes Agent and Lenders to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of Borrower based on telephonic or e-mailed instructions. Borrower shall
confirm each such request by prompt delivery to Agent of a Notice of Borrowing
or Notice of Conversion/Continuation, if applicable, but if it differs in any
material respect from the action taken by Agent or Lenders, the records of Agent
and Lenders shall govern. Neither Agent nor any Lender shall have any liability
for any loss suffered by Borrower as a result of Agent or any Lender acting upon
its understanding of telephonic or e-mailed instructions from a person believed
in good faith by Agent or any Lender to be a person authorized to give such
instructions on Borrower’s behalf.


4.2.Defaulting Lender.
  
4.2.1.Reallocation of Pro Rata Share: Amendments. For purposes of determining
Lenders’ obligations to fund or participate in Loans or Letters of Credit, Agent
shall exclude the Commitments and Loans of any Defaulting Lender(s) from the
calculation of Pro Rata shares; provided that no Tranche A Revolver Lender shall
be required to fund or participate in Tranche A Revolver Loans or Letters of
Credit in excess of its Tranche A Revolver Commitment and no Tranche B Revolver
Lender shall be required to






60







--------------------------------------------------------------------------------




fund or participate in Tranche B Revolver Loans in excess of its Tranche B
Revolver Commitment. A Defaulting Lender shall have no right to vote on any
amendment, waiver or other modification of a Loan Document, except as provided
in Section 14.1.1(c).


4.2.2.Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts to Borrower hereunder. A Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the unused line fee under
Section 3.2.1. If any LC Obligations owing to a Defaulted Lender are reallocated
to other Tranche A Revolver Lenders, fees attributable to such LC Obligations
under Section 3.2.2 shall be paid to such Tranche A Revolver Lenders. Agent
shall be paid all fees attributable to LC Obligations that are not reallocated.


4.2.3.Cure. Borrower, Agent and, in the case of a Lender that is a Tranche A
Revolver Lender, Issuing Bank may agree in writing that a Lender is no longer a
Defaulting Lender. At such time, Pro Rata shares shall be reallocated without
exclusion of such Lender’s Commitments and Loans, and all outstanding Revolver
Loans, LC Obligations and other exposures under the Revolver Commitments shall
be reallocated among Lenders and settled by Agent (with appropriate payments by
the reinstated Lender) in accordance with the readjusted Pro Rata shares. Unless
expressly agreed by Borrower, Agent and Issuing Bank, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Loan, to make a payment in respect
of LC Obligations or otherwise to perform its obligations hereunder shall not
relieve any other Lender of its obligations, and no Lender shall be responsible
for default by another Lender.


4.3.Number and Amount of LIBOR Loans; Determination of Rate. For ease of
administration, all LIBOR Revolver Loans having the same length and beginning
date of their Interest Periods shall be aggregated together, and such Borrowings
shall be allocated among Lenders on a Pro Rata basis. No more than 10 Borrowings
of LIBOR Loans may be outstanding at any time, and each Borrowing of LIBOR Loans
when made shall be in a minimum amount of $5,000,000, or an increment of
$1,000,000 in excess thereof. Upon determining LIBOR for any Interest Period
requested by Borrower, Agent shall promptly notify Borrower thereof by telephone
or electronically and, if requested by Borrower, shall confirm any telephonic
notice in writing.


4.4.[Reserved].
  
4.5.One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrower and shall be secured by Agent’s
Lien upon all Collateral.


4.6.Effect of Termination. On the effective date of any termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, only with
the consent of Agent, any Cash Management Services). All undertakings of
Borrower and each other Obligor contained in the Loan Documents shall survive
any termination, and Agent shall retain its Liens in the Collateral and all of
its rights and remedies under the Loan Documents until Full Payment of the
Obligations. Notwithstanding Full Payment of the Obligations, Agent shall not be
required to terminate its Liens in any Collateral unless, with respect to any
damages Agent may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Agent receives (a)






61







--------------------------------------------------------------------------------




a written agreement reasonably satisfactory to Agent, executed by Borrower and,
to the extent requested by Agent, any Person whose advances are used in whole or
in part to satisfy the Obligations, indemnifying Agent and Lenders from any such
damages; and (b) such Cash Collateral as Agent, in its reasonable discretion,
deems appropriate to protect against such damages. Sections 2.3.1(c), 3.4, 3.7,
5.5, 5.9, 5.10, 12, 14.2 and this Section, and the obligation of each Obligor
and Lender with respect to each indemnity given by it in any Loan Document,
shall survive Full Payment of the Obligations and any release relating to this
credit facility.


SECTION 5.
PAYMENTS



5.1.General Payment Provisions. All payments of Obligations shall be made in
Dollars, and subject to Section 5.9, without offset, counterclaim or defense of
any kind, and in immediately available funds, not later than 11:00 a.m. (Central
Time) on the due date. Any payment after such time shall be deemed made on the
next Business Day. Borrower may, at the time of payment, specify to Agent the
Obligations to which such payment is to be applied, but Agent shall in all
events retain the right to apply such payment in such manner as Agent, subject
to the provisions hereof, may determine to be appropriate. If any payment under
the Loan Documents shall be stated to be due on a day other than a Business Day,
the due date shall be extended to the next Business Day and such extension of
time shall be included in any computation of interest and fees. Any payment of a
LIBOR Loan prior to the end of its Interest Period shall be accompanied by all
amounts due under Section 3.9. Any prepayment of Loans shall be applied first to
Base Rate Loans and then to LIBOR Loans; provided, however, that as long as no
Event of Default exists, prepayments of LIBOR Loans may, at the option of
Borrower and Agent, be held by Agent as Cash Collateral and applied to such
Loans at the end of their Interest Periods.


5.2.Repayment of Revolver Loans. Revolver Loans shall be due and payable in full
on the Revolver Termination Date, unless payment is sooner required hereunder.
Revolver Loans may be prepaid from time to time, without penalty or premium;
provided that no prepayments of Tranche B Revolver Loans may be made unless all
outstanding Tranche A Revolver Loans have been repaid in full and all
outstanding LC Obligations have been Cash Collateralized. If any Asset
Disposition includes the disposition of Accounts or Inventory, then Net Proceeds
equal to the greater of (a) the net book value of such Accounts and Inventory,
or (b) the reduction in the Aggregate Borrowing Base upon giving effect to such
disposition, shall be applied to repay the Revolver Loans in accordance with
Section 5.3; provided, in the case of any Permitted Asset Disposition, no such
repayment shall be required unless (and only to the extent that), upon giving
effect to such Permitted Asset Disposition (including the recalculation of the
Aggregate Borrowing Base, Tranche A Borrowing Base and Tranche B Borrowing
Base), (x) the sum of the unpaid balance of Tranche A Revolver Loans outstanding
would exceed the Aggregate Borrowing Base minus the Tranche B Borrowing Base or
(y) the sum of the unpaid balance of Tranche B Revolver Loans outstanding plus
the unpaid balance of Tranche A Revolver Loans outstanding would exceed the
Aggregate Borrowing Base. Notwithstanding anything herein to the contrary, if an
Overadvance exists, Borrower shall, on the sooner of Agent’s demand or the first
Business Day after Borrower has knowledge thereof, repay the outstanding
Revolver Loans in an amount sufficient to reduce the principal balance of
Revolver Loans to the Aggregate Borrowing Base; provided that no repayments of
Tranche B Revolver Loans may be made unless all outstanding Tranche A Revolver
Loans have been repaid in full and all outstanding LC Obligations have been Cash
Collateralized.


5.3.Application of Certain Prepayments . Any prepayments required to be made by
Borrower in connection with Asset Dispositions pursuant to Section 5.2 shall be
applied as follows:








62







--------------------------------------------------------------------------------




(a)first, to all principal amounts owing to Agent on Swingline Loans and
Protective Advances;


(b)second, to all principal amounts owing to Tranche A Revolver Lenders on
Tranche A Revolver Loans; and
(c)third, to all principal amounts owing to Tranche B Revolver Lenders on
Tranche B Revolver Loans.


Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.
5.4.Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrower as provided in
the Loan Documents or, if no payment date is specified, within one Business Day
of demand in the case of LC Obligations and 10 days of demand for all other such
Obligations.


5.5.Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrower is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.


5.6.Post-Default Allocation of Payments.


5.6.1.Allocation. Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:


(a)first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;


(b)second, to all amounts owing to Agent on Swingline Loans and Protective
Advances;


(c)third, to all amounts owing to Issuing Bank;


(d)fourth, to all Obligations constituting fees on Tranche A Revolver Loans and
Tranche A Revolver Commitments;


(e)fifth, to all Obligations constituting interest on Tranche A Revolver Loans;


(f)sixth, to Cash Collateralization of LC Obligations;


(g)seventh, to principal payments on Tranche A Revolver Loans and all Noticed
Hedges up to the amount of the Bank Product Reserve, including Cash
Collateralization of Noticed Hedges;








63







--------------------------------------------------------------------------------




(h)eighth, to all Obligations constituting fees on Tranche B Revolver Loans and
Tranche B Revolver Commitments;


(i)ninth, to all Obligations constituting interest on Tranche B Revolver Loans;


(j)tenth, to principal payments on Tranche B Revolver Loans;


(k)eleventh, to all other Noticed Hedges;


(l)twelfth, to all other Secured Bank Product Obligations; and


(m)last, to all other Obligations.


Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Secured
Bank Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to Agent or the actual Secured Bank Product
Obligations as calculated by the methodology reported to Agent for determining
the amount due. Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Party. If a Secured Party fails to deliver such calculation within five
Business Days following request by Agent, Agent may assume the amount to be
distributed is zero. The allocations set forth in this Section are solely to
determine the rights and priorities of Agent and Secured Parties as among
themselves, and may be changed by agreement among them without the consent of
any Obligor. This Section is not for the benefit of or enforceable by Borrower.
5.6.2.Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).


5.7.Application of Payments. During any Dominion Period, the ledger balance in
the main Dominion Account as of the end of a Business Day shall be applied to
the Obligations at the beginning of the next Business Day. Borrower and each
Borrowing Base Guarantor irrevocably waives the right to direct the application
of any payments or Collateral proceeds during any Dominion Period, and agrees
that Agent shall have the continuing, exclusive right to apply and reapply such
amounts against the Obligations in such manner as Agent deems advisable,
notwithstanding any entry by Agent in its records; provided that such amounts
shall not be applied in repayment of Tranche B Revolver Loans unless all
outstanding Tranche A Revolver Loans have been repaid in full and all
outstanding LC Obligations have been Cash Collateralized. If, as a result of
Agent’s receipt of Payment Items or proceeds of Collateral, a credit balance
exists, the balance shall not accrue interest in favor of Borrower or any
Borrowing Base Guarantor and shall be made available to Borrower as long as no
Default or Event of Default exists.


5.8.Loan Account; Account Stated.
  
5.8.1.Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrower resulting from each Loan or issuance of a Letter of Credit from time
to time. Any failure of Agent to record anything






64







--------------------------------------------------------------------------------




in the Loan Account, or any error in doing so, shall not limit or otherwise
affect the obligation of Borrower to pay any amount owing hereunder. Agent may
maintain a single Loan Account in the name of Borrower, and Borrower confirms
that such arrangement shall have no effect on its liability for the Obligations.


5.8.2.Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.


5.9.Taxes.


5.9.1.Payments Free of Taxes. Any and all payments by any Obligor on account of
any Obligations shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, except as required by
Applicable Law. If Applicable Law requires any Obligor or Agent to withhold or
deduct any amounts on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrower shall be increased so that Agent, Lender or Issuing Bank, as
applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made. Without limiting the foregoing,
Borrower shall timely pay all Other Taxes to the relevant Governmental
Authorities.


5.9.2.Payment. Borrower shall indemnify, hold harmless and reimburse Agent,
Lenders and Issuing Bank, within 30 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by any Obligor or Agent, or paid by Agent, any
Lender or Issuing Bank, with respect to any Obligations, Letters of Credit or
Loan Documents, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the calculations of such payment or
liability shall be delivered to Borrower by a Lender or Issuing Bank (with a
copy to Agent), or by Agent, and shall be conclusive absent manifest error. As
soon as practicable after any payment of Indemnified Taxes or Other Taxes by
Borrower to a relevant Governmental Authority, Borrower shall deliver to Agent a
receipt issued by the Governmental Authority evidencing such payment or other
evidence of payment reasonably satisfactory to Agent.


5.9.3.Refunds. If any Lender or Issuing Bank determines, in its sole discretion,
that it has received a refund in respect of any Indemnified Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to it by
Borrower pursuant to this Section 5.9, it shall promptly remit such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
Borrower under this Section 5.9 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund) to such Borrower, net of all out-of-pocket
expense of such Lender or Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Borrower, upon the request of Lender
or Issuing Bank, as the case may be, agrees promptly to return such refund, plus
any penalties, interest or other charges imposed on such party by the relevant
Governmental Authority, to such party in the event such party is required to
repay such refund to the relevant Governmental Authority. This subsection shall
not be construed to require any Lender or Issuing Bank, as the case may be, to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to Borrower or any other Person.


5.10.Lender Tax Information.






65







--------------------------------------------------------------------------------






5.10.1.Status of Lenders. Each Lender shall deliver documentation and
information to Agent and Borrower, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower, sufficient to
permit Agent or Borrower to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.


5.10.2.Documentation. If Borrower is resident for tax purposes in the United
States,


(a)any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to Agent and Borrower two duly signed and
properly completed copies of IRS Form W-9 or such other documentation or
information prescribed by Applicable Law on or prior to the date on which such
Lender becomes a Lender hereunder, upon the expiration, obsolescence or
invalidity of any previously delivered form and after the occurrence of any
change in circumstance relating to the Lender requiring a change in the most
recent form previously delivered by it to Borrower (and from time to time
thereafter upon request by Agent or Borrower), in each case certifying that such
Lender is entitled to receive payments hereunder without deduction or
withholding of any United States federal backup withholding tax;


(b)if any Foreign Lender is entitled to any exemption from or reduction of
withholding tax for payments with respect to the Obligations, it shall deliver
to Agent and Borrower (i) on or prior to the date on which such Lender becomes a
Lender hereunder, (ii) upon the expiration, obsolescence or invalidity of any
previously delivered form, and (iii) after the occurrence of any change in
circumstances relating to the Lender requiring a change in the most recent form
previously delivered by it to Borrower (and from time to time thereafter upon
request by Agent or Borrower, but only if such Foreign Lender is legally
entitled to do so), (a) two duly signed and properly completed copies of IRS
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party; (b) two duly signed and properly completed copies
of IRS Form W-8ECI; (c) two duly signed and properly completed copies of IRS
Form W-8IMY and all required supporting documentation; (d) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, two duly signed and properly completed copies
of IRS Form W-8BEN and a certificate showing such Foreign Lender is not (i) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (ii) a “10
percent shareholder” of any Obligor within the meaning of section 881(c)(3)(B)
of the Code, or (iii) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code; or (e) any other form prescribed by Applicable Law as
a basis for claiming exemption from or a reduction in withholding tax, together
with such supplementary documentation necessary to allow Agent and Borrower to
determine the withholding or deduction required to be made, including, if
applicable, any documentation necessary to prevent withholding under Sections
1471 or 1472 of the Code (as of the date hereof, and any regulations promulgated
thereunder and any interpretation or other guidance issued in connection
therewith); and


(c)if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and
Agent at the time(s) prescribed by law and otherwise as reasonably requested by
Borrowers or Agent such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or Agent as may






66







--------------------------------------------------------------------------------




be necessary for them to comply with their obligations under FATCA and to
determine that such Lender has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (c), “FATCA” shall include any amendments made to FATCA
after the date hereof.
5.10.3.Lender Obligations. Each Lender and Issuing Bank shall promptly notify
Borrower and Agent of any change in circumstances that would change any claimed
tax exemption or reduction. Each Lender and Issuing Bank shall indemnify, hold
harmless and reimburse (within 10 days after demand therefor) Borrower and Agent
for any Taxes, losses, claims, liabilities, penalties, interest and expenses
(including reasonable attorneys’ fees) incurred by or asserted against Borrower
or Agent by any Governmental Authority due to such Lender’s or Issuing Bank’s
failure to deliver, or inaccuracy or deficiency in, any documentation required
to be delivered by it pursuant to this Section. Each Lender and Issuing Bank
authorizes Agent to set off any amounts due to Agent under this Section against
any amounts payable to such Lender or Issuing Bank under any Loan Document.


5.11.Keepwell. Each Obligor that is a Qualified ECP when its guaranty of or
grant of Lien as security for a Swap Obligation becomes effective hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.


SECTION 6.
CONDITIONS PRECEDENT



6.1.Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrower hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:


(a)Notes shall have been executed by Borrower and delivered to each Lender that
requests issuance of a Note at least one (1) Business Day prior to the Closing
Date. Each other Loan Document shall have been duly executed and delivered to
Agent by each of the signatories thereto.


(b)Agent shall have received executed copies of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence reasonably satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.


(c)Agent shall have received a certificate or certificates, in form and
substance reasonably satisfactory to it, from a knowledgeable Senior Officer or
the Treasurer of Borrower certifying that, after giving effect to the initial
Loans and transactions hereunder, (i) Borrower and its Subsidiaries on a
consolidated basis are Solvent; (ii) no Default or Event of Default exists;
(iii) the representations and warranties set forth in Section 9 are true and
correct; and (iv) the Obligors have complied with all agreements and conditions
to be satisfied by it under the Loan Documents.








67







--------------------------------------------------------------------------------




(d)Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to execute the Loan Documents on the Closing Date. Agent and Lenders may
conclusively rely on this certificate until it is otherwise notified by the
applicable Obligor in writing.


(e)Agent shall have received a written opinion of Weil, Gotshal & Manges LLP,
and Borrower’s general counsel or assistant general counsel, in form and
substance reasonably satisfactory to Agent.


(f)Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification.


(g)Agent shall have received copies of policies or certificates of insurance for
the insurance policies carried by Borrower, together with, with respect to
property insurance in respect of property constituting Collateral and the
general and/or excess liability insurance on the Properties and business of
Borrower and its Subsidiaries, loss payable and additional insured endorsements
naming Agent as loss payee and additional insured, as applicable, all in
compliance with the Loan Documents.


(h)Agent shall have (i) received financial projections of Borrower evidencing
Borrower’s ability to comply with the financial covenants set forth herein on a
pro forma basis, (ii) completed its business, financial and legal due diligence
of Obligors, in all cases, with results reasonably satisfactory to Agent, and
(iii) received a reasonably satisfactory appraisal of Borrower’s Inventory. No
material adverse change in the financial condition of any Obligor or in the
quality, quantity or value of any Collateral shall have occurred since December
31, 2016.


(i)Borrower shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.


(j)Agent shall have received a Borrowing Base Certificate prepared as of July
31, 2017.


(k)Agent shall have received an officer’s certificate certifying that neither
the execution or performance of the Loan Documents nor the incurrence of any
Obligations by Borrower violates the Existing Senior Notes (or, in each case,
the indenture executed in connection therewith).


(l)Borrower shall have obtained all material Governmental Authority and other
third party consents and approvals as may be reasonably necessary or appropriate
to execute the Loan Documents and perform their obligations hereunder and
thereunder.


6.2.Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrower, unless the following conditions are satisfied:






68







--------------------------------------------------------------------------------






(a)No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;


(b)The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (without giving effect to any
materiality qualifier contained therein) on the date of, and upon giving effect
to, such funding, issuance or grant (except for representations and warranties
that expressly relate to an earlier date); and


(c)With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.


Each request (or deemed request) by Borrower for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrower that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information and documents as it reasonably deems appropriate
in connection therewith.
6.3.Limited Waiver of Conditions Precedent. If Agent, Issuing Bank or Lenders
fund any Loans, arrange for issuance of any Letters of Credit or grant any other
accommodation when any conditions precedent are not satisfied (regardless of
whether the lack of satisfaction was known or unknown at the time), it shall not
operate as a waiver of (a) the right of Agent, Issuing Bank and Lenders to
insist upon satisfaction of all conditions precedent with respect to any
subsequent funding, issuance or grant; nor (b) any Default or Event of Default
due to such failure of conditions or otherwise.


SECTION 7.
COLLATERAL



7.1.Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, each of Borrower and each Borrowing Base Guarantor hereby
grants to Agent, for the benefit of Secured Parties, a continuing security
interest in and Lien upon all of the following Property of Borrower and each
Borrowing Base Guarantor, as applicable, whether now owned or hereafter
acquired, and wherever located:


(a)all Inventory;


(b)all Receivables;


(c)all contracts for sale, lease, exchange or other disposition of Inventory,
whether or not performed and whether or not subject to termination upon a
contingency or at the option of any party thereto;


(d)all Documents covering Inventory;


(e)each Deposit Account in which proceeds of Inventory or Receivables or other
Collateral are deposited;


(f)all trademarks, servicemarks, trade names and similar intangible property
owned or used by Borrower and each Borrowing Base Guarantor in its business,
together with the goodwill of the business symbolized thereby and all rights
relating thereto; provided that the rights of the Agent, on






69







--------------------------------------------------------------------------------




behalf of the Lenders, shall be limited to the use of such Collateral to
manufacture, process and sell the Inventory;
(g)all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of Borrower and
each Borrowing Base Guarantor pertaining to any of the Collateral; and


(h)all other proceeds of the Collateral described in the foregoing clauses (a)
through (g).


7.2.Lien on Deposit Accounts; Cash Collateral.
  
7.2.1.Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, Borrower and each Borrowing Base Guarantor hereby grants to
Agent, for the benefit of Secured Parties, a continuing security interest in and
Lien upon all amounts constituting Collateral credited to any Deposit Account of
Borrower or any Borrowing Base Guarantor, as applicable, including any sums in
any blocked or lockbox accounts or in any accounts into which such sums are
swept. Each of Borrower and each Borrowing Base Guarantor authorizes and directs
each bank or other depository (during a Dominion Period) to deliver to Agent, on
a daily basis, all balances in each Deposit Account maintained by Borrower
and/or each such Borrowing Base Guarantor, as applicable, with such depository
for application to the Obligations then outstanding. Borrower and each Borrowing
Base Guarantor irrevocably appoints Agent as Borrower’s and each such Borrowing
Base Guarantor’s attorney-in-fact to collect such balances to the extent any
such delivery is not so made.


7.2.2.Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with Borrower and/or any
Borrowing Base Guarantor, and shall have no responsibility for any investment or
loss. Borrower and each Borrowing Base Guarantor hereby grants to Agent, for the
benefit of Secured Parties, a security interest in all Cash Collateral held from
time to time and all proceeds thereof, as security for the Obligations, whether
such Cash Collateral is held in a Cash Collateral Account or elsewhere. Agent
may apply Cash Collateral to the payment of any Obligations, in such order as
Agent may elect, as they become due and payable. Each Cash Collateral Account
and all Cash Collateral shall be under the sole dominion and control of Agent.
Neither Borrower, any Borrowing Base Guarantor, nor any other Person claiming
through or on behalf of Borrower or any Borrowing Base Guarantor shall have any
right to any Cash Collateral, until Full Payment of all Obligations.


7.3.[Reserved].
  
7.4.Other Collateral. Borrower shall notify Agent on the same day Borrower
delivers a Borrowing Base Certificate under Section 8.1 in writing if, after the
Closing Date, Borrower or any Borrowing Base Guarantor obtains any interest in
any Collateral consisting of (i) Deposit Accounts, (ii) Intellectual Property,
(iii) Chattel Paper, (iv) Documents, (v) Instruments or (vi) Letter-of-Credit
Rights (with respect to each of (iii) through (vi), solely to the extent such
Collateral has an individual value of at least $5,000,000) and, upon Agent’s
reasonable request, shall promptly take such actions as Agent deems appropriate
to effect Agent’s duly perfected, first priority Lien upon such Collateral,
including obtaining any appropriate possession, control agreement, Lien Waiver,
Patent Assignment, Copyright Security Agreement or Trademark Security Agreement.
If any Collateral is in the possession of a third party, at Agent’s request,
Borrower and each Borrowing Base Guarantor shall use commercially reasonable
efforts to obtain an acknowledgment that such third party holds the Collateral
for the benefit of Agent.








70







--------------------------------------------------------------------------------




7.5.No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrower or any Borrowing Base
Guarantor relating to any Collateral. In no event shall the grant of any Lien
under any Loan Document secure an Excluded Swap Obligation of the granting
Obligor.


7.6.Further Assurances. Promptly upon request, Borrower and each Borrowing Base
Guarantor shall deliver such instruments, assignments, title certificates, or
other documents or agreements, and shall take such actions, as Agent reasonably
requires under Applicable Law to evidence or perfect its Lien on any Collateral,
or otherwise to give effect to the express provisions of this Agreement.
Borrower and each Borrowing Base Guarantor authorize Agent to file any financing
statement that indicates the Collateral and ratifies any action taken by Agent
before the Closing Date (or with respect to any such Borrowing Base Guarantor,
before its joinder thereof to this Agreement) to effect or perfect its Lien on
any Collateral.


SECTION 8.
COLLATERAL ADMINISTRATION



8.1.Borrowing Base Certificates. By the 15th day of each month, Borrower shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Certificate prepared as of the close of business of the last Business Day
of the previous month, and, at any time that either (i) an Event of Default has
occurred and is continuing or (ii) Availability is less than the greater of (A)
12.5% of the Line Cap at such time or (B) $125,000,000 for five consecutive days
and until Availability exceeds the greater of (A) 12.5% of the Line Cap at such
time or (B) $125,000,000 for 30 consecutive days, Borrower shall deliver to
Agent (and Agent shall promptly deliver same to Lenders), by the second Business
Day of each week, a Borrowing Base Certificate prepared as of the close of
business on the last Business Day of the previous week. All calculations of
Availability in any Borrowing Base Certificate shall originally be made by
Borrower and certified by a Senior Officer or the Treasurer; provided that Agent
may from time to time review and adjust any such calculation (a) to reflect its
reasonable estimate of declines in value of any Collateral, due to collections
received in the Dominion Account or otherwise; and (b) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Reserves. In connection with the delivery of the Borrowing Base
Certificate, Borrower shall deliver a list of third-party locations where
Inventory is located (together with the amount of Inventory at each such
location) that is deemed “Eligible Inventory” in the applicable Borrowing Base
Certificate that is not otherwise subject to a Lien Waiver.


8.2.Administration of Accounts.


8.2.1.Records and Schedules of Accounts. Borrower and each Borrowing Base
Guarantor shall keep accurate and complete records of their respective Accounts,
including all payments and collections thereon, and shall submit to Agent, on
such periodic basis as Agent may request, a sales and collections report, in
form reasonably satisfactory to Agent. Borrower shall also provide to Agent, on
or before the 15th day of each month, a detailed aged trial balance of all
Accounts owing to Borrower and each Borrowing Base Guarantor as of the end of
the preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If either (a) Accounts owing to Borrower and/or Borrowing Base Guarantors in an
aggregate face amount of $5,000,000 or more during a Dominion Period or (b)
Accounts owing to Borrower and/or Borrowing Base Guarantors of any one Account
Debtor in an aggregate face amount of $5,000,000 or more at any time, cease






71







--------------------------------------------------------------------------------




to be Eligible Accounts, Borrower shall notify Agent of such occurrence promptly
(and in any event within five Business Days) after Borrower or any Borrowing
Base Guarantor has knowledge thereof.
8.2.2.Taxes. If an Account of Borrower or any Borrowing Base Guarantor includes
a charge for any material, past due Taxes, Agent is authorized, in its
discretion, to pay the amount thereof to the proper Governmental Authority for
the account of Borrower or such Borrowing Base Guarantor, as applicable, and to
charge Borrower therefor; provided, however, that neither Agent nor Lenders
shall be liable for any Taxes that may be due from Borrower or any Borrowing
Base Guarantor or with respect to any Collateral.


8.2.3.Account Verification. Whether or not a Default or Event of Default exists,
Agent shall have the right at any time, in the name of Agent, any designee of
Agent, Borrower or any Borrowing Base Guarantor, to verify the validity, amount
or any other matter relating to any Accounts of Borrower or any Borrowing Base
Guarantor by mail, telephone or otherwise. Borrower and each Borrowing Base
Guarantor shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.


8.2.4.Maintenance of Dominion Account. Borrower and each Borrowing Base
Guarantor shall maintain Dominion Accounts pursuant to lockbox or other
arrangements reasonably acceptable to Agent. Borrower and each Borrowing Base
Guarantor shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account and, to the extent required by Agent, waiving offset rights of
such servicer or bank against any funds in the lockbox or Dominion Account,
except offset rights for customary administrative charges. Neither Agent nor
Lenders assume any responsibility to Borrower or any Borrowing Base Guarantor
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank.


8.2.5.Proceeds of Collateral. Borrower and each Borrowing Base Guarantor shall
request in writing and otherwise take all necessary steps to ensure that all
payments on Accounts or otherwise relating to Collateral are made directly to a
Dominion Account (or a lockbox relating to a Dominion Account). If Borrower, any
Borrowing Base Guarantor or any of their Subsidiaries receives cash or Payment
Items with respect to any Collateral, it shall hold same in trust for Agent and
promptly (not later than the next Business Day) deposit same into a Dominion
Account.


8.3.Administration of Inventory.
  
8.3.1.Records and Reports of Inventory. Borrower and each Borrowing Base
Guarantor shall keep accurate and complete records of its Inventory, including
costs and daily withdrawals and additions, and Borrower shall submit to Agent
inventory reports in form reasonably satisfactory to Agent, on such periodic
basis as Agent may reasonably request. Borrower and each Borrowing Base
Guarantor shall conduct a physical inventory at least once per calendar year
(and on a more frequent basis if requested by Agent when an Event of Default
exists) and periodic cycle counts consistent with historical practices, and
shall provide to Agent a report based on each such inventory and count promptly
upon completion thereof, together with such supporting information as Agent may
request. Agent may participate in and observe each physical count.


8.3.2.Returns of Inventory. Neither Borrower nor any Borrowing Base Guarantor
shall return any Inventory to a supplier, vendor or other Person, whether for
cash, credit or otherwise, unless (a) such return is in the Ordinary Course of
Business; (b) no Default, Event of Default or Overadvance exists






72







--------------------------------------------------------------------------------




or would result therefrom; (c) Agent is promptly notified if the aggregate Value
of all Inventory returned in any month exceeds $1,000,000; and (d) any payment
received by Borrower or any Borrowing Base Guarantor, as applicable, for a
return is promptly remitted to Agent for application to the Obligations.


8.3.3.Acquisition, Sale and Maintenance. Borrower and each Borrowing Base
Guarantor shall take all steps to assure that all Inventory is produced by
Borrower and each Borrowing Base Guarantor in accordance with all material
requirements of Applicable Law, including the FLSA. Neither Borrower nor any
Borrowing Base Guarantor shall sell any Inventory that is included in the
definition of Eligible Inventory on consignment or approval or any other basis
under which the customer may return or require Borrower or any such Borrowing
Base Guarantor to repurchase such Inventory. Borrower and each Borrowing Base
Guarantor shall use, store and maintain all Inventory with reasonable care and
caution, in accordance with applicable standards of any insurance and in
conformity with all material requirements of Applicable Law, and shall make
current rent payments (within applicable grace periods provided for in leases
and except in the case of a bona fide dispute) at all locations where any
Collateral is located.


8.4.[Reserved].
  
8.5.Administration of Deposit Accounts. Borrower and each Borrowing Base
Guarantor shall maintain Bank of America and other Lenders as Borrower’s and
each Borrowing Base Guarantor’s principal depository banks, including for the
maintenance of operating and deposit accounts, lockbox administration, funds
transfer and information reporting service, in each case, to the extent related
to the credit facility contemplated hereunder. The list of Deposit Accounts
delivered in writing to Agent prior to the Closing Date (the “Deposit Account
List”) sets forth all Deposit Accounts maintained by Borrower and each Borrowing
Base Guarantor, including all Dominion Accounts, as of the Closing Date.
Borrower and each Borrowing Base Guarantor shall take all actions necessary to
establish Agent’s control of each such Deposit Account (other than (i) an
account exclusively used for payroll, trust purposes, petty cash, payroll taxes
or employee benefits, (ii) an account containing not more than $10,000 at any
time or (iii) an account that does not contain proceeds of Collateral). Borrower
and/or each Borrowing Base Guarantor, as applicable, shall be the sole account
holder of each Deposit Account and shall not allow any other Person (other than
Agent) to have control over such Deposit Account constituting Collateral or any
Property deposited therein. Borrower shall promptly notify Agent of any opening
or closing of a Deposit Account and shall deliver to Agent an updated Deposit
Account List at the time of such notification.


8.6.General Provisions.
  
8.6.1.Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrower and each Borrowing
Base Guarantor at their applicable business locations set forth in Schedule
8.6.1, except that Borrower and each Borrowing Base Guarantor may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and (b)
move Collateral to another location in the United States.


8.6.2.Insurance of Collateral; Condemnation Proceeds.


(a)Without limiting the provisions set forth in Section 10.1.7, Borrower and
each Borrowing Base Guarantor will maintain or cause to be maintained
replacement value property insurance (including business interruption insurance)
on the Collateral under such policies of insurance, with such insurance
companies (including captive insurers reasonably acceptable to Agent), in such
amounts (including after giving effect to self insurance reasonably acceptable
to Agent), with such deductibles, and covering such risks as are at all times
reasonably satisfactory to the Agent. Each policy of insurance on the Collateral






73







--------------------------------------------------------------------------------




shall contain a loss payable clause or endorsement, reasonably satisfactory in
form and substance to the Agent, that names the Agent for the benefit of the
Lenders as the loss payee thereunder for any covered loss and shall endeavor to
provide at least thirty (30) days prior written notice to the Agent of any
cancellation of such policy. In addition, Borrower shall give at least thirty
(30) days prior written notice to the Agent of any material reduction in
coverage or cancellation of the policies of insurance described in the preceding
sentence.


(b)Any proceeds of insurance (including, without limitation, proceeds from
business interruption insurance and excluding proceeds from workers’
compensation or D&O insurance) solely to the extent attributable to the
Collateral and any awards arising from condemnation solely to the extent
attributable to the Collateral shall be paid to Agent. Any such proceeds or
awards that relate to Collateral shall be applied to payment of the Revolver
Loans, and then to any other Obligations outstanding and thereafter paid to
Borrower and/or Borrowing Base Guarantor, as applicable, or in accordance with
applicable law.


8.6.3.Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrower and Borrowing Base
Guarantors. Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Borrower’s and/or Borrowing Base Guarantor’s sole risk, as
applicable.


8.6.4.Defense of Title to Collateral. Borrower and Borrowing Base Guarantors
shall at all times take all reasonable actions to defend their title to
Collateral and Agent’s Liens therein against all Persons, claims and demands
whatsoever, except Permitted Liens.


8.7.Power of Attorney. Borrower and each Borrowing Base Guarantor hereby
irrevocably constitutes and appoints Agent (and all Persons designated by Agent)
as Borrower’s and each such Borrowing Base Guarantor’s true and lawful attorney
(and agent-in-fact) for the purposes provided in this Section. Agent, or Agent’s
designee, may, without notice and in any of its, Borrower’s or any such
Borrowing Base Guarantor’s name, but at the cost and expense of Borrower and/or
such Borrowing Base Guarantor:


(a)Endorse Borrower’s and/or any Borrowing Base Guarantor’s name, as applicable,
on any Payment Item or other proceeds of Collateral (including proceeds of
insurance) that come into Agent’s possession or control; and


(b)During an Event of Default which is continuing, (i) notify any Account
Debtors of the assignment of their Accounts, demand and enforce payment of
Accounts, by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as Agent
reasonably deems advisable; (iv) collect, liquidate and receive balances in
Deposit Accounts or investment accounts, and take control, in any manner, of any
proceeds of Collateral; (v) prepare, file and sign Borrower’s and/or any
Borrowing Base Guarantor’s name, as applicable, to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment






74







--------------------------------------------------------------------------------




or satisfaction of Lien or similar document; (vi) receive, open and dispose of
mail addressed to Borrower and/or any Borrowing Base Guarantor, and notify
postal authorities to change the address for delivery thereof to such address as
Agent may designate; (vii) endorse any Chattel Paper, Document, Instrument,
invoice, freight bill, bill of lading, or other document or agreement relating
to any Accounts, Inventory or other Collateral; (viii) sign its name to
verifications of Accounts and notices to Account Debtors; (ix) use information
contained in any data processing, electronic or information systems relating to
any Collateral; (x) make and adjust claims under policies of insurance; (xi)
take any action as may be reasonably necessary in Agent’s determination or
appropriate to obtain payment under any letter of credit, banker’s acceptance or
other instrument for which Borrower and/or any Borrowing Base Guarantor is a
beneficiary; and (xii) take all other actions as Agent deems reasonably
appropriate to fulfill Borrower’s and/or any Borrowing Base Guarantor’s
obligations under the Loan Documents.


SECTION 9.
REPRESENTATIONS AND WARRANTIES



9.1.General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each of Borrower and each Borrowing Base Guarantor represents and
warrants that:


9.1.1.Organization and Qualification. Each Obligor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Each Obligor is duly qualified, authorized to do business and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.


9.1.2.Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform the Loan Documents to which it is party. The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Equity
Interests of any Obligor, other than those already obtained; (b) contravene the
Organic Documents of any Obligor; (c) violate or cause a default under any
Applicable Law or Material Contract; or (d) result in or require the imposition
of any Lien (other than Permitted Liens) on any Property of any Obligor, except,
as set forth solely in clause (c), as could not reasonably be expected to have a
Material Adverse Effect.


9.1.3.Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.


9.1.4.Capital Structure. As of the Closing Date, Schedule 9.1.4, taken together
with any written notifications provided by the Borrower to the Agent and the
Lenders on the Closing Date, shows, for Borrower and each Subsidiary, its name,
its jurisdiction of organization, its authorized and issued Equity Interests
(with respect to Obligors) and the holders of its Equity Interests. Holdings has
good title to its Equity Interest in Borrower and Borrower has good title to its
Equity Interests in Subsidiaries, in each case subject only to Agent’s Lien, and
all such Equity Interests are duly issued, fully paid and non-assessable. There
are no outstanding options to purchase, warrants, subscription rights,
agreements to issue or sell, convertible interests, phantom rights or powers of
attorney relating to any Equity Interests of Borrower or any Obligor.


9.1.5.Corporate Names; Locations. During the five years preceding the Closing
Date, except as shown on Schedule 9.1.5, neither Borrower nor any Guarantor has
been known as or used any corporate, fictitious or trade names, has been the
surviving corporation of a merger or combination. As






75







--------------------------------------------------------------------------------




of the Closing Date, the chief executive offices and other places of business of
Borrower and each Guarantor are shown on Schedule 8.6.1. During the five years
preceding the Closing Date, neither Borrower nor any Guarantor has had any other
office or place of business.


9.1.6.Title to Properties; Priority of Liens. Each of Borrower and each Material
Subsidiary has good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title to all of its personal Property,
including all Property reflected in any financial statements delivered to Agent
or Lenders, in each case free of Liens except Permitted Liens. Each of Borrower
and each Material Subsidiary has paid and discharged all lawful claims that, if
unpaid, could become a Lien on its Properties, other than Permitted Liens. All
Liens of Agent in the Collateral are duly perfected, first priority Liens,
subject only to Permitted Liens that are expressly allowed to have priority over
Agent’s Liens.


9.1.7.Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrower and/or any
Borrowing Base Guarantor, as applicable, with respect thereto. Each of Borrower
and each Borrowing Base Guarantor warrants, with respect to each Account at the
time it is shown as an Eligible Account in a Borrowing Base Certificate, that:


(a)it is genuine and in all material respects what it purports to be, and is not
evidenced by a judgment;


(b)it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;


(c)it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to Agent on request;


(d)it is not subject to any offset, Lien (other than Agent’s Lien), deduction,
defense, dispute, counterclaim or other adverse condition except as arising in
the Ordinary Course of Business and disclosed to Agent; and it is absolutely
owing by the Account Debtor, without contingency in any respect;


(e)no purchase order, agreement, document or Applicable Law validly restricts
assignment of the Account to Agent, and the applicable Borrower and/or Borrowing
Base Guarantor, as applicable, is the sole payee or remittance party shown on
the invoice;


(f)no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and


(g)to Borrower’s and each Borrowing Base Guarantor’s actual knowledge, (i) there
are no facts or circumstances that are reasonably likely to impair the
enforceability or collectibility of such Account; (ii) the Account Debtor had
the capacity to contract when the Account arose, continues to meet the
applicable Borrower’s and/or Borrowing Base Guarantor’s, as applicable,
customary credit standards, is Solvent (except to the extent clauses (f)(i) and
(ii) of the definition of “Eligible Account” apply), is not contemplating or
subject to an Insolvency Proceeding (except to the extent clauses (f)(i) and
(ii) of the definition of “Eligible Account” apply), and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.






76







--------------------------------------------------------------------------------




9.1.8.Financial Statements. The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder’s equity, of
Holdings, Borrower and Subsidiaries that have been and are hereafter delivered
to Agent and Lenders, are prepared in accordance with GAAP, and fairly present
in all material respects, the financial positions and results of operations of
Holdings, Borrower and Subsidiaries at the dates and for the periods indicated.
All projections delivered from time to time to Agent and Lenders have been
prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time. Since December 31, 2016, there has been no change in
the condition, financial or otherwise, of Borrower or any Subsidiary that could
reasonably be expected to have a Material Adverse Effect. No financial statement
delivered to Agent or Lenders at any time contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make such
statement not materially misleading. Borrower and its Subsidiaries are Solvent
on a consolidated basis.


9.1.9.Surety Obligations. Neither Borrower nor any Material Subsidiary is
obligated as surety or indemnitor under any bond or other contract that assures
payment or performance of any obligation of any Person, except as permitted
hereunder.


9.1.10.Taxes. Each of Holdings, Borrower and each Subsidiary has filed all
material federal, state and local tax returns and other reports that it is
required by law to file, and has paid, or made provision for the payment of, all
material Taxes upon it, its income and its Properties that are due and payable,
except to the extent being Properly Contested.


9.1.11.Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.


9.1.12.Intellectual Property. Each of Borrower and each Material Subsidiary owns
or has the lawful right to use all Intellectual Property necessary for the
conduct of its business, without conflict with any rights of others, except as
could not reasonably be expected to have a Material Adverse Effect. There is no
pending or, to Borrower’s or any Borrowing Base Guarantor’s knowledge,
threatened Intellectual Property Claim with respect to Borrower, any Material
Subsidiary or any of their Property (including any Intellectual Property) except
as could not reasonably be expected to have a Material Adverse Effect. Except as
disclosed on Schedule 9.1.12, neither Borrower, any Borrowing Base Guarantor,
nor any other Guarantor Subsidiary as of the Closing Date pays or owes any
Royalty or other compensation to any Person with respect to any Intellectual
Property. All material Intellectual Property owned, used or licensed by, or
otherwise subject to any interests of, Borrower or any Guarantor Subsidiary as
of the Closing Date is shown on Schedule 9.1.12. As of the Closing Date, the
manufacturing, marketing, distribution or disposition of Inventory is not
subject to any Licenses (except ordinary course software Licenses).


9.1.13.Governmental Approvals. Each of Borrower and each Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect. All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and Borrower and Subsidiaries
have complied with all foreign and domestic laws with respect to the shipment
and importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.


9.1.14.Compliance with Laws. Each of Holdings, Borrower and each Material
Subsidiary has duly complied, and its Properties and business operations are in
compliance, with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse






77







--------------------------------------------------------------------------------




Effect. There have been no citations, notices or orders of material
noncompliance issued to Borrower or any Material Subsidiary under any Applicable
Law. No Inventory has been produced in violation of any material provisions of
the FLSA.


9.1.15.Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.15, none of Holding’s, Borrower’s or any Subsidiary’s past or present
operations, Real Estate or other Properties are subject to any federal, state or
local investigation to determine whether any remedial action is needed to
address any Environmental Release that could reasonably be expected to have a
Material Adverse Effect. Except as disclosed on Schedule 9.1.15, neither
Holdings, Borrower nor any Subsidiary has received any Environmental Notice that
could reasonably be expected to have a Material Adverse Effect. Except as
disclosed on Schedule 9.1.15, none of Holdings, Borrower or any Subsidiary has
any liability with respect to any Environmental Release or under any
Environmental Law, that could reasonably be expected to have a Material Adverse
Effect.


9.1.16.Burdensome Contracts. None of Holdings, Borrower or any Subsidiary is a
party or subject to any contract, agreement or charter restriction that could
reasonably be expected to have a Material Adverse Effect. None of Holdings,
Borrower or any Subsidiary is party or subject to any Restrictive Agreement,
except (i) as shown on Schedule 9.1.16, none of which prohibit the execution or
delivery of any Loan Documents by an Obligor nor the performance by an Obligor
of any obligations thereunder or (ii) as otherwise permitted by Section 10.2.14.


9.1.17.Litigation. Except as shown on Schedule 9.1.17, there are no proceedings
or investigations pending or, to Borrower’s or any Borrowing Base Guarantor’s
actual knowledge, threatened against Holdings, Borrower or any Subsidiary, or
any of their businesses, operations, Properties, prospects or conditions, that
(a) relate to any Loan Documents or transactions contemplated thereby; or (b)
could reasonably be expected to have a Material Adverse Effect. None of
Holdings, Borrower or any Subsidiary is in default with respect to any material
order, injunction or judgment of any Governmental Authority.


9.1.18.No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. None of Holdings, Borrower or any
Material Subsidiary is in default under any Material Contract which default
could reasonably be expected to have a Material Adverse Effect.


9.1.19.ERISA. Except as disclosed on Schedule 9.1.19:


(a)Each Plan is in compliance in all respects with the applicable provisions of
ERISA, the Code, and other federal and state laws, except, in each case, where
non-compliance could not reasonably be expected to have a Material Adverse
Effect. Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrower and all Borrowing Base Guarantors, nothing has
occurred which would prevent, or cause the loss of, such qualification, except
where failure to obtain such qualification could not reasonably be expected to
have a Material Adverse Effect.


(b)There are no pending or, to the knowledge of Borrower and all Borrowing Base
Guarantors, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.








78







--------------------------------------------------------------------------------




(c)(i) No ERISA Event has occurred or is reasonably expected to occur; and (ii)
as of the most recent valuation date for any Pension Plan, there is no Unfunded
Pension Liability, individually or in the aggregate for all Pension Plans, which
could reasonably be expected to result in a Material Adverse Effect.


(d)With respect to any Foreign Plan, (i) all employer and employee contributions
required by law or by the terms of the Foreign Plan have been made, or, if
applicable, accrued, in accordance with normal accounting practices, except
where such failure to make such contributions could not reasonably be expected
to result in a Material Adverse Effect; and (ii) it has been registered as
required and has been maintained in good standing with applicable regulatory
authorities, except where such failure to register or maintain such good
standing could not reasonably be expected to result in a Material Adverse
Effect.


9.1.20.Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between Borrower or any
Material Subsidiary and any customer or supplier, or any group of customers or
suppliers, who individually or in the aggregate are material to the business of
Borrower or any Material Subsidiary, except, in each case, as could not
reasonably be expected to have a Material Adverse Effect. There exists no
condition or circumstance that could reasonably be expected to impair the
ability of Holdings, Borrower or any Material Subsidiary to conduct its business
at any time hereafter in substantially the same manner as conducted on the
Closing Date.


9.1.21.Labor Relations. As of the Closing Date, except as described on Schedule
9.1.21, there are no grievances, disputes or controversies with any union or
other organization of Holding’s, Borrower’s or Subsidiary’s employees, or, to
Borrower’s and all Borrowing Base Guarantors’ knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining, in each
case, which could reasonably be expected to result in a Material Adverse Effect.


9.1.22.Payable Practices. Neither Borrower nor any Material Subsidiary has made
any material change in its historical accounts payable practices from those in
effect on the Closing Date.


9.1.23.Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
“investment company” within the meaning of the Investment Company Act of 1940;
or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.


9.1.24.Margin Stock. None of Holdings, any Borrower or any Subsidiary is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
Loan proceeds or Letters of Credit will be used by Borrower to purchase or
carry, or to reduce or refinance any Debt incurred to purchase or carry, any
Margin Stock or for any related purpose governed by Regulations T, U or X of the
Board of Governors.


9.1.25.Anti-Corruption Laws and Sanctions. Each of Borrower and each Subsidiary
has implemented and maintains in effect policies and procedures designed to
ensure compliance by Borrower and each Subsidiary, and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and each of Borrower and each Subsidiary, and their
respective officers and employees and, to the knowledge of Borrower and each
Subsidiary, their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. No
Borrower or Subsidiary or any of their respective directors, officers or
employees, or, to the knowledge






79







--------------------------------------------------------------------------------




of any Borrower or any Subsidiary, any agent of Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No proceeds of Revolver Loans or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement or the other Loan Documents will violate Anti-Corruption Laws or
applicable Sanctions. No Borrower or Subsidiary is located, organized or
resident in a Designated Jurisdiction.


9.1.26.Beneficial Ownership Certification. As of the First Amendment Effective
Date, the information included in the Beneficial Ownership Certification is true
and correct in all respects.
  
9.2.Complete Disclosure. The Loan Documents taken as a whole do not contain any
untrue statement of a material fact, nor fail to disclose any material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances in which such statements were made. There is no fact
or circumstance that any Obligor has failed to disclose to Agent in writing that
to Borrower’s and all Borrowing Base Guarantors’ knowledge could reasonably be
expected to have a Material Adverse Effect.


SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS



10.1.Affirmative Covenants. Until Full Payment of the Obligations, Borrower
shall, and shall cause each Subsidiary to:


10.1.1.Inspections; Appraisals.


(a)Permit Agent from time to time, (but no more than once per fiscal quarter at
Borrower’s expense, except during the continuance of an Event of Default),
subject to reasonable notice and normal business hours, to visit and inspect the
Properties of Borrower or any Subsidiary, inspect, audit and make extracts from
Borrower’s or Subsidiary’s books and records, and discuss with its officers,
employees, agents, advisors and independent accountants Borrower’s or
Subsidiary’s business, financial condition, assets, prospects and results of
operations. Lenders may participate in any such visit or inspection, at their
own expense. Neither Agent nor any Lender shall have any duty to Borrower or any
Borrowing Base Guarantor to make any inspection, nor to share any results of any
inspection, appraisal or report with Borrower or any Borrowing Base Guarantor.
Borrower and each Borrowing Base Guarantor acknowledge that all inspections,
appraisals and reports are prepared by Agent and Lenders for their purposes, and
neither Borrower nor any Borrowing Base Guarantor shall be entitled to rely upon
them.


(b)Reimburse Agent for all reasonable and documented charges, costs and expenses
of Agent in connection with (i) examinations of any Obligor’s books and records
or any other financial or Collateral matters as Agent deems appropriate; and
(ii) appraisals of Inventory; provided, however, that absent the occurrence and
continuance of an Event of Default, (a) field examinations shall not be
undertaken more than once in each Fiscal Year except if (i) Availability falls
below the greater of 17.5% of the Line Cap at such time and $175,000,000 and
(ii) more than 120 days have elapsed since the date of the last field
examination, then one additional field examination may be undertaken and (b)
appraisals and other audits of Collateral shall not be undertaken more than once
in each Fiscal Year except if Availability falls below the greater of 17.5% of
the Line Cap at such time and $175,000,000, then one additional appraisal or
other audit of Collateral may be undertaken; provided that notwithstanding the
foregoing Agent may conduct, at the expense of Agent and the Lenders, one
additional appraisal or other audit of Collateral during each Fiscal Year to the
extent Agent deems appropriate in its sole discretion. Subject to and without
limiting the foregoing, Borrower specifically agrees to pay Agent’s then
standard charges for each day that an employee of Agent or its Affiliates is
engaged in any field examinations, and shall pay the standard charges of Agent’s
internal






80







--------------------------------------------------------------------------------




appraisal group as well as the charges of any third party used for such
purposes. This Section shall not be construed to limit Agent’s right to conduct
examinations or to obtain appraisals at any time in its discretion, nor to use
third parties for such purposes.


10.1.2.Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:


(a)as soon as available, and in any event within 90 days after the close of each
Fiscal Year, balance sheets as of the end of such Fiscal Year and the related
statements of income, cash flow and shareholders’ equity for such Fiscal Year,
on consolidated and consolidating basis for Holdings, Borrower and Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification as to scope, “going concern” or similar items) by a firm of
independent certified public accountants of recognized standing selected by
Borrower and acceptable to Agent, and shall set forth in comparative form
corresponding figures for the preceding Fiscal Year and other information
reasonably acceptable to Agent;


(b)as soon as available, and in any event (i) within 30 days after the end of
each Fiscal Quarter (but within 45 days after the last Fiscal Quarter in a
Fiscal Year) and (ii) at all times during a Dominion Period, within 30 days
after the end of each month (but within 45 days after the last month in a Fiscal
Year), unaudited balance sheets as of the end of such Fiscal Quarter or month
and the related statements of income and cash flow for such month or Fiscal
Quarter and for the portion of the Fiscal Year then elapsed, on consolidated and
consolidating basis for Holdings, Borrower and Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer or Treasurer of Borrower as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month or Fiscal Quarter, as applicable, and period, subject
to normal year-end adjustments and the absence of footnotes;


(c)concurrently with the delivery of the financial statements as of the end of
each month under clause (b) above, a reconciliation of Eligible Inventory and
Eligible Accounts from the Aggregate Borrowing Base then in effect to the
general ledger or other source document to such financial statements;


(d)concurrently with delivery of financial statements under clauses (a) and (b)
above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
or Treasurer of Borrower;


(e)concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrower and/or any Borrowing Base Guarantor by its accountants in connection
with such financial statements;


(f)not later than 90 days after the end of each Fiscal Year, projections of
Borrower’s consolidated balance sheets, results of operations, cash flow and
Availability for the next Fiscal Year, quarter by quarter;


(g)at Agent’s reasonable request, a listing of Borrower’s and each Borrowing
Base Guarantor’s trade payables, specifying the trade creditor and balance due,
and a detailed trade payable aging, all in form reasonably satisfactory to
Agent;








81







--------------------------------------------------------------------------------




(h)promptly after the sending or filing thereof, copies of any proxy statements,
financial statements or reports that Borrower or any Borrowing Base Guarantor
has made generally available to its shareholders; copies of any regular,
periodic and special reports or registration statements or prospectuses that
Borrower or any Borrowing Base Guarantor files with the Securities and Exchange
Commission or any other Governmental Authority, or any securities exchange; and
copies of any press releases or other statements made available by Borrower or
any Borrowing Base Guarantor to the public concerning material changes to or
developments in the business of Borrower or any Borrowing Base Guarantor;


(i)promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan; and


(j)such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or
Borrower’s, Subsidiary’s or other Obligor’s financial condition or business.


Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 10.1.2 may be satisfied by furnishing Borrower’s (or any direct or
indirect parent thereof, as applicable) Form 10-K or 10-Q, as applicable, filed
with the Securities and Exchange Commission or any successor thereto to Agent
and the Lenders.
10.1.3.Notices. Notify Agent and Lenders in writing, promptly after Borrower’s
or any Borrowing Base Guarantor’s obtaining knowledge thereof, of any of the
following that affects an Obligor:


(a)the threat or commencement of any proceeding or investigation, whether or not
covered by insurance, if the foregoing could reasonably be expected to have a
Material Adverse Effect;


(b)any pending or threatened (in writing) labor dispute, strike or walkout, or
the expiration of any material labor contract;


(c)any default under or termination of a Material Contract;


(d)the existence of any Default or Event of Default;


(e)any judgment in an amount exceeding $25,000,000;


(f)the assertion of any Intellectual Property Claim, if an adverse resolution
could be reasonably expected to have a Material Adverse Effect;


(g)any violation or asserted violation of any Applicable Law (including ERISA,
OSHA, FLSA, or any Environmental Laws), if an adverse resolution could have a
Material Adverse Effect;


(h)any Environmental Release by an Obligor or on any Property owned, leased or
occupied by an Obligor, if any such Environmental Release could reasonably be
expected to have a Material Adverse Effect; or receipt of any Environmental
Notice, if receipt of such Environmental Notice could reasonably be expected to
have a Material Adverse Effect;






82







--------------------------------------------------------------------------------




(i)the occurrence of any ERISA Event that could reasonably be expected to have a
Material Adverse Effect; or


(j)the discharge of or any withdrawal or resignation by Borrower’s independent
accountants.


10.1.4.Landlord and Storage Agreements. Upon reasonable request, provide Agent
with copies of all existing agreements, and promptly after execution thereof
provide Agent with copies of all agreements, between an Obligor and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral is kept.


10.1.5.Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of Borrower or any Subsidiary that could
reasonably be expected to have a Material Adverse Effect, it shall act promptly
and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to take appropriate action to
remediate, such Environmental Release, whether or not directed to do so by any
Governmental Authority. Maintain in effect and enforce policies and procedures
designed to ensure compliance by Borrower and each Subsidiary and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.


10.1.6.Taxes. Pay and discharge all material Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested.


10.1.7.Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with financially sound and reputable insurers
(including captive insurers) reasonably satisfactory to Agent, with respect to
the Properties and business of Borrower and Subsidiaries of such type, in such
amounts (including after giving effect to self insurance) (such amounts to be
reasonably acceptable to Agent), and with such coverages and deductibles as are
customary for companies similarly situated. Unless Agent shall agree otherwise,
each general liability and/or excess liability policy shall include Agent as
additional insured, as appropriate, and state that the applicable insurer will
endeavor to provide 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever.
 
10.1.8.Licenses. Keep each material License affecting any Collateral (including
the manufacture, distribution or disposition of Inventory) or any other material
Property of Holdings, Borrower and Subsidiaries in full force and effect except,
solely in the case of Licenses affecting Property that is not Collateral, to the
extent the failure to maintain such License would not result in a Material
Adverse Effect; promptly notify Agent of any proposed modification to any such
License, or entry into any new License, in each case at least 30 days prior to
its effective date; pay all Royalties when due; and notify Agent of any default
or breach asserted by any Person to have occurred under any License.


10.1.9.Future Subsidiaries. Promptly notify Agent (a) upon any Person becoming a
Subsidiary (or becoming a Material Subsidiary which was previously an Immaterial
Subsidiary) and (b) if any Wholly-Owned Domestic Subsidiary which is a Material
Subsidiary of Borrower (or designated as a Material Subsidiary by Borrower in
writing to the Agent) incurs or guarantees (i) Debt (other than (A) intercompany
Debt owed to the Borrower or a Guarantor Subsidiary and (B) Debt incurred or
assumed by






83







--------------------------------------------------------------------------------




such Domestic Subsidiary pursuant to Section 10.2.1(f) or 10.2.1(j)) in excess
of $75,000,000 in the aggregate or (ii) the Existing Senior Notes, and cause
such Wholly-Owned Domestic Subsidiary referred to in this clause (b), within ten
(10) Business Days, to (I) guaranty the Obligations by its execution and
delivery to Agent of a Guaranty and (II) take such additional actions and
execute such documents as Agent may reasonably require from time to time in
order to give effect to the express provisions of this Agreement or any other
Loan Document.


10.1.10.Additional Borrowers and Borrowing Base Guarantors. Upon the request of
Borrower, with the consent of Agent and the Required Lenders, any Wholly-Owned
Domestic Subsidiary may be added as a “Borrower” or a Borrowing Base Guarantor
hereunder, in each case effective upon the execution and delivery to Agent by
such Domestic Subsidiary of a joinder agreement to this Agreement and any other
Security Documents, amendments and documents as reasonably required by Agent to
accommodate such Domestic Subsidiary becoming a Borrower or Borrowing Base
Guarantor, as applicable, it being understood that (a) any amendments shall be
made with the consent of the Required Lenders (notwithstanding any other
provision hereof) and (b) Borrower and Agent may agree to include Inventory and
Receivables of such Domestic Subsidiary in the Borrowing Base subject to (i)
Agent’s receipt and reasonable satisfaction with an appraisal and field
examination with respect thereto and (ii) such Domestic Subsidiary’s grant of
Liens in favor of Agent, for the benefit of the Secured Parties, on the same
categories of its assets as comprise the existing Collateral.


10.1.11.Post-Closing Obligations. Deliver or cause to be delivered to the Agent
the items described on Schedule 10.1.11, in form and substance reasonably
satisfactory to the Agent, on or prior to the dates set forth on Schedule
10.1.11 (or such later date or dates as may be approved by the Agent in its
reasonable discretion).


10.1.12.Patriot Act; Beneficial Ownership Certification. Promptly following any
request therefor, deliver or cause to be delivered to Agent information and
documentation reasonably requested by the Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.


10.2.Negative Covenants. Until Full Payment of the Obligations, Borrower shall
not, and shall cause Holdings and each Subsidiary not to:


10.2.1.Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:


(a)the Obligations;


(b)Subordinated Debt;


(c)Permitted Purchase Money Debt;


(d)[Intentionally Omitted];


(e)Bank Product Debt and Debt pursuant to Hedging Agreements permitted under
Section 10.2.15;


(f)Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by Borrower or any Subsidiary, as long as such
Debt was not incurred in






84







--------------------------------------------------------------------------------




contemplation of such Person becoming a Subsidiary or such acquisition, in an
aggregate principal amount at any time outstanding not to exceed the greater of
(x) $225,000,000 and (y) 6.3% of Consolidated Total Assets;


(g)Permitted Contingent Obligations;


(h)Refinancing Debt as long as each Refinancing Condition is satisfied;


(i)Existing Senior Debt;


(j)Debt, not secured by Collateral, incurred or assumed in connection with any
acquisition of a Person not constituting a Restricted Investment, and a Person
that becomes a direct or indirect Subsidiary as a result of any acquisition not
constituting a Restricted Investment may remain liable with respect to such Debt
existing on the date of such acquisition; provided that Debt owed by a Person
that becomes a Subsidiary and remains liable with respect to any Debt (after
giving effect to the transaction that caused it to become a Subsidiary) shall be
treated as having incurred or assumed such Debt at the time such Person becomes
a Subsidiary; provided; further, that the aggregate principal amount of all such
Debt incurred or assumed prior to the termination of the Commitments and Full
Payment shall not exceed the greater of (x) $825,000,000 and (y) 22.9% of
Consolidated Total Assets;


(k)Debt of Foreign Subsidiaries in an aggregate principal amount not to exceed
at any time outstanding the greater of (x) $30,000,000 and (y) 0.8% of
Consolidated Total Assets;


(l)Debt of Immaterial Subsidiaries in an aggregate principal amount not to
exceed at any time outstanding the greater of (x) $22,500,000 and (y) 0.6% of
Consolidated Total Assets;


(m)Debt incurred pursuant to any intercompany loan permitted under Section
10.2.7; provided that, to the extent such intercompany loan is made to Borrower
or any Guarantor, such Debt is subordinated to the Obligations on terms
acceptable to Agent;


(n)Debt described on Schedule 10.2.1;


(o)Debt which may be deemed to exist as a result of the existence of any
worker’s compensation claims, self-insurance obligations, guaranties,
performance, surety, statutory, appeal, custom bonds or similar obligations
incurred in the Ordinary Course of Business;


(p)Debt in respect of netting services and overdraft protections in connection
with Deposit Accounts in the Ordinary Course of Business;


(q)Debt incurred in favor of insurance companies (or their financing affiliates)
in connection with the financing of insurance premiums in the ordinary course;


(r)Debt that is not included in any of the other clauses of this Section, is not
secured by a Lien and does not amortize or mature prior to 6 months after the
Revolver Termination Date, so long as no Default exists or would result
therefrom;


(s)Debt incurred by Borrower or any of its Subsidiaries arising from agreements
providing for indemnification, earn-outs, adjustment of purchase price or
similar obligations, in






85







--------------------------------------------------------------------------------




connection with Permitted Asset Investments or permitted dispositions of any
business, asset or Subsidiary of Borrower or any of its Subsidiaries;
(t)guaranties in the Ordinary Course of Business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries;


(u)guaranties by Borrower of Debt or other obligations of a Subsidiary or
guaranties by a Subsidiary of Borrower of Debt or other obligations of Borrower
or a Subsidiary with respect, in each case, to Debt otherwise (i) permitted to
be incurred pursuant to this Section 10.2.1, or other obligations not prohibited
hereunder, (ii) subordinated to the Obligations on terms acceptable to Agent,
and (iii) that would not constitute a Restricted Investment; and


(v)other Debt in an aggregate principal amount not to exceed at any time
outstanding the greater of (x) $2,000,000,000 and (y) 55.0% of Consolidated
Total Assets.


10.2.2.Permitted Liens. Create or suffer to exist any Lien upon any Property,
except the following (collectively, “Permitted Liens”):


(a)Liens in favor of Agent;


(b)Purchase Money Liens securing Permitted Purchase Money Debt;


(c)Liens for Taxes not yet due or being Properly Contested;


(d)statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of Borrower or any Subsidiary;


(e)Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Debt), statutory obligations and other similar obligations, or arising as a
result of progress payments under government contracts, as long as such Liens
are at all times junior to Agent’s Liens;


(f)Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;


(g)Liens arising by virtue of a judgment or judicial order against Borrower or
any Subsidiary, or any Property of Borrower or any Subsidiary, as long as such
Liens are (i) in existence for less than 20 consecutive days or being Properly
Contested, and (ii) at all times junior to Agent’s Liens;


(h)easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;


(i)normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;


(j)existing Liens shown on Schedule 10.2.2;








86







--------------------------------------------------------------------------------




(k)Liens securing industrial revenue or pollution control bonds issued by
Borrower; provided, however, that (a) the aggregate principal amount of Debt
secured by such Liens shall not exceed the lesser of cost or fair market value,
as determined in good faith by the board of directors or other governing body of
Borrower, of the assets or property so financed, and (b) such Liens shall not
encumber any property or assets of Borrower or any Subsidiaries other than the
assets or property so financed;


(l)Liens incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums in the
Ordinary Course of Business;


(m)any interest or title of a lessor or sublessor under any lease permitted
hereunder;


(n)Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement permitted hereunder;


(o)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the Ordinary Course of Business;


(p)any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property not
materially detracting from the value of such real property;


(q)licenses of patents, trademarks and other intellectual property rights
granted by Borrower or any of its Subsidiaries in the Ordinary Course of
Business and not interfering in any respect with the ordinary conduct of the
business of Borrower or such Subsidiary;


(r)Liens incurred in the Ordinary Course of Business on deposits made in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of Debt);


(s)Liens in favor of customs and revenue authorities arising as a matter of law
and in the Ordinary Course of Business to secure payment of customs duties in
connection with the importation of goods;


(t)Liens (other than Liens on Collateral) securing the Existing 2023 Senior
Secured Notes so long as any such Liens are subject to (x) that certain
Collateral Access Agreement, dated as of June 20, 2016, between the Agent and
U.S. Bank National Association, as collateral agent for the holders of the
Non-ABL Secured Obligations (as defined therein), and acknowledged and agreed to
by the Borrower, Holdings, AK Tube and AK Properties or (y) any other
intercreditor agreement or access agreement in form and substance reasonably
acceptable to Agent;


(u)Liens securing Refinancing Debt permitted under Section 10.2.1(h), as
applicable (to the extent such Liens comply with the applicable Refinancing
Conditions); provided, that to the extent the Liens securing the Debt extended,
renewed or refinanced by such Refinancing Debt are subject to an intercreditor
agreement or access agreement (each, an “Existing Access Agreement”) in favor of
the Agent, then such Liens securing such Refinancing Debt shall be subject to an
intercreditor agreement or






87







--------------------------------------------------------------------------------




access agreement in form and substance substantially the same as such Existing
Access Agreement or otherwise reasonably acceptable to Agent; and


(v)other Liens (i) on assets of Borrower or any Guarantor (other than Liens on
Collateral) securing Debt in an aggregate principal amount not to exceed at any
time outstanding the greater of (x) $975,000,000 and (y) 27.1% of Consolidated
Total Assets, so long as any such Liens shall be subject to an intercreditor
agreement or access agreement, in form and substance reasonably acceptable to
Agent, (ii) on assets not constituting Collateral to the extent securing Debt
that is permitted under Section 10.2.1(j) to the extent such Liens were not
granted in connection with the applicable Person becoming a Subsidiary, (iii) on
assets of any Subsidiary of Borrower which is not an Obligor to the extent such
Liens secure Debt of such Subsidiary that is permitted under Section 10.2.1
hereof or (iv) on Equity Interests in joint ventures.


10.2.3.[Reserved].


10.2.4.Distributions. Declare or make any Distributions; provided that (x) any
Subsidiary of the Borrower may declare and make Distributions to the Borrower,
any other Subsidiary of the Borrower and/or any other Person that owns any
Equity Interests in such Subsidiary ratably in proportion to such Person’s and
the Borrower’s and/or its applicable Subsidiary’s respective ownership of such
Equity Interests and (y) Borrower may, so long as no Default or Event of Default
shall have occurred and be continuing or shall be caused thereby, make
Distributions to Holdings and (as applicable) Holdings may make Distributions:


(a)(A) in an aggregate amount not to exceed in any Fiscal Year the greater of
(x) $15,000,000 and (y) 0.4% of Consolidated Total Assets, to the extent
necessary to permit Holdings to pay general administrative costs and expenses,
(B) to the extent necessary to permit Holdings to discharge, to the extent
attributable to Holding’s ownership of Borrower and its Subsidiaries, the
federal consolidated tax liabilities and any state or local tax liabilities of
Holdings and its Subsidiaries, in each case so long as Holdings applies the
amount of any such Distribution for such purpose and (C) to permit Holdings to
pay dividends in respect of its common stock in an amount not to exceed in any
Fiscal Year the greater of (x) $18,000,000 and (y) 0.5% of Consolidated Total
Assets;


(b)so that Holdings may make Distributions for any purpose not otherwise
prohibited under applicable law or the Loan Documents, so long as on the date
such Distribution is made (after giving pro forma effect thereto) either (A)
Availability exceeds the greater of (x) 20.0% of the Line Cap at such time and
(y) $200,000,000 or (B) (x) Availability exceeds the greater of (I) 15.0% of the
Line Cap at such time and (II) $150,000,000 and (y) the Fixed Charge Coverage
Ratio as of the most recently ended Fiscal Quarter ended at least thirty days
prior to the date of determination is at least 1.00:1.00; provided that the
Borrower may declare and make Distributions to Holdings and Holdings may declare
and make Distributions in each case within sixty (60) days of the date of
declaration thereof, if, on the date of declaration of such Distributions, such
Distributions would have been permitted under this clause (b); provided,
further, that to the extent Borrower has made any such declaration, for purposes
of compliance with this Agreement and the other Loan Documents Availability
shall be calculated on a pro forma basis assuming such Distribution has been
made; and


(c)for any purpose not otherwise prohibited under applicable law or the Loan
Documents in an aggregate amount not to exceed the greater of (x) $25,000,000
and (y) 0.7% of Consolidated Total Assets.








88







--------------------------------------------------------------------------------




10.2.5.Restricted Investments. Make any Restricted Investment.


10.2.6.Disposition of Assets. Make any Asset Disposition, except:


(a)a Permitted Asset Disposition;


(b)disposition of Equipment that (i) is surplus, worn, damaged or obsolete or
(ii) that does not constitute all or substantially all of the Equipment of
Borrower or any Borrowing Base Guarantor and could not reasonably be expected to
have a Material Adverse Effect;


(c)a transfer of Property by a Subsidiary or Obligor to Borrower or another
Obligor;


(d)Investments which are not Restricted Investments, to the extent any such
Investment constitutes an Asset Disposition; or     


(e)as long as no Default or Event of Default exists before or after giving
effect thereto, other Asset Dispositions; provided that the aggregate
consideration received for all Asset Dispositions made in reliance on clause (e)
of this Section 10.2.6 shall not exceed the greater of $25,000,000 and 0.7% of
Consolidated Total Assets.


10.2.7.Loans. Make any loans or other advances of money to any Person, except:
  
(a)advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business;


(b)prepaid expenses and extensions of trade credit made in the Ordinary Course
of Business;


(c)deposits with financial institutions permitted hereunder;


(d)as long as no Default or Event of Default exists before or after giving
effect thereto, any loans that do not constitute Restricted Investments;
provided, however, that any such loans made to Borrower or any other Obligor
shall be subordinated to the Obligations in a manner reasonably satisfactory to
the Agent;


(e)loans that could otherwise be made as a distribution under Section 10.2.4;
provided, however, that any such loans made to Borrower or any Borrowing Base
Guarantor shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Agent; and


(f)advances or loans, each evidenced by promissory notes, to officers, directors
or employees (i) for the purchase by such officers, directors or employees of
Equity Interests of Holdings pursuant to a stock ownership or purchase plan or
compensation plan, in each case, to the extent permitted by Applicable Law in an
amount not to exceed $1,000,000 in the aggregate to such officers, directors or
employees outstanding at any time or (ii) otherwise in an amount not to exceed
$1,000,000 in the aggregate to such officers, directors or employees outstanding
at any time.


10.2.8.Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect






89







--------------------------------------------------------------------------------




to any (a) Subordinated Debt, except regularly scheduled payments of principal,
interest and fees, but only to the extent permitted under any subordination
agreement relating to such Debt (and a Senior Officer or the Treasurer of
Borrower shall certify to Agent, not less than five Business Days prior to the
date of payment, that all conditions under such agreement have been satisfied);
or (b) Existing Senior Debt prior to the applicable due date under the
agreements evidencing such Debt (as may be amended in accordance with this
Agreement to extend such due date); provided, however, that Borrower may (i)
prepay, redeem, repurchase, retire, or defease any Debt prior to its due date so
long as Availability at the time such prepayment, redemption, repurchase,
retirement, or defeasance is declared, after giving pro forma effect to such
prepayment, redemption, repurchase, retirement, or defeasance, is at least
$150,000,000, (ii) prepay, redeem, repurchase, retire, or defease any Debt with
the proceeds of an equity issuance; (iii) prepay any Debt with the proceeds of a
refinancing permitted under subsection 10.2.1(h) and (iv) as long as no Default
or Event of Default exists before or after giving effect thereto, make other
prepayments of Debt in an aggregate amount not to exceed the greater of (x)
$25,000,000 and (y) 0.7% of Consolidated Total Assets.


10.2.9.Fundamental Changes. (a) Merge, combine or consolidate with any Person,
or liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for (i)
mergers, consolidations, liquidations or dissolutions of an Immaterial
Subsidiary with or into another Subsidiary (so long as (x) to the extent such
Subsidiary is a Borrowing Base Guarantor, the Borrowing Base Guarantor is the
surviving entity or (y) to the extent such Subsidiary is a Guarantor, the
Guarantor is the surviving entity or the surviving entity becomes a Guarantor)
or into Borrower (so long as the surviving entity is Borrower), (ii) mergers,
consolidations, liquidations or dissolutions of a Material Subsidiary with or
into another Material Subsidiary (so long as (x) to the extent either such
Material Subsidiary is a Borrowing Base Guarantor, the Borrowing Base Guarantor
is the surviving entity or (y) to the extent such Material Subsidiary is a
Guarantor, the Guarantor is the surviving entity) or Borrower (so long as the
surviving entity is Borrower), (iii) mergers, consolidations, liquidations or
dissolutions of other Subsidiaries with or into other Subsidiaries (so long as
(x) in the case of a Subsidiary that is a Borrowing Base Guarantor, such
surviving or continuing Subsidiary remains a Borrowing Base Guarantor or becomes
a Borrowing Base Guarantor or (y) in the case of a Subsidiary that is a
Guarantor, such surviving or continuing Subsidiary remains a Guarantor or
becomes a Guarantor), (iv) mergers or consolidations of any Person with or into
Borrower or any Subsidiary if the acquisition of the Equity Interest in such
Person by Borrower or such Subsidiary would have been permitted pursuant to
Section 10.2.5 (so long as (x) in the case of Borrower, Borrower shall be the
continuing or surviving Person, and in the case of a Borrowing Base Guarantor,
such Borrowing Base Guarantor is the surviving entity, (y) if a Subsidiary is
not the surviving or continuing Person, the surviving Person becomes a
Subsidiary and complies with the provisions of Section 10.1.9 and (z) no Default
or Event of Default shall have occurred and be continuing after giving effect
thereto) or (v) mergers, combinations, or consolidations of any Subsidiary with
any Person to consummate a Permitted Asset Disposition with respect to the
Equity Interests of such Subsidiary concurrently with such consummation; or


(b)without giving 30 days prior written notice to Agent, (i) change its name,
(ii) change its tax, charter or other organizational identification number, or
(iii) change its form or U.S. state of organization.


10.2.10.Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.5.


10.2.11.Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Closing Date in a manner that would be materially
adverse to Agent and the Lenders.






90







--------------------------------------------------------------------------------






10.2.12.Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Holdings, Borrower and
Subsidiaries.


10.2.13.Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with Section
1.2; or change its Fiscal Year.


10.2.14.Restrictive Agreements. Become a party to any Restrictive Agreement,
except:


(a)a Restrictive Agreement as in effect on the Closing Date and shown on
Schedule 9.1.16 and any renewal or extension of any such Restrictive Agreement
or any agreement evidencing such restriction so long as such renewal or
extension does not expand the scope of such restrictions;


(b)Restrictive Agreements that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary, so long as (i) such restrictions were not
entered into solely in contemplation of such Person becoming a Subsidiary and
(ii) such restrictions do not extend to any other Person following such Person
becoming a Subsidiary, and any renewal or extension of a restriction of any such
Restrictive Agreement or any agreement evidencing such restriction so long as
such renewal or extension does not expand the scope of such restrictions;


(c)a Restrictive Agreement relating to secured Debt permitted hereunder, if such
restrictions apply only to the collateral for such Debt;


(d)customary provisions in leases, licenses, joint venture agreements and other
agreements with respect to dispositions permitted by this Agreement;


(e)a Restrictive Agreement relating to Debt permitted hereunder so long as such
Restrictive Agreement contains restrictions which are no more restrictive (in
any material respect) than the restrictions contained in this Agreement; and


(f)Restrictive Agreements relating to the Existing 2023 Senior Secured Notes (or
any Refinancing Debt in respect thereof) so long as such restrictions either (i)
apply only to the collateral for the Existing 2023 Senior Secured Notes (or such
Refinancing Debt) or (ii) are no more restrictive (in any material respect) than
the restrictions contained in this Agreement (it being agreed such Restrictive
Agreements may restrict the granting of Liens on the Collateral that are
subordinated or junior to the Lien on the Collateral securing the Obligations).


10.2.15.Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for primarily
speculative purposes.


10.2.16.Conduct of Business. Engage in any business, other than its business as
conducted by Borrower and its Subsidiaries on the Closing Date (and similar or
related business, including any vertically integrated business with respect
thereto) and any activities incidental thereto. Notwithstanding anything
contained herein to the contrary, Holdings shall not (i) engage in any business
other than entering into and performing its obligations under and in accordance
with the Loan Documents to which it is a party or (ii) own any assets other than
(a) the capital stock of Borrower and (b) cash and Cash Equivalents in an amount
not to exceed $5,000,000 at any one time for the purpose of paying general
operating expenses of






91







--------------------------------------------------------------------------------




Holdings and for payment of dividends permitted to be paid hereunder or (iii)
have any Debt or other liability other than its obligations under the Guaranty
and its obligations under the guaranties of (a) the Existing Senior Notes (in
each case, or any Refinancing Debt in respect thereof), and (b) other Debt
permitted under Section 10.2.1 herein.


10.2.17.Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except:


(a)transactions contemplated by the Loan Documents;


(b)payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7;


(c)payment of customary directors’ fees and indemnities;


(d)transactions with Affiliates that were consummated prior to the Closing Date;


(e)transactions with Affiliates in the Ordinary Course of Business, upon fair
and reasonable terms not less favorable to Borrower or its applicable Subsidiary
than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate; and


(f)other transactions with Affiliates so long as the amount of payments
(including the fair market value of assets transferred in connection therewith)
in connection with all such transactions shall not exceed $5,000,000 in the
aggregate.


10.2.18.Amendments to Subordinated Debt or Existing Senior Debt. Amend,
supplement or otherwise modify any Existing Senior Debt or any document,
instrument or agreement relating to any Subordinated Debt, if such modification
could reasonably be expected to affect the interests of the Lenders adversely in
any material way, as determined by the Agent, in the exercise of its reasonable
discretion, without obtaining the prior written consent of Required Lenders to
such amendment, supplement or other modification.


10.3.Minimum Fixed Charge Coverage Ratio. As long as any Commitments or
Obligations are outstanding, Borrower shall maintain, as of the last day of each
Fiscal Quarter commencing with the last day of the most recent Fiscal Quarter
preceding the commencement of a Trigger Period for which financial information
is available and ending on the expiration of such Trigger Period, a Fixed Charge
Coverage Ratio of at least 1.00 to 1.00.


SECTION 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT



11.1.Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:


(a)Borrower fails to pay (i) principal of any of the Loans or reimbursement of
any LC Obligation when due (whether at stated maturity, on demand, upon
acceleration or otherwise) or (ii) interest on any of the Loans or any fee or
any other amount or Obligation (other than as otherwise provided in clause (i)
above) under this Agreement or other Loan Document within five (5) days after
its due date;






92







--------------------------------------------------------------------------------




(b)Any representation, warranty or other written statement of an Obligor made in
connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;


(c)Borrower or any Borrowing Base Guarantor breaches or fails to perform any
covenant contained in (i) Section 7.2, 7.4, 8.2.4, 8.2.5, 8.6.2, 10.1.11, 10.2
or 10.3, (ii) Section 8.1 or 10.1.2 (a) through (f) and such breach or failure
is not cured within three (3) Business Days or (iii) Section 10.1.2(g) through
(j) and such breach or failure is not cured within ten (10) Business Days;


(d)An Obligor breaches or fails to perform any other covenant contained in any
Loan Document, and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner;


(e)A Guarantor repudiates, revokes or attempts to revoke, in writing, its
Guaranty; an Obligor denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any material provision of a Loan Document ceases to be in full
force or effect for any reason (other than a waiver or release by Agent and
Lenders);


(f)Any breach or default of an Obligor occurs (after giving effect to any
applicable grace period thereunder) under any Hedging Agreement, or any
document, instrument or agreement to which it is a party or by which it or any
of its Properties is bound, relating to Debt in excess of $40,000,000 or, in the
aggregate, with all such Debt, in excess of $75,000,000, if in each case the
maturity of or any payment with respect to such Debt may be accelerated or
demanded due to such breach;


(g)Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually $40,000,000 or cumulatively with all
unsatisfied judgments or orders against all Obligors $75,000,000 (in either
case, net of any insurance coverage not disputed by the insurer), unless a stay
of enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise, or such judgment or order is covered by an indemnity from a
Solvent third party which has not disputed its obligations thereunder and no
judgment Lien has attached to such Obligor’s property;


(h)A loss, theft, damage or destruction occurs with respect to any Collateral if
the amount not covered by insurance exceeds $40,000,000;


(i)An Obligor (x) is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any part of its business; an Obligor
suffers the loss, revocation or termination of any license, permit, lease or
agreement necessary to its business; there is a cessation of any part of an
Obligor’s business for a period of time; any Collateral or Property of an
Obligor is taken or impaired through condemnation; except in each case pursuant
to this clause (x) to the extent that a Material Adverse Effect could not
reasonably be expected to result or (y) agrees to or commences any liquidation,
dissolution or winding up of its affairs except in connection with a merger or
consolidation with another Obligor that is permitted hereby;


(j)An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely controverted by
the Obligor, the petition is not dismissed within 60 days after filing, or an
order for relief is entered in the proceeding;






93







--------------------------------------------------------------------------------




(k)An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan, any of which,
individually or in the aggregate, (x) results in a liability in excess of
$40,000,000 that is not immediately paid when due or (y) could reasonably be
expected to result in a Material Adverse Effect; or


(l)A Change of Control occurs.


11.2.Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs with respect to Borrower or any Borrowing Base Guarantor, then to the
extent permitted by Applicable Law, all Obligations (other than Secured Bank
Product Obligations) shall become automatically due and payable, all Commitments
shall terminate, and Borrower shall be required to Cash Collateralize all LC
Obligations, without any action by Agent or notice of any kind. In addition, or
if any other Event of Default has occurred and is continuing, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:


(a)declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrower and each Borrowing Base Guarantor to the fullest
extent permitted by law;


(b)terminate, reduce or condition any Commitment, or make (for so long as an
Event of Default is continuing) any adjustment to the Aggregate Borrowing Base,
Tranche A Borrowing Base and/or Tranche B Borrowing Base;


(c)require Obligors to Cash Collateralize LC Obligations, Secured Bank Product
Obligations and other Obligations that are inchoate or contingent (other than
indemnification obligations which are either contingent or inchoate to the
extent no claims giving rise thereto have been asserted) or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and


(d)exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrower and/or any Borrowing Base
Guarantor to assemble Collateral, at Borrower’s expense, and make it available
to Agent at a place designated by Agent; (iii) enter any premises where
Collateral is located and store Collateral on such premises until sold (and if
the premises are owned or leased by Borrower and/or any Borrowing Base
Guarantor, Borrower and/or such Borrowing Base Guarantor, as applicable, agrees
not to charge for such storage); and (iv) sell or otherwise dispose of any
Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale, with such notice as may be
required by Applicable Law, in lots or in bulk, at such locations, all as Agent,
in its discretion, deems advisable. Borrower and each Borrowing Base Guarantor
agree that 10 days’ notice of any proposed sale or other disposition of
Collateral by Agent shall be reasonable. Agent shall have the right to conduct
such sales on any Obligor’s premises, without charge, and such sales may be
adjourned from time to time in accordance with Applicable Law. Agent shall






94







--------------------------------------------------------------------------------




have the right to sell, lease or otherwise dispose of any Collateral for cash,
credit or any combination thereof, and Agent may purchase any Collateral at
public or, if permitted by law, private sale and, in lieu of actual payment of
the purchase price, may credit bid and set off the amount of such price against
the Obligations.


11.3.License. Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license following the occurrence and during
the continuance of an Event of Default (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrower and any
Borrowing Base Guarantor, computer hardware and software, trade secrets,
brochures, customer lists, promotional and advertising materials, labels,
packaging materials and other Property, in advertising for sale, marketing,
selling, collecting, completing manufacture of, or otherwise exercising any
rights or remedies with respect to, any Collateral. Borrower’s and all Borrowing
Base Guarantors’ rights and interests under Intellectual Property shall inure to
Agent’s benefit.


11.4.Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of Agent,
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.


11.5.Remedies Cumulative; No Waiver.
 
11.5.1.Cumulative Rights. All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Borrower and each Borrowing
Base Guarantor contained in the Loan Documents are cumulative and not in
derogation or substitution of each other. In particular, the rights and remedies
of Agent, Issuing Bank and Lenders are cumulative, may be exercised at any time
and from time to time, concurrently or in any order, and shall not be exclusive
of any other rights or remedies that Agent, Issuing Bank and Lenders may have,
whether under any agreement, by law, at equity or otherwise.


11.5.2.Waivers. The failure or delay of Agent, Issuing Bank or any Lender to
require strict performance by Borrower or any Borrowing Base Guarantor with any
terms of the Loan Documents, or to exercise any rights or remedies with respect
to Collateral or otherwise, shall not operate as a waiver thereof nor as
establishment of a course of dealing. All rights and remedies shall continue in
full force and effect until Full Payment of all Obligations. No modification of
any terms of any Loan Documents (including any waiver thereof) shall be
effective, unless such modification is specifically provided in a writing
directed to Borrower and executed by Agent and the requisite Lenders, and such
modification shall be applicable only to the matter specified. No waiver of any
Default or Event of Default shall constitute a waiver of any other Default or
Event of Default that may exist at such time, unless expressly stated. If Agent,
Issuing Bank or any Lender accepts performance by any Obligor under any Loan
Documents in a manner other than that specified therein, or during any Default
or Event of Default, or if Agent, Issuing Bank or any Lender shall delay or
exercise any right or remedy under any Loan Documents, such acceptance, delay or
exercise shall not operate to waive any Default or Event of Default nor to
preclude exercise of any other right or remedy. It is expressly acknowledged by
Borrower that any failure to satisfy a financial






95







--------------------------------------------------------------------------------




covenant on a measurement date shall not be cured or remedied by satisfaction of
such covenant on a subsequent date.


SECTION 12.AGENT


12.1.Appointment, Authority and Duties of Agent.
  
12.1.1.Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents. Agent may, and each Secured
Party authorizes and instructs Agent to, enter into all Loan Documents to which
Agent is intended to be a party and accept all Security Documents, for Agent’s
benefit and the Pro Rata benefit of the Secured Parties. Each Secured Party
agrees that any action taken by Agent or Required Lenders in accordance with the
provisions of the Loan Documents, and the exercise by Agent or Required Lenders
of any rights or remedies set forth therein, together with all other powers
reasonably incidental thereto, shall be authorized by and binding upon all
Secured Parties. Without limiting the generality of the foregoing, Agent shall
have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Secured Party, Participant or
other Person, by reason of any Loan Document or any transaction relating
thereto. Agent alone shall be authorized to determine whether any Accounts or
Inventory constitute Eligible Accounts or Eligible Inventory, whether to impose
or release any reserve, or whether any conditions to funding or to issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Lender or
other Person for any error in judgment.


12.1.2.Duties. Agent shall not have any duties except those expressly set forth
in the Loan Documents. The conferral upon Agent of any right shall not imply a
duty on Agent’s part to exercise such right, unless instructed to do so by
Required Lenders in accordance with this Agreement.


12.1.3.Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.


12.1.4.Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders or other Secured Parties with respect to any
act (including the failure to act) in connection with any Loan Documents, and
may seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against all Claims that could be incurred by Agent
in connection with any act. Agent shall be entitled to refrain from any act
until it has received such instructions or assurances, and Agent shall not incur
liability to any Person by reason of so refraining. Instructions of Required
Lenders shall be binding upon all Secured Parties, and no Secured Party shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining






96







--------------------------------------------------------------------------------




from acting in accordance with the instructions of Required Lenders.
Notwithstanding the foregoing, instructions by and consent of specific parties
shall be required to the extent provided in Section 14.1.1. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.


12.2.Agreements Regarding Collateral and Field Examination Reports.
  
12.2.1.Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release (and the Agent shall release) any Guaranty by a Guarantor Subsidiary and
any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrower
certifies in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrower certifies is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; or (d)
with the written consent of all Lenders. Secured Parties authorize Agent to
subordinate its Liens to any Purchase Money Lien permitted hereunder. Agent
shall have no obligation to assure that any Collateral exists or is owned by
Borrower or any Borrowing Base Guarantor, or is cared for, protected or insured,
nor to assure that Agent’s Liens have been properly created, perfected or
enforced, or are entitled to any particular priority, nor to exercise any duty
of care with respect to any Collateral.


12.2.2.Possession of Collateral. Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control. If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with such
Collateral in accordance with Agent’s instructions.


12.2.3.Reports. Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent with respect to any Obligor or Collateral (“Report”). Each Lender agrees
(a) that neither Bank of America nor Agent makes any representation or warranty
as to the accuracy or completeness of any Report, and shall not be liable for
any information contained in or omitted from any Report; (b) that the Reports
are not intended to be comprehensive audits or examinations, and that Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrower’s and the Borrowing Base Guarantors’ books and records as well as
upon representations of Borrower’s and the Borrowing Base Guarantors’ officers
and employees; and (c) to keep all Reports confidential and strictly for such
Lender’s internal use, and not to distribute any Report (or the contents
thereof) to any Person (except to such Lender’s Participants, attorneys and
accountants) or use any Report in any manner other than administration of the
Loans and other Obligations. Absent gross negligence, willful misconduct or bad
faith of such Person, each Lender agrees to indemnify and hold harmless Agent
and any other Person preparing a Report from any action such Lender may take as
a result of or any conclusion it may draw from any Report, as well as from any
Claims arising as a direct or indirect result of Agent furnishing a Report to
such Lender.


12.3.Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals. Agent shall
have a reasonable and practicable amount of time to act upon any instruction,
notice or other communication under any Loan Document, and shall not be liable
for any delay in acting.








97







--------------------------------------------------------------------------------




12.4.Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from Borrower or Required
Lenders specifying the occurrence and nature thereof. Agent shall promptly
forward such notice to all Lenders. If any Lender acquires knowledge of a
Default, Event of Default or failure of such conditions, it shall promptly
notify Agent and the other Lenders thereof in writing. Each Secured Party agrees
that, except as otherwise provided in any Loan Documents or with the written
consent of Agent and Required Lenders, it will not take any Enforcement Action,
accelerate Obligations (other than Secured Bank Product Obligations), or
exercise any right that it might otherwise have under Applicable Law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral
or to assert any rights relating to any Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.


12.5.Ratable Sharing. If any Lender shall obtain any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.6.1,
as applicable, such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against any Dominion Account without the prior consent of Agent.


12.6.Indemnification. ABSENT GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH
OF THE AGENT INDEMNITEES, EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS (BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER
ANY LOAN DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM
AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT
(IN THE CAPACITY OF AGENT) IN ACCORDANCE WITH THE TERMS HEREOF. In Agent’s
discretion, it may reserve for any such Claims made against an Agent Indemnitee
or Issuing Bank Indemnitee, and may satisfy any judgment, order or settlement
relating thereto, from proceeds of Collateral prior to making any distribution
of Collateral proceeds to Secured Parties. If Agent is sued by any receiver,
bankruptcy trustee, debtor-in-possession or other Person for any alleged
preference or fraudulent transfer, then any monies paid by Agent in settlement
or satisfaction of such proceeding, together with all interest, costs and
expenses (including reasonable attorneys’ fees) incurred in the defense of same,
shall be promptly reimbursed to Agent by each Lender to the extent of its Pro
Rata share.


12.7.Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied warranty,






98







--------------------------------------------------------------------------------




representation or guarantee to Secured Parties with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be responsible
to Secured Parties for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Secured Party to
ascertain or inquire into the existence of any Default or Event of Default, the
observance or performance by any Obligor of any terms of the Loan Documents, or
the satisfaction of any conditions precedent contained in any Loan Documents,
except that Agent shall confirm receipt of the documents to be delivered to
Agent on the Closing Date pursuant to Section 6.1.


12.8.Successor Agent and Co-Agents.


12.8.1.Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrower. Upon receipt of
such notice, Required Lenders shall have the right to appoint a successor Agent
which shall be (a) a Lender or an Affiliate of a Lender; or (b) a commercial
bank that is organized under the laws of the United States or any state or
district thereof, has a combined capital surplus of at least $200,000,000 and
(provided no Default or Event of Default exists) is reasonably acceptable to
Borrower. If no successor agent is appointed prior to the effective date of the
resignation of Agent, then Agent may appoint a successor agent from among
Lenders or, if no Lender accepts such role, Agent may appoint Required Lenders
as successor Agent. Upon acceptance by a successor Agent of an appointment to
serve as Agent hereunder, or upon appointment of Required Lenders as successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the powers and duties of the retiring Agent without further act, and the
retiring Agent shall be discharged from its duties and obligations hereunder but
shall continue to have the benefits of the indemnification set forth in Sections
12.6 and 14.2. Notwithstanding any Agent’s resignation, the provisions of this
Section 12 shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while Agent. Any successor to Bank of America
by merger or acquisition of stock or this loan shall continue to be Agent
hereunder without further act on the part of the parties hereto, unless such
successor resigns as provided above. If Agent has, or has a direct or indirect
parent company that has, become the subject of an Insolvency Proceeding or taken
any action in furtherance thereof, Agent shall resign at the request of Required
Lenders.


12.8.2.Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent. If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent. Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Agent. Secured Parties shall execute and deliver such documents
as Agent deems appropriate to vest any rights or remedies in such agent. If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Agent until appointment of a new agent.








99







--------------------------------------------------------------------------------




12.9.Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors. Each Secured Party
further acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.


12.10.Replacement of Certain Lenders. If a Lender (a) fails to give its consent
to any amendment, waiver or action for which consent of all Lenders was required
and Required Lenders consented, or (b) is a Defaulting Lender, then, in addition
to any other rights and remedies that any Person may have, Borrower may (at
Borrower’s sole cost and expense, including the payment of any applicable
processing fee), by notice to such Lender within 120 days after such event,
require such Lender to assign all of its rights and obligations under the Loan
Documents to an Eligible Assignee(s), pursuant to appropriate Assignment and
Acceptance(s), within 20 days after the notice. Agent is irrevocably appointed
as attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest, fees and other amounts owing to
such Lender hereunder through the date of assignment.


12.11.Remittance of Payments and Collections.


12.11.1.Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 11:00 a.m. (Central Time) on a
Business Day, payment shall be made by Lender not later than 1:00 p.m. (Central
Time) on such day, and if request is made after 11:00 a.m. (Central Time), then
payment shall be made by 11:00 a.m. (Central Time) on the next Business Day.
Payment by Agent to any Secured Party shall be made by wire transfer, in the
type of funds received by Agent. Any such payment shall be subject to Agent’s
right of offset for any amounts due from such payee under the Loan Documents.


12.11.2.Failure to Pay. If any Secured Party fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest from
the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation. In no event shall Borrower be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2.


12.11.3.Recovery of Payments. If Agent pays any amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Secured Party that received it. If Agent






100







--------------------------------------------------------------------------------




determines at any time that an amount received under any Loan Document must be
returned to an Obligor or paid to any other Person pursuant to Applicable Law or
otherwise, then, notwithstanding any other term of any Loan Document, Agent
shall not be required to distribute such amount to any Lender. If any amounts
received and applied by Agent to any Obligations are later required to be
returned by Agent pursuant to Applicable Law, each Lender shall pay to Agent, on
demand, such Lender’s Pro Rata share of the amounts required to be returned.


12.12.Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders” or any similar term shall include
Bank of America in its capacity as a Lender. Each of Bank of America and its
Affiliates may accept deposits from, maintain deposits or credit balances for,
invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacities, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Secured
Party agrees that Bank of America and its Affiliates shall be under no
obligation to provide such information to any Secured Party, if acquired in such
individual capacity and not as Agent hereunder.


12.13.Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.


12.14.Bank Product Providers. Each Secured Bank Product Provider, by delivery of
a notice to Agent of a Bank Product, agrees to be bound by Section 5.6 and this
Section 12. Absent gross negligence, willful misconduct or bad faith of such
Agent Indemnitee, each Secured Bank Product Provider shall indemnify and hold
harmless each Agent Indemnitee, to the extent not reimbursed by Obligors,
against all Claims that may be incurred by or asserted against any Agent
Indemnitee in connection with such provider’s Secured Bank Product Obligations.


12.15.No Third Party Beneficiaries. This Section 12 (except with respect to
Borrower’s rights under Sections 12.8 and 12.10) is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the Obligations.
This Section 12 (except with respect to Borrower’s rights under Sections 12.8
and 12.10) does not confer any rights or benefits upon Borrower or any other
Person. As between Borrower and Agent, any action that Agent may take under any
Loan Documents or with respect to any Obligations shall be conclusively presumed
to have been authorized and directed by Secured Parties.


12.16.Withholding. To the extent required by any applicable law, the Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If any payment has been made to any Lender by the Agent without
the applicable withholding Tax being withheld from such payment and the Agent
has paid over the applicable withholding Tax to the Internal Revenue Service or
any other Governmental Authority, or the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Agent did not properly withhold
Tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax ineffective or for any other
reason, such Lender shall indemnify the Agent fully for all






101







--------------------------------------------------------------------------------




amounts paid, directly or indirectly, by the Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred.


SECTION 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS



13.1.Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of Borrower, each Borrowing Base Guarantor, Agent, Lenders,
Secured Parties, and their respective successors and permitted assigns, except
that (a) neither Borrower nor any Borrowing Base Guarantor shall have the right
to assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.


13.2.Participations.


13.2.1.Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with Applicable Law, at any time sell to a Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person, or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (“Participant”) a
participating interest in the rights and obligations of such Lender under any
Loan Documents. Despite any sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for performance of such obligations, such Lender shall remain the holder
of its Loans and Commitments for all purposes, all amounts payable by Borrower
shall be determined as if such Lender had not sold such participating interests,
and Borrower and Agent shall continue to deal solely and directly with such
Lender in connection with the Loan Documents. Each Lender shall be solely
responsible for notifying its Participants of any matters under the Loan
Documents, and Agent and the other Lenders shall not have any obligation or
liability to any such Participant. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.9 unless
Borrower agrees otherwise in writing.


13.2.2.Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
Borrower, any Guarantor (except in respect of a Permitted Asset Disposition of
such Guarantor) or substantial portion of the Collateral.


13.2.3.Benefit of Set-Off. Borrower agrees that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it to the maximum extent permitted by Applicable Law. By exercising any such
applicable right of set-off, a Participant agrees to share with Lenders all
amounts received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender. The Borrower agrees that each Participant shall be
entitled to the benefits of Section 3.7, 3.9, and 5.9 (subject to the
requirements and limitations in Section 5.10).








102







--------------------------------------------------------------------------------




13.2.4.Participant Register. Each Lender that sells a participation, acting
solely for this purpose as a non-fiduciary agent of Borrower solely for United
States federal tax purposes, shall maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). No Lender shall have any obligation
to disclose all or any portion of any Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans or other rights or obligations under any
Loan Document), except to the extent that such disclosure is necessary to
establish that the Commitments, Loans or other rights or obligations are in
registered form under Treasury Regulation Section 5f.103-1(c). Unless otherwise
required by the Internal Revenue Service, any disclosure required by the
foregoing sentence shall be made by the relevant Lender directly and solely to
the Internal Revenue Service. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, Borrower and the Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.


13.3.Assignments.


13.3.1.Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent and, so long as a Specified Event of Default has not
occurred, Borrower in its/their discretion) and integral multiples of $1,000,000
in excess of that amount; (b) except in the case of an assignment in whole of a
Lender’s rights and obligations, the aggregate amount of the Commitments
retained by the transferor Lender is at least $5,000,000 (unless otherwise
agreed by Agent and, so long as a Specified Event of Default has not occurred,
Borrower in its/their discretion); and (c) the parties to each such assignment
shall execute and deliver to Agent, for its acceptance and recording, an
Assignment and Acceptance. Nothing herein shall limit the right of a Lender to
pledge or assign any rights under the Loan Documents to (i) any Federal Reserve
Bank, the United States Treasury or other central bank as collateral security
pursuant to Regulation A of the Board of Governors and any Operating Circular
issued by such Federal Reserve Bank, or (ii) counterparties to swap agreements
relating to any Loans; provided, however, that any payment by Borrower to the
assigning Lender in respect of any Obligations assigned as described in this
sentence shall satisfy Borrower’s obligations hereunder to the extent of such
payment, and no such assignment shall release the assigning Lender from its
obligations hereunder.


13.3.2.Effect; Effective Date. Upon delivery to Agent of an assignment notice in
the form of Exhibit D and a processing fee of $3,500 (unless otherwise agreed by
Agent in its discretion), the assignment shall become effective as specified in
the notice, if it complies with this Section 13.3. From such effective date, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder. Upon
consummation of an assignment, the transferor Lender, Agent and Borrower shall
make appropriate arrangements for issuance of replacement and/or new Notes, as
applicable. The transferee Lender shall comply with Section 5.10 and deliver,
upon request, an administrative questionnaire reasonably satisfactory to Agent.


13.3.3.Certain Assignees. No assignment or participation may be made to
Borrower, an Affiliate of Borrower, a Defaulting Lender or a natural person.
Agent shall have no obligation to determine whether any assignment is permitted
under the Loan Documents. In connection with any assignment by a Defaulting
Lender, such assignment shall be effective only upon payment by the Eligible
Assignee or Defaulting Lender to Agent of an aggregate amount sufficient, upon
distribution (through direct






103







--------------------------------------------------------------------------------




payment, purchases of participations or other compensating actions as Agent
deems appropriate), (a) to satisfy all funding and payment liabilities then
owing by the Defaulting Lenders hereunder, and (b) to acquire its Pro Rata share
of all Loans and LC Obligations. If an assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs.


13.3.4.Register. The Agent, acting for this purpose as an agent of Borrower
solely for tax purposes and solely with respect to the actions described in this
Section 13.3.4, shall establish and maintain at one of its offices a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and related stated interest amounts) of the
Loans and LC Obligations owing to, each Lender pursuant to the terms hereof from
time to time and any assignment of any such interest (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and
Borrower, the Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. Notwithstanding anything to the contrary contained in
this Agreement, the Obligations (including the obligations to participate in
Swingline Loans) are intended to be treated as registered obligations for U.S.
federal income tax purposes. Any right or title in or to any Obligations
(including with respect to the principal amount and any interest thereon) may
only be assigned or otherwise transferred through the Register. This Section
13.3.4 shall be construed so that the Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code, Treasury Regulations Section 5f.103-1 and any other related
regulations (or any successor provisions of the Code or such regulations).


SECTION 14.
MISCELLANEOUS



14.1.Consents, Amendments and Waivers.
  
14.1.1.Amendment. Subject to Section 2.1.4(e), no modification of any Loan
Document, including any extension or amendment of a Loan Document or any waiver
of a Default or Event of Default, shall be effective without the prior written
agreement of Agent (with the consent of Required Lenders) and each Obligor party
to such Loan Document; provided, however, that


(a)without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;


(b)without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations, Section 2.3 or any other provision
in a Loan Document that relates to any rights, duties or discretion of Issuing
Bank;


(c)without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the Commitment of such Lender; (ii) reduce the amount of, or waive or delay a
scheduled payment of, any principal, interest or fees payable to such Lender
(except as provided in Section 4.2); (iii) extend the Revolver Termination Date
applicable to such Lender’s Obligations; or (iv) amend this clause (c);


(d)without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) alter Section 5.6,
7.1 (except to add Collateral) or 14.1.1; (ii) amend the definitions of
Aggregate Borrowing Base, Tranche A Borrowing Base or Tranche B






104







--------------------------------------------------------------------------------




Borrowing Base (and the defined terms used in each such definition) which has
the effect of increasing Availability, Pro Rata or Required Lenders; (iii)
increase any advance rate or increase total Commitments; (iv) release all or
substantially all of the Collateral, except as currently contemplated by the
Loan Documents; or (v) release any Obligor from liability for any Obligations,
unless pursuant to a Permitted Asset Disposition of such Obligor; and


(e)without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that (i) adversely affects its relative payment
priority under Section 5.6 or (ii) amends or modifies the definition of “Secured
Bank Product Provider”, “Secured Bank Product Obligation”, “Bank Product”, “Bank
Product Debt”, “Hedging Agreement”, “Bank Product Reserve”, “Secured Parties”,
“Obligations” or “Secured Obligations” (as such terms (or similar terms) are
defined in this Agreement or any Security Document) in a manner that adversely
and directly affects in any material respect such Secured Bank Product Provider
(in its capacity as a Secured Bank Product Provider); provided that an amendment
or modification of the definitions of “Obligations” or “Secured Obligations” to
increase the amount of obligations and/or to add additional tranches of Debt or
other obligations (including, without limitation, pursuant to Section 2.1.4(e))
shall not be deemed to adversely and directly affect any Secured Bank Product
Provider.


14.1.2.Limitations. The agreement of Borrower or any other Obligor shall not be
necessary to the effectiveness of any modification of a Loan Document that deals
solely with the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves. Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and any non-Lender that is party to a Bank Product agreement shall
have no other right to consent to or participate in any manner in modification
of any other Loan Document. The making of any Loans or issuance of any Letter of
Credit during the existence of a Default or Event of Default shall not be deemed
to constitute a waiver of such Default or Event of Default, nor to establish a
course of dealing. Any waiver or consent granted by Lenders hereunder shall be
effective only if in writing, and then only in the specific instance and for the
specific purpose for which it is given.


14.1.3.Payment for Consents. Borrower will not, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.


14.2.Indemnity. EACH OF BORROWER AND EACH BORROWING BASE GUARANTOR SHALL
INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY
OBLIGOR OR OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE;
provided, however, that in no event shall Borrower or any Obligor party to a
Loan Document have any obligation hereunder or thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim to the extent that such Claim is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence, bad faith or willful
misconduct of such Indemnitee or such Indemnitee’s officers, directors or
employees. Each Indemnitee shall consult with Borrower with respect to the
defense of any of the foregoing. In no event shall Borrower, any Borrowing Base
Guarantor or any Indemnitee have any liability for any special, indirect,
consequential or punitive damages; provided, that this sentence shall not limit
the indemnification obligations of Borrower or any Borrowing Base Guarantor
under this Agreement. Neither Borrower nor any Borrowing Base Guarantor shall be
liable for any settlement of any proceeding effected without Borrower’s prior
written






105







--------------------------------------------------------------------------------




consent (which consent shall not be unreasonably withheld), but if settled with
such written consent, or if there is a final judgment against an Indemnitee in
any such proceeding, Borrower and each Borrowing Base Guarantor agrees to
indemnify and hold harmless each Indemnitee in the manner set forth above. No
Indemnitee referred to in this paragraph shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.


14.3.Notices and Communications.


14.3.1.Notice Address. Subject to Section 14.3.2, all notices and other
communications by or to a party hereto shall be given in writing and addressed
to the party to be notified as follows:


(i)if to Borrower or any other Obligor:


AK Steel Corporation
9227 Centre Pointe Drive
West Chester, OH 45069
Attention: Joseph C. Alter
Electronic mail: Joe.Alter@aksteel.com
Telecopy no: 513-425-5607


with a copy to:
AK Steel Corporation
9227 Centre Pointe Drive
West Chester, OH 45069
Attention: Brian S. Duba
Electronic mail: Brian.Duba@aksteel.com
Telecopy no: 513-425-5607


and a further copy to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Morgan Bale
Electronic mail: morgan.bale@weil.com
Telecopy no: 212-310-8007


(ii)if to any other Person, at its address shown on the signature pages hereof
(or, in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3.


Each such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the






106







--------------------------------------------------------------------------------




applicable address; or (c) if given by personal delivery, when duly delivered to
the notice address with receipt acknowledged. Notwithstanding the foregoing, no
notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2 or 4.1.1 shall be
effective until actually received by the individual to whose attention at Agent
such notice is required to be sent. Any written notice or other communication
that is not sent in conformity with the foregoing provisions shall nevertheless
be effective on the date actually received by the noticed party.
14.3.2.Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.


14.3.3.Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of Borrower even if such notices were
not made in a manner specified herein, were incomplete or were not confirmed, or
if the terms thereof, as understood by the recipient, varied from a later
confirmation. Borrower shall indemnify and hold harmless each Indemnitee from
any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of Borrower.


14.4.Performance of Borrower’s Obligations. Agent may, in its discretion at any
time when an Event of Default has occurred and is continuing, at Borrower’s
reasonable expense, pay any amount or do any act required of Borrower or any
other Obligor under any Loan Documents or otherwise lawfully requested by Agent
to (a) enforce any Loan Documents or collect any Obligations; (b) protect,
insure, maintain or realize upon any Collateral; or (c) defend or maintain the
validity or priority of Agent’s Liens in any Collateral, including any payment
of a judgment, insurance premium, warehouse charge, finishing or processing
charge, or landlord claim, or any discharge of a Lien. All payments, costs and
expenses (including Extraordinary Expenses) of Agent under this Section shall be
reimbursed to Agent by Borrower, on demand, with interest from the date incurred
to the date of payment thereof at the Default Rate applicable to Base Rate
Revolver Loans. Any payment made or action taken by Agent under this Section
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.


14.5.Credit Inquiries. Borrower and each Borrowing Base Guarantor hereby
authorizes Agent and Lenders (but they shall have no obligation) to respond to
usual and customary credit inquiries from third parties concerning Borrower,
Borrowing Base Guarantors, or any other Subsidiary.


14.6.Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.


14.7.Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.








107







--------------------------------------------------------------------------------




14.8.Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement.


14.9.Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.


14.10.Obligations of Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of the Loan Documents. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, association, joint venture or
any other kind of entity, nor to constitute control of any Obligor. In
connection with all aspects of each transaction contemplated by any Loan
Document, Borrower and each Borrowing Base Guarantor acknowledges that (a)(i)
this credit facility and any related arranging or other services by Agent, any
Lender, any of their Affiliates or any arranger are arm’s-length commercial
transactions between Borrower and each Borrowing Base Guarantor and such Person;
(ii) each of Borrower and each Borrowing Base Guarantor has consulted its own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) each of Borrower and each Borrowing Base Guarantor is
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arrangers is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrower or any Borrowing Base Guarantor, any of their Affiliates
or any other Person, and has no obligation with respect to the transaction
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agent, Lenders, their Affiliates and any arranger may be engaged in a broad
range of transactions that involve interests that differ from those of Borrower,
each Borrowing Base Guarantor and their Affiliates, and have no obligation to
disclose any of such interests to Borrower, any Borrowing Base Guarantor or
their Affiliates. To the fullest extent permitted by Applicable Law, each of
Borrower and each Borrowing Base Guarantor hereby waives and releases any claims
that it may have against Agent, Lenders, their Affiliates and any arranger with
respect to any breach of agency or fiduciary duty in connection with any
transaction contemplated by a Loan Document. Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lender
Parties”), may have economic interests that conflict with those of the Obligors,
their stockholders and/or their affiliates. Each Obligor agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender
Party, on the one hand, and such Obligor, its stockholders or its affiliates, on
the other. The Obligors acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Obligors, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
Party has assumed any advisory or fiduciary responsibility in favor of any
Obligor, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender Party has
advised, is currently advising or will advise any Obligor, its






108







--------------------------------------------------------------------------------




stockholders or its Affiliates on other matters) or any other obligation to any
Obligor except the obligations expressly set forth in the Loan Documents and (y)
each Lender Party is acting solely as principal and not as the agent or
fiduciary of any Obligor, its management, stockholders, creditors or any other
Person. Each Obligor acknowledges and agrees that it has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Obligor agrees that it will
not claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Obligor, in connection with
such transaction or the process leading thereto.


14.11.Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
insurers and reinsurers, advisors and representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), in which case Agent, Lender or Issuing Bank shall (other than in
connection with any examination of the financial condition or other routine
examination of such Person by such regulatory authority) notify Borrower thereof
to the extent lawfully permitted to do so; (c) to the extent required by
Applicable Law or by any subpoena or similar legal process (in which case Agent,
Lender or Issuing Bank shall notify Borrower to the extent lawfully permitted to
do so); (d) to any other party hereto; (e) in connection with the exercise of
any remedies, the enforcement of any rights, or any action or proceeding
relating to any Loan Documents; (f) subject to an agreement containing
provisions substantially the same, or at least as restrictive, as those of this
Section, to any Transferee or any actual or prospective party (or its advisors)
to any Bank Product; (g) with the consent of Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to Agent, any Lender, Issuing Bank or any
of their Affiliates on a nonconfidential basis from a source other than
Borrower; or (i) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Revolver Loans or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Revolver Loans. Notwithstanding
the foregoing, Agent and Lenders may issue and disseminate to the public general
information describing this credit facility, including the names and addresses
of Borrower and a general description of Borrower’s businesses, and may use
Borrower’s name, logo, trademarks or product photographs in advertising and
other promotional materials. For purposes of this Section, “Information” means
all information received from an Obligor or Subsidiary relating to it or its
business, other than any information that is available to Agent, any Lender or
Issuing Bank on a nonconfidential basis prior to disclosure by the Obligor or
Subsidiary, provided that, in the case of information received from an Obligor
or Subsidiary after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information pursuant to this Section shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of Agent, Lenders
and Issuing Bank acknowledges that (i) Information may include material
non-public information concerning an Obligor or Subsidiary; (ii) it has
developed compliance procedures regarding the use of material non-public
information; and (iii) it will handle such material non-public information in
accordance with Applicable Law, including federal and state securities laws.
Notwithstanding the foregoing, the confidentiality provisions contained in this
Agreement shall not prohibit disclosures to any trustee, administrator,
collateral manager, servicer, backup servicer, lender, rating agency or secured
party of any special purpose funding vehicles (each, an “SPV”) or its affiliates
in connection with the evaluation, administration, servicing of, or the
reporting on, the assets or securitization activities of such SPV or its
affiliates (it being understood that the Persons to






109







--------------------------------------------------------------------------------




whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential).


14.12.Certifications Regarding Indentures. Borrower certifies to Agent and
Lenders that neither the execution or performance of the Loan Documents nor the
incurrence of any Obligations by Borrower violates the Existing Senior Notes
(or, in each case, the indenture executed in connection therewith).


14.13.GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).


14.14.Consent to Forum. EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH PARTY HERETO IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable Law.
Nothing in this Agreement shall be deemed to preclude enforcement by Agent of
any judgment or order obtained in any forum or jurisdiction.


14.15.Waivers. To the fullest extent permitted by Applicable Law, each of
Borrower and each Borrowing Base Guarantor waives (a) the right to trial by jury
(which Agent, Issuing Bank and each Lender hereby also waives) in any proceeding
or dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand, protest, notice of presentment, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any commercial paper, accounts, documents, instruments, chattel paper and
guaranties at any time held by Agent on which Borrower or any Borrowing Base
Guarantor may in any way be liable, and hereby ratifies anything Agent may do in
this regard; (c) notice prior to taking possession or control of any Collateral;
(d) any bond or security that might be required by a court prior to allowing
Agent to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim, on any theory of liability, for
special, indirect, consequential, exemplary or punitive damages (as opposed to
direct or actual damages) (which Agent, Issuing Bank and each Lender hereby also
waives) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each of Borrower and each Borrowing Base Guarantor acknowledges that the
foregoing waivers are a material inducement to Agent, Issuing Bank and Lenders
entering into this Agreement and that they are relying upon the foregoing in
their dealings with Borrower and each Borrowing Base Guarantor. Each of
Borrower, each Borrowing Base Guarantor, Agent, Issuing Bank and each Lender has
reviewed the foregoing waivers with its respective legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.


14.16.Patriot Act Notice. Agent and Lenders hereby notify Borrower and each
Borrowing Base Guarantor that pursuant to the requirements of the Patriot Act,
Agent and Lenders are






110







--------------------------------------------------------------------------------




required to obtain, verify and record information that identifies Borrower and
each Borrowing Base Guarantor, including its legal name, address, tax ID number
and other information that will allow Agent and Lenders to identify it in
accordance with the Patriot Act. Agent and Lenders will also require information
regarding each personal guarantor, if any, and may require information regarding
Borrower’s and/or each Borrowing Base Guarantor’s management and owners, such as
legal name, address, social security number and date of birth.


14.17.Acknowledgment and Consent to Bail-in of EEA Financial Institutions.
Solely to the extent Issuing Bank or any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of Issuing Bank or any Lender that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by Issuing Bank or any Lender that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


14.18.Judgments. If, in connection with obtaining judgment in any court, it is
necessary to convert a sum from the currency provided under a Loan Document
("Agreement Currency") into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency ("Judgment
Currency") other than the Agreement Currency, an Obligor shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Agent of payment in the Judgment Currency,
Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency. If the purchased amount is less than the sum originally due,
such Obligor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss. If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to such Obligor (or to the Person legally entitled thereto).






[Remainder of page intentionally left blank; signatures begin on following page]








111







--------------------------------------------------------------------------------





AK STEEL CORPORATION, a Delaware corporation, as the Borrower
By:
/s/ Roger K. Newport
Name:
Roger K. Newport
Title:
Chief Executive Officer



AK TUBE LLC, a Delaware limited liability company, as a Borrowing Base Guarantor
By:
/s/ Edward J. Urbaniak
Name:
Edward J. Urbaniak, Jr.
Title:
President



MOUNTAIN STATE CARBON, LLC, a Delaware limited liability company, as a Borrowing
Base Guarantor
By:
/s/ Joseph C. Alter
Name:
Joseph C. Alter
Title:
Assistant Secretary



























































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Agent and a Lender
By:
/s/ Brian Conole
Name:
Brian Conole
Title:
Senior Vice President

    






                


















































































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------






LENDERS:


JPMorgan Chase Bank, N.A.,
as a Lender
By:
/s/ Jessica L. Zilliox
Name:
Jessica L. Zilliox
Title:
Authorized Officer









































































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------






LENDERS:


WELLS FARGO CAPITAL FINANCE, LLC
as a Lender
By:
/s/ Michael P. Henry
Name:
Michael P. Henry
Title:
Duly Authorized Signatory





















































































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------






LENDERS:


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Lender
By:
/s/ Marcus M. Tarkington
Name:
Marcus M. Tarkington
Title:
Director
 
 
By:
/s/ Peter Cucchiara
Name:
Peter Cucchiara
Title:
Vice President
 
 





























































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------




LENDERS:


Siemens Financial Services, Inc.,
as a Lender
By:
/s/ Mark B. Schafer
Name:
Mark B. Schafer
Title:
Vice President
 
 
By:
/s/ John Finore
Name:
John Finore
Title:
Vice President













































































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------




LENDERS:


Citibank, N.A.,
as a Lender
By:
/s/ Brendan Mackay
Name:
Brendan Mackay
Title:
Director & Vice President























































































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------






LENDERS:


Regions Bank,
as a Lender
By:
/s/ Stephen J. McGreevy
Name:
Stephen J. McGreevy
Title:
Managing Director





















































































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------






LENDERS:


U.S. Bank National Association,
as a Lender
By:
/s/ Rod Swenson
Name:
Rod Swenson
Title:
Vice President







































































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------








LENDERS:


BMO Harris Bank, N.A.,
as a Lender
By:
/s/ Quinn Heiden
Name:
Quinn Heiden
Title:
Director





































































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------






LENDERS:


PNC bank, N.A.,
as a Lender
By:
/s/ Jenna Mahler
Name:
Jenna Mahler
Title:
AVP







































































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------






LENDERS:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
By:
/s/ Doreen Barr
Name:
Doreen Barr
Title:
Authorized Signatory
 
 
By:
/s/ Nicholas Goss
Name:
Nicholas Goss
Title:
Authorized Signatory































































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------






LENDERS:


Citizens Bank of Pennsylvania,
as a Lender
By:
/s/ James G. Zamborsky
Name:
James G. Zamborsky
Title:
Duly Authorized Signatory







































































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------






LENDERS:


ING Capital LLC,
as a Lender
By:
/s/ Doug S. Clarida
Name:
Doug S. Clarida
Title:
Director
 
 
By:
/s/ Jerry L. McDonald
Name:
Jerry L. McDonald
Title:
Director











































































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------






LENDERS:


GOLDMAN SACHS BANK USA,
as a Lender
By:
/s/ Jerry Li
Name:
Jerry Li
Title:
Authorized Signatory







































































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------






LENDERS:


Fifth Third Bank,
as a Lender
By:
/s/ Mike Gifford
Name:
Mike Gifford
Title:
Vice President







































































[Signature Page to Loan Agreement]




--------------------------------------------------------------------------------





SCHEDULE 1.1


COMMITMENTS OF LENDERS
Lender
Tranche A Revolver Commitment
Tranche B Revolver Commitment
Bank of America, N.A.
$242,860,153.26
$45,000,000
Wells Fargo Capital Finance, LLC
$193,195,402.30
$10,000,000
JPMorgan Chase Bank, N.A.
$190,000,000.00
$10,000,000
Deutsche Bank AG New York Branch
$83,333,333.33
--
Fifth Third Bank
$83,333,333.33
--
Citibank, N.A.
$83,333,333.33
--
Credit Suisse AG, Cayman Islands Branch
$83,333,333.33
--
BMO Harris Bank N.A.
$66,666,666.67
--
Goldman Sachs Bank USA
$66,666,666.67
--
Regions Bank
$60,000,000.00
--
U.S. Bank, National Association
$66,666,666.67
--
Barclays Bank PLC
$44,444,444.44
--
KeyBank National Association
$44,444,444.44
--
PNC Bank, National Association
$44,444,444.44
--
Citizens Bank of Pennsylvania
$27,000,000.00
--
ING Capital LLC
$27,500,000.00
--
Siemens Financial Services, Inc.
$27,777,777.78
--
TOTAL:
$1,435,000,000.00
$65,000,000.00





LETTER OF CREDIT COMMITMENTS OF ISSUING BANKS
Issuing Bank
Letter of Credit Commitment
Bank of America, N.A.
$109,878,048.78
Wells Fargo Capital Finance, LLC
$77,560,975.61
JPMorgan Chase Bank, N.A.
$77,560,975.61
PNC Bank, National Association
$35,000,000.00
TOTAL:
$300,000,000.00

































